Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 1 of 148 Page ID #:1



   1   Shikes & Szocs
       Stephen A. Shikes, SBN 171751 ; Bret D. Lewis (State Bar. 166819)
   2   Steven L. Szocs, SBN 171037
       12304 Santa Monica Blvd., #300
   3   Los Angeles, California 90025
       Shikes Tel: (310) 873-7680
   4   Szocs Tel: (310) 500-8338
       Shikes: sandslawgroup@gmail.com
   5   Szocs: szocslaw@gmail.com
   6   Attorneys for Plaintiff Frank Edward Edmonds
   7                         UNITED STATES DISTRICT COURT
   8         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   9
  10   FRANK EDWARD EDMONDS,           |              Case No:
                                       |
  11                       Plaintiff,  |              COMPLAINT FOR DAMAGES:
       vs.                             |
  12                                   |              (1) DEPRIVATION OF CIVIL
       CITY OF LOS ANGELES, LOS        |              RIGHTS, 42 U.S.C. §1983,
  13   ANGELES POLICE DEPARTMENT, |                   FABRICATION OF EVIDENCE;
       CHARLIE L. BECK, MICHEL R.      |
  14   MOORE, ZADI BORQUEZ-RIVERA, |                  (2) DEPRIVATION OF CIVIL
       DELANO HUTCHINS, JEFFREY        |              RIGHTS, 42 U.S.C. §1983,
  15   JOYCE, JUAN LOBO, MATTHEW |                    EXCESSIVE FORCE;
       MARTINEZ, EDWARD PERNESKY, |
  16   AARON THOMPSON, REX             |              (3) JOINT ACTION/CONSPIRACY
       INGRAM, ERNEST SPARKMAN,        |              TO VIOLATE CIVIL RIGHTS, 42
  17   RYAN WHITEMAN, JENNIFER         |              U.S.C. §1983, FABRICATION OF
       RAMIREZ, MATTHEW HOFFMAN, |                    EVIDENCE;
  18   ACKLEY MAYER TUCKER,            |
       ALEXANDRE DELIEUZE,             |              (4) VIOLATION OF CIVIL RIGHTS,
  19   ALCENDA NEAL, CHARLES           |              42 U.S.C. §1983,
       BALEY, ALFRED PASOS, JOSE       |              SUPERVISORIAL LIABILITY;
  20   SALAZAR, JAMES LINDER, TODD |
       BURNS, and Does 1 through 100, |               (5) DEPRIVATION OF CIVIL
  21   inclusive,                      |              RIGHTS, 42 U.S.C. §1983,
                                       |              MALICIOUS PROSECUTION;
  22                       Defendants. |
       _____________________________ |                (6) DEPRIVATION OF CIVIL
  23                                                  RIGHTS, 42 U.S.C. §1983, BRADY
                                                      VIOLATIONS;
  24
                                                      (7) JOINT ACTION/CONSPIRACY
  25                                                  TO VIOLATE CIVIL RIGHTS, 42
                                                      U.S.C. §1983, BRADY
  26                                                  VIOLATIONS;
  27                                                  (8) DEPRIVATION OF CIVIL
                                                      RIGHTS, 42 U.S.C. §1983,
  28                                                  MONELL VIOLATIONS;

                                       Complaint for Damages
                                                  1
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 2 of 148 Page ID #:2



   1                                             (9) VIOLATION OF CALIFORNIA
                                                 CIVIL CODE §§ 51 et. seq. AND
   2                                             52.1;
   3                                             (10) VIOLATION OF STATE DUE
                                                 PROCESS, CAL CONST. ART. I §
   4                                             7(a);
   5                                             (11) ASSAULT BY A POLICE
                                                 OFFICER;
   6
                                                 (12) BATTERY BY A POLICE
   7                                             OFFICER;
   8                                             (13) FALSE ARREST AND FALSE
                                                 IMPRISONMENT;
   9
                                                 (14) MALICIOUS PROSECUTION;
  10
                                                 (15) INTENTIONAL INFLICTION
  11                                             OF EMOTIONAL DISTRESS;
  12                                             (16) NEGLIGENT HIRING,
                                                 SUPERVISION, DISCIPLINING
  13                                             AND RETAINING OFFICERS;
  14                                             DEMAND FOR JURY TRIAL
  15        For his Complaint for Damages (hereinafter “Complaint”), Plaintiff
  16   Frank Edward Edmonds (hereinafter “Plaintiff”), by and through his
  17   attorneys, is informed, believes, and thereupon alleges against
  18   Defendants, and each of them, as follows:
  19        I.    INTRODUCTION
  20   1.   This action arises out of Plaintiff’s unlawful detention, use of
  21        excessive force, false arrest, false imprisonment, malicious
  22        prosecution, wrongful conviction reversed on July 16, 2019 and
  23        wrongful incarceration that began September 5, 2016, Labor Day, at
  24        10401 South Alameda Street which is located in the City of Lynwood,
  25        County of Los Angeles, State of California. The City of Lynwood
  26        (hereinafter “Lynwood”) is a City that is geographically located
  27        outside the City of Los Angeles and outside the jurisdiction of
  28        Defendant Los Angeles Police Department (hereinafter “LAPD”).

                                   Complaint for Damages
                                              2
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 3 of 148 Page ID #:3



   1        Defendant LAPD has no law enforcement or parking enforcement
   2        responsibility in Lynwood. The Los Angeles Sheriff Department
   3        (hereinafter “LASD”) provides contract law enforcement services for
   4        Lynwood which has Public Safety Officers to enforce parking
   5        regulations.
   6   2.   This action for money damages is brought by Plaintiff pursuant to 42
   7        U.S.C. § 1983 to redress the deprivation under color of state law of
   8        Plaintiff’s clearly established rights as secured by the Fourth and
   9        Fourteenth Amendments to the United States Constitution, the
  10        California Constitution Article I, § 7(a), and California Civil Code, §§
  11        51 et. seq., and 52.1 against (1) Defendants Zadi Borquez-Rivera
  12        (hereinafter “Borquez”), Delano Hutchins (hereinafter “Hutchins”),
  13        Jeffrey Joyce (hereinafter “Joyce”), Juan Lobo (hereinafter “Lobo”),
  14        Matthew Martinez (hereinafter “Martinez”), Edward Pernesky
  15        (hereinafter “Pernesky”), Aaron Thompson (hereinafter “Thompson”),
  16        Rex Ingram (hereinafter “Ingram”), Ernest Sparkman (hereinafter
  17        Sparkman), Jose Salazar (hereinafter “Salazar”), and James Linder
  18        (hereinafter “Linder”) in their respective capacities as duly-certified
  19        law enforcement officers (collectively, the “DEFENDANT
  20        OFFICERS”) employed by Defendants LAPD and City of Los
  21        Angeles (hereinafter “CLA”), for their respective violations of
  22        Plaintiff’s right to be free from unlawful detention, use of excessive
  23        force, false arrest, false imprisonment, malicious prosecution,
  24        wrongful conviction and incarceration; (2) Defendants Ryan
  25        Whiteman (hereinafter “Whiteman”), Jennifer Ramirez (hereinafter
  26        “Ramirez”), Matthew Hoffman (hereinafter “Hoffman”), Ackley Mayer
  27        Tucker (hereinafter “Tucker”), Alexandre Delieuze (hereinafter
  28        “Delieuze”), Alcenda Neal (hereinafter “Neal”), Charles Baley

                                   Complaint for Damages
                                              3
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 4 of 148 Page ID #:4



   1        (hereinafter “Baley”), and Alfred Pasos (hereinafter “Pasos”) in their
   2        respective capacities as duly-certified law enforcement officers
   3        (collectively, hereinafter “FORCE REVIEW DEFENDANT
   4        OFFICERS”) employed by Defendant LAPD and Defendant City of
   5        Los Angeles (hereinafter “CLA”) during the administrative use of
   6        force investigation and or Departmental review (hereinafter
   7        “NCUOFR”) for their respective violations of Plaintiff’s right to be free
   8        from unlawful detention, use of excessive force, false arrest, false,
   9        imprisonment, malicious prosecution, wrongful conviction and
  10        incarceration by DEFENDANT OFFICERS; (3) Defendant Todd
  11        Burns (hereinafter “Burns”) in his respective capacity as a duly-
  12        certified law enforcement officer employed by Defendants LAPD and
  13        CLA during the criminal investigation for his respective violations of
  14        Plaintiff’s right to be free from the unlawful detention, use of
  15        excessive force, false arrest, false imprisonment, malicious
  16        prosecution, wrongful conviction and incarceration by DEFENDANT
  17        OFFICERS and FORCE REVIEW DEFENDANT OFFICERS; (4)
  18        Defendants CLA, LAPD, Charlie L. Beck (hereinafter “Beck”), former
  19        Chief of Police, and Michel R. Moore (hereinafter “Moore”), Chief of
  20        Police for their unconstitutional policies, customs and or practices
  21        under Monell and its progeny.
  22   3.   Plaintiff’s state-law claims form part of the same case and
  23        controversy, and are within the supplemental jurisdiction of the
  24        District Court. (28 U.S.C. § 1367.)
  25   4.   Plaintiff’s claims arise out of a course of conduct involving officials of
  26        the City of Los Angeles and the LAPD and within the jurisdiction of
  27        the United States District Court.
  28

                                   Complaint for Damages
                                              4
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 5 of 148 Page ID #:5



   1         II.    JURISDICTION AND VENUE
   2   5.    The United States District Court has jurisdiction over federal
   3         questions pursuant to 28 U.S.C. § 1343 for violations of the 1871
   4         Civil Rights Enforcement Act, as amended, including 42 U.S.C. §§
   5         1983, 1988 and under 28 U.S.C. § 1331.
   6   6.    Venue is proper in the Central District of California pursuant to 28
   7         U.S.C. § 1391 because Defendants actions and events giving rise to
   8         the action occurred in the Central District of California. Moreover,
   9         upon information and belief, all of the parties reside in the Central
  10         District of California.
  11   7.    The acts and omissions complained of commenced on September 5,
  12         2016 and continued until September 5, 2020 when Plaintiff was
  13         released from the custody of the LASD pursuant to a Release Order
  14         Number AK656110 issued September 1, 2020 by the Honorable
  15         Laura R. Walton (Judge Walton), Judge presiding, in the matter of
  16         People of the State of California v. Frank Edward Edmonds, Case
  17         No. TA141211 (hereinafter “People v. Edmonds”.)
  18   8.    Therefore, venue and assignment lies in the United States District
  19         Court, Central District of California pursuant to 28 U.S.C. § 1391.
  20         III.   PARTIES
  21   9.    At all times relevant herein, Plaintiff, an African American male who
  22         was then 43 years old, was a citizen of the United States and resided
  23         within the jurisdiction of the State of California.
  24   10.   Defendant CLA, a political subdivision of the State of California, is a
  25         municipal corporation duly organized and existing under the
  26         Constitution and laws of the State of California and is and was the
  27         municipal employer of DEFENDANT OFFICERS, FORCE REVIEW
  28         DEFENDANT OFFICERS, Defendants Beck, former Chief of Police,

                                       Complaint for Damages
                                                  5
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 6 of 148 Page ID #:6



   1         Moore, Chief of Police, Burns and Doe Defendants.
   2   11.   Defendant LAPD is a local government entity and an agency of
   3         Defendant CLA, and all actions of Defendant LAPD are the legal
   4         responsibility of the City of Los Angeles. Defendant CLA is sued in its
   5         own right on the basis of it’s unconstitutional policies, customs, and
   6         or practices which gave rise to Plaintiff’s federal and state rights
   7         claims. Plaintiff bases all applicable and appropriate claims as to
   8         Defendants CLA and LAPD on the doctrines of respondeat superior
   9         or vicarious liability, and municipal liability pursuant to Monell v. Dep’t
  10         of Soc. Services of City of New York, 436 U.S. 658 (1978) (Monell).
  11   12.   Defendant LAPD provides the vehicle through which Defendant CLA
  12         fulfills it’s policing and law enforcement functions for the City of Los
  13         Angeles and it’s residents, citizens and the general public.
  14   13.   On November 17, 2009, Defendant Beck was sworn in as the 56th
  15         Chief of Police of Defendant CLA and served until June 27, 2018.
  16         Defendant Beck, is and was, at all times relevant to this action, the
  17         Chief of Police and a policymaker for Defendants CLA and LAPD.
  18   14.   Defendant Beck, was employed by and working on behalf of
  19         Defendants CLA and LAPD, and resided within the jurisdiction of the
  20         State of California. In his capacity as the Chief of Police, Defendant
  21         Beck participated and ratified the policies, customs and or practices
  22         resulting in the unlawful detention, excessive use of force, false
  23         arrest, false imprisonment, malicious prosecution, wrongful
  24         conviction and incarceration of Plaintiff and other similarly situated
  25         individuals. Defendant Beck is sued in his individual and official
  26         capacity.
  27   15.   On June 27, 2018 Defendant Moore was sworn in as the 57th Chief of
  28         Police of Defendant CLA and presently serves in that capacity.

                                    Complaint for Damages
                                               6
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 7 of 148 Page ID #:7



   1         Defendant Moore is a 36-year veteran of Defendant LAPD and was
   2         promoted to the rank of Assistant Chief in 2010, and in 2015 was the
   3         Chair of the Department’s Use of Force Review Board which
   4         evaluated all Categorical Uses of Force, including deadly force and
   5         hospitalizations and in 2016 was promoted to First Assistant Chief.
   6         Defendant Moore was at all times relevant to this action a
   7         policymaker for Defendants CLA and LAPD.
   8   16.   Defendant Moore, is employed by and working on behalf of
   9         Defendants CLA and LAPD, and resided within the jurisdiction of the
  10         State of California. In his capacity as Chief of Police and prior
  11         assignments, Defendant Moore participated and ratified the policies,
  12         customs and or practices resulting in the unlawful detention, use of
  13         excessive force, false arrest, false imprisonment, malicious
  14         prosecution, wrongful conviction and incarceration of Plaintiff and
  15         other similarly situated individuals. Defendant Moore is sued in his
  16         individual and official capacity.
  17   17.   By hiring DEFENDANT OFFICERS, FORCE REVIEW DEFENDANT
  18         OFFICERS, Defendant Burns and Doe Defendants and giving these
  19         Defendants an LAPD badge and various weapons, including but not
  20         limited to tasers, without adequate training and supervision or any
  21         threat of real consequences for mistreating members of the public,
  22         Defendants CLA, LAPD, Beck, and Moore were deliberately
  23         indifferent to members of the public, including Plaintiff, with whom
  24         DEFENDANT OFFICERS would foreseeably come in direct contact.
  25   18.   Defendants CLA, LAPD, Beck, and Moore were deliberately
  26         indifferent to   Plaintiff and people like him when they approved and
  27         ratified DEFENDANT OFFICERS, FORCE REVIEW DEFENDANT
  28         OFFICERS, Defendant Burns and Doe Defendants conduct and

                                    Complaint for Damages
                                               7
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 8 of 148 Page ID #:8



   1         actions when the contact with Plaintiff occurred and the subsequent
   2         administrative use of force investigation occurred without adequate
   3         training and supervision or any threat of real consequences for
   4         mistreating members of the public such as Plaintiff. This incident
   5         happened as a direct result thereof and was the direct and proximate
   6         cause of Plaintiff’s injuries and damages alleged herein.
   7   19.   At all relevant time herein, Defendants CLA and LAPD equipped their
   8         patrol vehicles with a digital in car video system (hereinafter “DICVS”)
   9         that when activated records events that are subsequently
  10         downloaded to Defendant LAPD servers. All dates, times and
  11         locations indicated are pursuant to the DICVS, Defendant LAPD’s
  12         Incident Recall records, Defendant LAPD’s CAD Summary Reports
  13         for DEFENDANT OFFICERS and Defendant LAPD’s DEFENDANT
  14         OFFICERS’ Reports generated herein. In this instance, Units
  15         18HL44, 18H53, and 18H30 DICVS were activated, captured and
  16         recorded both video and audio of the incident. The DICVS recordings
  17         provide a vivid and complete record of the violent DEFENDANT
  18         OFFICERS’ assault on Plaintiff, and gave Defendants CLA, LAPD,
  19         Beck, Moore, and FORCE REVIEW DEFENDANT OFFICERS and
  20         Doe Defendants actual notice that DEFENDANT OFFICERS
  21         engaged in violent criminal activity and actively conspired to cover-up
  22         their official misconduct warranting their immediate discipline,
  23         termination, arrest and or referral for criminal prosecution.
  24   20.   At all relevant times herein, Defendants CLA and LAPD were
  25         deliberately indifferent to Plaintiff and people like him when they
  26         approved and ratified DEFENDANT OFFICERS and the FORCE
  27         REVIEW DEFENDANT OFFICERS’ conduct and actions without
  28         adequate training and supervision or any threat of real consequences

                                   Complaint for Damages
                                              8
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 9 of 148 Page ID #:9



   1         for mistreating members of the public such as Plaintiff. This incident
   2         happened as a direct result thereof and was the direct and proximate
   3         cause of Plaintiff’s injuries and damages alleged herein.
   4         IV.   DEFENDANT OFFICERS
   5   21.   Defendant Borquez, Serial No. 40556 was a police officer and a
   6         resident of the State of California. Defendant Borquez was acting in
   7         his individual and official capacity under color of state law within the
   8         scope of his employment in full uniform and was assigned a marked
   9         patrol vehicle, Unit 18H53 whose DICVS captured the event. In his
  10         capacity as a police officer, Defendant Borquez actively participated
  11         in the investigation, use of force incident, physically assaulted
  12         Plaintiff, was involved in the transportation of Plaintiff, failed to
  13         disclose that Plaintiff was the victim of a 245 during Plaintiff’s
  14         interview with Defendant Linder for booking while Defendant Martinez
  15         was present, failed to report his fellow Officers misconduct during the
  16         booking process, was involved in the transportation of Plaintiff and
  17         failed to disclose prior to or during his preliminary hearing testimony
  18         and his March 1, 2018 trial testimony that the use of force incident
  19         occurred in Lynwood when the resistance occurred resulting in the
  20         unlawful detention, use of excessive force, false arrest, false
  21         imprisonment, malicious prosecution, wrongful conviction and
  22         incarceration of Plaintiff.
  23   22.   Defendant Hutchins, Serial No. 40288 was a police officer and a
  24         resident of the State of California. Defendant Hutchins was acting in
  25         his individual and official capacity under color of state law within the
  26         scope of his employment in full uniform and was assigned a marked
  27         patrol vehicle, Unit 18H35. In his capacity as a police officer,
  28         Defendant Hutchins actively participated in the investigation, use of

                                     Complaint for Damages
                                                9
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 10 of 148 Page ID #:10



    1         force incident, the transportation of Plaintiff, was listed as a witness
    2         by the People in both trials, and failed to disclose the use of force
    3         incident occurred in Lynwood resulting in the unlawful detention, use
    4         of excessive force, false arrest, false imprisonment, malicious
    5         prosecution, wrongful conviction and incarceration of Plaintiff.
    6   23.   Defendant Joyce, Serial No. 36944 was a police officer and a
    7         resident of the State of California. Defendant Joyce was acting in his
    8         individual and official capacity under color of state law within the
    9         scope of his employment in full uniform and was assigned a marked
   10         patrol vehicle, Unit 18H46. In his capacity as a police officer,
   11         Defendant Joyce actively participated in the investigation of Plaintiff,
   12         the use of force incident, was the first DEFENDANT OFFICER who
   13         tased Plaintiff, then after the use of force incident, told DEFENDANT
   14         OFFICERS that he’s gotta get charged, we can’t let him go with a
   15         use of force while Defendants Sparkman, Thompson, and Pernesky
   16         were present and were recorded by Defendant Thompson’s [Unit
   17         18HL44] DICVS at 03:28:17, and by 03:38:00 Defendant Joyce is
   18         discussing Defendant Thompson emailing the Arrest Report to
   19         Defendant Joyce to “cute and paste” and “we’ll figure it out” with
   20         Defendant Thompson stating”Okay” while Defendants Sparkman,
   21         Pernesky and Whiteman, the uninvolved supervisor present to
   22         conduct the administrative use of force investigation, were present
   23         which was recorded on Defendant Thompson’s DCIVS, and failed to
   24         disclose during his trial testimony, at the first and second trial, that
   25         the use of force incident occurred in Lynwood, testified during the
   26         second trial that Plaintiff could not park on Alameda a major
   27         thoroughfare that goes in and out of the Port of Long Beach, so it’s a
   28         very busy highway, wrote an Investigative Report that stated in part

                                     Complaint for Damages
                                               10
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 11 of 148 Page ID #:11



    1         “see attached report” referring to Defendant Thompson’s Arrest
    2         Report and failed to disclose the use of force incident and arrest
    3         occurred in Lynwood when the resistance was given, according to
    4         Defendant Thompson’s Arrest Report, Defendant Joyce gave the
    5         Admonition of Rights [Miranda Rights] verbatim to Plaintiff, who was
    6         at Saint Francs Hospital while Defendant Joyce was seeking medical
    7         treat at 77th and then returned to the Southeast Station where
    8         Defendant Thompson went after impounding Plaintiff’s vehicle, was
    9         then interviewed by Defendant Whiteman at 7:05 p.m., and after
   10         11:15 p.m. was involved in the transportation, booking and closed out
   11         the incident of Plaintiff, and during the second trial, when asked to
   12         your knowledge, can you have your car parked in that area,
   13         responded “No, Alameda is a major thoroughfare that goes in and
   14         out of the Port of Long Beach, so no it’s a very busy highway
   15         resulting in the unlawful detention, use of excessive force, false
   16         arrest, false imprisonment, malicious prosecution, wrongful
   17         conviction and incarceration of Plaintiff.
   18   24.   Defendant Lobo, Serial No. 39766 was a police officer and a resident
   19         of the State of California. Defendant Lobo was acting in his
   20         individual and official capacity under color of state law within the
   21         scope of his employment in full uniform and was assigned a marked
   22         patrol vehicle, Unit 18H35. In his capacity as a police officer,
   23         Defendant Lobo actively participated in the investigation, use of force
   24         incident, tased Plaintiff with Defendant Thompson’s taser, was
   25         involved in the transportation of Plaintiff and failed to disclose the use
   26         of force incident occurred in Lynwood when the resistance occurred
   27         resulting in the unlawful detention, use of excessive force, false
   28         arrest, false imprisonment, malicious prosecution, wrongful

                                     Complaint for Damages
                                               11
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 12 of 148 Page ID #:12



    1         conviction and incarceration of Plaintiff.
    2   25.   Defendant Martinez, Serial No. 32880 was a police officer and a
    3         resident of the State of California. Defendant Martinez was acting in
    4         his individual and official capacity under color of state law within the
    5         scope of his employment in full uniform and was assigned a marked
    6         patrol vehicle, Unit 18H53 whose DICVS captured the event. In his
    7         capacity as a police officer, Defendant Martinez, who had a
    8         sustained finding for dishonest not disclosed to Plaintiff (CF No. 98-
    9         3701), actively participated in the investigation, use of force incident,
   10         tased Plaintiff, handcuffed Plaintiff, was involved in the transportation
   11         of Plaintiff, failed to disclose that Plaintiff was the victim of a 245
   12         when interviewed by Defendant Linder for booking while Defendant
   13         Borquez was present, failed to report his fellow Officers misconduct
   14         during the booking process, and failed to disclose the use of force
   15         incident and Plaintiff’s arrest occurred in Lynwood when the
   16         resistance occurred resulting in the unlawful detention, use of
   17         excessive force, false arrest, false imprisonment, malicious
   18         prosecution, wrongful conviction and incarceration of Plaintiff.
   19   26.   Defendant Pernesky, Serial No. 36950 was a police officer and a
   20         resident of the State of California. Defendant Pernesky was acting in
   21         his individual and official capacity under color of state law within the
   22         scope of his employment in full uniform and was assigned a marked
   23         patrol vehicle, Unit 18H46. In his capacity as a police officer,
   24         Defendant Pernesky actively participated in the investigation, use of
   25         force incident, was involved in the transportation and booking of
   26         Plaintiff, and failed to disclose the incident occurred in Lynwood,
   27         failed to report his fellow DEFENDANT OFFICERS misconduct when
   28         Defendant Joyce was discussing with Defendant Thompson emailing

                                      Complaint for Damages
                                                12
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 13 of 148 Page ID #:13



    1         the Arrest Report to Defendant Joyce to “cute and paste” and “we’ll
    2         figure it out” and Defendant Thompson stated “Okay”, referring to the
    3         Arrest Report while Defendant Sparkman was present resulting in the
    4         unlawful detention, use of excessive force, false arrest, false
    5         imprisonment, malicious prosecution, wrongful conviction and
    6         incarceration of Plaintiff.
    7   27.   Defendant Thompson, Serial No. 39424 was a police officer and a
    8         resident of the State of California. Defendant Thompson was acting
    9         in his individual and official capacity under color of state law within
   10         the scope of his employment in full uniform and was assigned a
   11         marked patrol vehicle, Unit 18HL44 whose DICVS captured the
   12         event. In his capacity as a police officer, Defendant Thompson
   13         actively participated in the investigation, use of force incident,
   14         purportedly wrote an Arrest Report that failed to disclose the use of
   15         force incident and arrest occurred in Lynwood where the resistance
   16         was given, failed to disclose this information to Defendants Ingram
   17         and Sparkman, the FORCE REVIEW DEFENDANT OFFICERS,
   18         Defendant LAPD and other named and unnamed Defendants that
   19         the location of the use of force incident and Plaintiff’s arrest was in
   20         Lynwood, discussed with Defendant Joyce emailing the Arrest Report
   21         to Defendant Joyce to “cute and paste” and “we’ll figure it out”, and
   22         failed to disclose during his testimony at the Preliminary Hearing, and
   23         the first and second trial, that the use of force incident and Plaintiff’s
   24         arrest occurred in Lynwood when the resistance was given, falsely
   25         testified to a “red curb” and posted “no parking” signs at the location,
   26         testified that Plaintiff’s vehicle was a “foot, foot and half to two feet”
   27         from the curb resulting in the unlawful detention, use of excessive
   28         force, false arrest, false imprisonment, malicious prosecution,

                                      Complaint for Damages
                                                13
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 14 of 148 Page ID #:14



    1         wrongful conviction and incarceration of Plaintiff.
    2   28.   On October 28, 2019, following the reversal of Plaintiff’s conviction
    3         on California Penal Code (hereinafter “Penal Code”) § 69, in Count 1
    4         by the California Appellate Court, Defendant Thompson, along with
    5         Defendant Burns and Deputy District Attorney Alfred Coletta
    6         (hereinafter “DDA Coletta”), revisited the scene, took various
    7         measurements and photographs at the location and wrote a Follow-
    8         Up Investigation that documented the use of force incident and arrest
    9         occurred in Lynwood and not in Los Angeles.
   10   29.   Defendant Ingram 1, Serial No. 38094 was a sergeant and a resident
   11         of the State of California. Defendant Ingram was acting in his
   12         individual and official capacity under color of state law within the
   13         scope of his employment as a supervisor in full uniform and was
   14         assigned a marked patrol vehicle, Unit 18L30 whose DICVS captured
   15         the event. In his capacity as a supervisor, Defendant Ingram actively
   16         participated in the investigation, use of force incident, tased Plaintiff,
   17         was involved in the transportation of Plaintiff, acted as an investigator
   18         during the trial proceedings, produced discovery (911query for
   19         Defendant Thompson printed April 2, 2018), and failed to disclose
   20         prior to or during his trial testimony at the first and second trial that
   21         the use of force incident and Plaintiff’s arrest occurred in Lynwood
   22         when the resistance was given resulting in the unlawful detention,
   23         use of excessive force, false arrest, false imprisonment, malicious
   24         prosecution, wrongful conviction and incarceration of Plaintiff.
   25   30.   Defendant Sparkman, Serial No. 31327 was a sergeant and a
   26         resident of the State of California. Defendant Sparkman was acting
   27
   28         1
                  Sergeant I Ingram was subsequently promoted to Sergeant II.

                                       Complaint for Damages
                                                 14
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 15 of 148 Page ID #:15



    1         in his individual and official capacity under color of state law within
    2         the scope of his employment as a supervisor in full uniform and was
    3         assigned a marked patrol vehicle, Unit 18H30. In his capacity as a
    4         supervisor, Defendant Sparkman actively participated in the
    5         investigation of Plaintiff and took command and control of the
    6         incident. Thus, when Defendant Sparkman asked why Plaintiff was
    7         not already in custody, Defendant Thompson responded “because he
    8         was covered in blood. He didn’t do anything wrong.” “The evidence
    9         also showed there had been no investigation to determine if Plaintiff
   10         was in fact under the influence of alcohol or narcotics, and no
   11         alcohol, drugs, or weapons of any kind were recovered. (FN72)”
   12         (People v. Edmonds 3, Court of Appeal Second Appellate District
   13         Division Two, B291146, 07/16/2019, Not to be Published in the
   14         Official Reports, pp. 11-12 (hereinafter “Edmonds”).)
   15   31.   Defendant Sparkman instructed the DEFENDANT OFFICERS to put
   16         gloves on, which the DEFENDANT OFFICERS understood to mean
   17         they would be “taking the suspect into custody” even though there
   18         was no probable cause to arrest Plaintiff, DEFENDANT OFFICERS
   19         physically assaulted, tased and physically extracted Plaintiff from the
   20         vehicle, handcuffed Plaintiff and booked Plaintiff without probable
   21         cause that led to Plaintiff’s incarceration during the criminal
   22         proceedings.
   23   32.   On September 6, 2016, pursuant to Defendant Sparkman’s “Daily
   24
   25         2
                FN 7 In this regard, the trial court also sustained on relevance grounds the
   26   prosecution’s objections to questions about any investigation the officers conducted
        regarding whether appellant was under the influence of alcohol or narcotics.
   27
              3
                 The Edmonds Court’s Opinion maybe found at California Appellate Court’s
   28
        Official Website at https://www.courts.ca.gov/opinions/nonpub/B291146.PDF.

                                        Complaint for Damages
                                                  15
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 16 of 148 Page ID #:16



    1         Activity Report”, Defendant Sparkman “stayed over to assist 18HL44,
    2         18H46, and 18H53 with their use of force incident.” Defendant
    3         Sparkman failed to disclose prior to or during his testimony at the first
    4         and second trial that the incident occurred in Lynwood when the
    5         resistence occurred resulting in the unlawful detention, use of
    6         excessive force, false arrest, false imprisonment, malicious
    7         prosecution, wrongful conviction and incarceration of Plaintiff.
    8         V.      FORCE REVIEW DEFENDANT OFFICERS
    9   33.   Defendant Whiteman 4, Serial No. 34900 was then a Sergeant and a
   10         resident of the State of California. Defendant Whiteman was acting in
   11         his individual and official capacity under color of state law and within
   12         the scope of his employment as a supervisor in full uniform assigned
   13         Unit 18H20. In his capacity as a supervisor, Defendant LAPD
   14         assigned Defendant Whiteman to conduct an administrative use of
   15         force investigation under Case No. 2022790, NCUOFR which listed
   16         the address as “10401 Alameda Avenue South, Los Angeles, CA
   17         90002.” Defendant Whiteman conducted the administrative use of
   18         force investigation under NCUOFR on behalf of Defendant LAPD and
   19         interviewed DEFENDANT OFFICERS [Defendants Borquez on
   20         09/05/2016 at 6:00 p.m., Martinez on 09/05/2016 at 6:05 p.m.,
   21         Ingram on 09/05/2016 at 6:10 p.m. at Saint Francis Hospital;
   22         Defendant Thompson on 09/05/2016 at 6:30 p.m., Defendant Lobo
   23         on 09/05/2016 at 6:40 p.m., Defendant Hutchins on 09/05/2016 at
   24         6:45 p.m., Defendant Pernesky on 09/05/2016 at 7:00 p.m.,
   25         Defendant Joyce on 09/05/2016 at 7:05 p.m. at the Southeast Police
   26         Station, Defendant Sparkman on 09/05/2016 at 8:55 p.m.]
   27
   28         4
                   Sergeant Whiteman was subsequently promoted to Acting Captain.

                                       Complaint for Damages
                                                 16
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 17 of 148 Page ID #:17



    1         Defendant Whiteman read Plaintiff the Admonition of Rights verbatim
    2         at Saint Francis Hospital (11/12/2016 LAPD 314, p. 1, item 3.),
    3         reviewed Defendant Thompson’s Arrest Report and Defendant
    4         Joyce’s Investigative Report but failed to immediate correct or
    5         subsequently correct Defendant Thompson’s Arrest Report regarding
    6         the items listed in his first LAPD 314 (09/15/2016) and his second
    7         LAPD 314 (11/12/2016) for the nine (9) items set forth therein, which
    8         failed to correctly document the use of force incident and arrest
    9         occurred in Lynwood, reviewed DICVS video of the use of force
   10         incident but failed to identify Defendant Ingram’s DICVS captured the
   11         use of force incident, wrote the NCUOFR, approved by FORCE
   12         REVIEW DEFENDANTS and Defendant LAPD, which failed to
   13         correctly identify the use of force incident and arrest occurred in
   14         Lynwood, a city outside of the jurisdiction of Defendant LAPD and
   15         DEFENDANT OFFICERS, failed to document any prior authority from
   16         LASD for the LAPD to arrest Plaintiff (victim of 245 per LASD
   17         communications) in Lynwood, and failed to disclose at both trials that
   18         the use of force incident and Plaintiff’s arrest occurred in Lynwood.
   19         These actions further resulted in the unlawful detention, use of
   20         excessive force, false arrest, false imprisonment, malicious
   21         prosecution, wrongful conviction and incarceration of Plaintiff during
   22         the criminal proceedings.
   23   34.   Defendant LAPD’s NCUOFR went through several levels of
   24         Departmental review between September 5, 2016 through March 31,
   25         2017 by the FORCE REVIEW DEFENDANT OFFICERS. The “Los
   26         Angeles” address listed in the NCUOFR was false as the use of force
   27         incident and arrest occurred in Lynwood. Defendant Whiteman,
   28         FORCE REVIEW DEFENDANTS OFFICERS, Defendant LAPD and

                                    Complaint for Damages
                                              17
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 18 of 148 Page ID #:18



    1         Doe Defendants failed to correct the location of the use of force
    2         incident having occurred in Lynwood and failed to disclose this
    3         exculpatory information to Plaintiff prior is preliminary hearing, both
    4         trials and even after the reversal by the Appellate Court discussed
    5         below.
    6   35.   Even after Plaintiff filed a Complaint of Employee Misconduct on
    7         August 30, 2019 against the involved DEFENDANT OFFICERS and
    8         FORCE REVIEW DEFENDANT OFFICERS concerning the
    9         NCUOFR, Defendants CLA, LAPD, Moore, FORCE REVIEW
   10         DEFENDANT OFFICERS, Defendant Whiteman and Doe
   11         Defendants failed and refused to correct the address of the use of
   12         force incident that occurred as being in Lynwood and not Los
   13         Angeles, outside of the jurisdiction of Defendants LAPD and CLA.
   14   36.   Plaintiff is informed pursuant to the Los Angeles County, Assessor
   15         Portal, Map Search, PAIS, Assessor Internet for AIN: 6066-003-069,
   16         the correct address for “10401 S. Alameda Street” is Lynwood and
   17         not Los Angeles. (Source:
   18         https://portal.assessor.lacounty.gov/parceldetail/6066003069.)
   19   37.   Defendant Ramirez, Serial No. 40084 was a police officer and a
   20         resident of the State of California. Defendant Ramirez was acting in
   21         her individual and official capacity under color of state law within the
   22         scope of her employment assigned to investigate and or review the
   23         NCUOFR involving the DEFENDANT OFFICERS and other named
   24         Defendants. In her capacity as a police officer, Defendant Ramirez
   25         actively participated in the investigation and or review of the
   26         NCUOFR resulting in the unlawful detention, use of excessive force,
   27         false arrest, false imprisonment, malicious prosecution, wrongful
   28         conviction and incarceration of Plaintiff.

                                     Complaint for Damages
                                               18
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 19 of 148 Page ID #:19



    1   38.   Defendant Hoffman, Serial No. 37585 was a Sergeant and a resident
    2         of the State of California. Defendant Hoffman was a acting in his
    3         individual and official capacity under color of state law within the
    4         scope of his employment as a supervisor assigned to investigate and
    5         or review the NCUOFR involving the DEFENDANT OFFICERS and
    6         other named Defendants. In his capacity as a supervisor, Defendant
    7         Hoffman actively participated in the investigation and or review of the
    8         NCUOFR resulting in the unlawful detention, use of excessive force,
    9         false arrest, false imprisonment, malicious prosecution, wrongful
   10         conviction and incarceration of Plaintiff.
   11   39.   Defendant Tucker, Serial No. 33738 was a police officer and a
   12         resident of the State of California. Defendant Tucker was acting in
   13         his individual and official capacity under color of state law within the
   14         scope of his employment assigned to investigate and or review the
   15         NCUOFR involving the DEFENDANT OFFICERS and other named
   16         Defendants. In his capacity as a police officer, Defendant Tucker
   17         actively participated in the investigation and or review of the
   18         NCUOFR resulting in the unlawful detention, use of excessive force,
   19         false arrest, false imprisonment, malicious prosecution, wrongful
   20         conviction and incarceration of Plaintiff.
   21   40.   Defendant Delieuze, Serial No. 36584 was a police officer and a
   22         resident of the State of California. Defendant Delieuze was acting in
   23         his/her individual and official capacity under color of state law within
   24         the scope of his/her employment assigned to investigate and or
   25         review the NCUOFR involving the DEFENDANT OFFICERS and
   26         other named Defendants. In his/her capacity as a police officer,
   27         Defendant Delieuze actively participated in the investigation and or
   28         review of the NCUOFR resulting in the unlawful detention, use of

                                     Complaint for Damages
                                               19
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 20 of 148 Page ID #:20



    1         excessive force, false arrest, false imprisonment, malicious
    2         prosecution, wrongful conviction and incarceration of Plaintiff.
    3   41.   Defendant Neal, Serial No. 30599 was a Captain and a resident of
    4         the State of California. Defendant Neal was acting in his individual
    5         and official capacity under color of state law within the scope of his
    6         employment as a Captain assigned to investigate and or review the
    7         NCUOFR involving the DEFENDANT OFFICERS and other named
    8         Defendants. In his capacity as a Captain, Defendant Neal actively
    9         participated in the investigation and or review of the NCUOFR
   10         resulting in the unlawful detention, use of excessive force, false
   11         arrest, false imprisonment, malicious prosecution, wrongful
   12         conviction and incarceration of Plaintiff.
   13   42.   Defendant Baley, Serial No. 31153 was a Lieutenant and a resident
   14         of the State of California. Defendant Baley was acting in his official
   15         capacity under color of state law within the scope of his employment
   16         as a supervisor assigned to investigate and/or review the NCUOFR
   17         involving the DEFENDANT OFFICERS and other named Defendants.
   18         In his capacity as a Lieutenant, Defendant Baley actively participated
   19         in the investigation and or review of the NCUOFR resulting in the
   20         unlawful detention, excessive use of force, false arrest, false
   21         imprisonment, malicious prosecution, wrongful conviction and
   22         incarceration of Plaintiff.
   23   43.   Defendant Pasos, Serial No. 25501 was a Captain and a resident of
   24         the State of California. Defendant Pasos was acting in his individual
   25         and official capacity under color of state law within the scope of his
   26         employment as a Captain assigned to investigate and or review the
   27         NCUOFR involving the DEFENDANT OFFICERS and other named
   28         Defendants. In his capacity as a Captain, Defendant Pasos actively

                                      Complaint for Damages
                                                20
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 21 of 148 Page ID #:21



    1         participated in the investigation and or review of the NCUOFR
    2         resulting in the unlawful detention, use of excessive force, false
    3         arrest, false imprisonment, malicious prosecution, wrongful
    4         conviction and incarceration of Plaintiff.
    5   44.   Each of the named FORCE REVIEW DEFENDANT OFFICERS, Doe
    6         Defendants and Defendant LAPD failed to disclose the use of force
    7         incident occurred in Lynwood and not in the City of Los Angeles.
    8   45.   Defendants CLA, LAPD, Beck, and Moore approved and ratified the
    9         conduct and actions of DEFENDANT OFFICERS, FORCE REVIEW
   10         DEFENDANT OFFICERS, other named Defendants, Doe
   11         Defendants and Defendant Burns.
   12   46.   Defendant LAPD document, tracks, evaluates, and publishes
   13         statistical analysis for Officers involved in use of force incidents that
   14         occurred outside of Defendant LAPD’s jurisdiction and publishes Use
   15         of Force Year-End Reviews disclosing this information to the public.
   16         Pursuant to the LAPD, Use of Force Year-End Review for 2016, it
   17         stated in relevant part at page 332 of 410 thereof that:
   18               In 2016, 25 of the Department’s NCUOF incidents
                    occurred outside the Department’s jurisdiction, an increase
   19               of six incidents, or 32 percent, compared to 2015. One
                    percent of the Department’s NCUOF incidents occurred in
   20               areas outside the Department’s jurisdiction (Department –
                    1,925; Outside Areas 25). In the four-year period from
   21               2012 through 2015, 95 NCUOF incidents occurred in
                    areas outside the Department’s jurisdiction, resulting in an
   22               annual average of 24 incidents. The total incident count for
                    outside areas in 2016 exceeded the 2012 through 2015
   23               annual average by one incident, or four percent.
                           2012 - 2016 Non-Categorical Use Of Force Incidents
   24                      Area              2012 2013 2014 2015 2016
                           Outside Jurisdiction 25        21 30 19 25
   25               (http://lapd-assets.lapdonline.org/assets/pdf/2016-use-of-f
                    orce-year-end-review-small.pdf)
   26
   27   47.   On an unknown date, Defendant LAPD posted portions of the LAPD
   28         Manual for Responsibility of on Duty Officers on the internet available

                                     Complaint for Damages
                                               21
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 22 of 148 Page ID #:22



    1         to the general public. This public information is available at the LAPD
    2         website with the direct link to the LAPD Manual for Employee
    3         Conduct at https://www.lapdonline.org/lapd
    4         _manual/volume_1.htm#210._EMPLOYEE_CONDUCT.
    5   48.   The LAPD Manual under the Heading “Personal Conduct” at Section
    6         230.05 [Responsibility of on Duty Officers.] states in relevant part:
    7                      On Duty, Within City, Fully Responsible. On-duty
                    officers within the City limits, after considering the tactical
    8               situation, are to take all steps reasonably necessary and
                    consistent with their assignment to effect the enforcement
    9               of the penal provisions of the City, State, and Nation, and to
                    protect life and property.
   10
                           On Duty, Outside of City, Fully Responsible for
   11               City Matters. On-duty officers outside the City limits who
                    become aware of a situation requiring police action must
   12               first consider the tactical situation, then take all steps
                    reasonably necessary on police matters of direct concern to
   13               the City of Los Angeles.
   14   49.   DEFENDANT OFFICERS actions and conduct, occurring in Lynwood
   15         and outside of the jurisdiction of Defendant LAPD, thereby violated
   16         Defendant LAPD’s policies and procedures and California State law.
   17         DEFENDANT OFFICERS had no authority to detain, investigate, use
   18         any force and arrest Plaintiff as municipal police officers employed by
   19         Defendants CLA and LAPD.
   20         VI.    DEFENDANT APPROVING THE ARREST REPORT
   21   50.   Defendant Salazar, Serial No. 35827 was a Sergeant and a resident
   22         of the State of California. Defendant Salazar was acting in his
   23         individual and official capacity under color of state law within the
   24         scope of his employment as a Watch Commander. In his capacity as
   25         a Watch Commander, Defendant Salazar actively participated in the
   26         investigation by approving the Arrest Report purportedly authored by
   27         Defendant Thompson [as set for below] all without probable cause
   28         resulting in the unlawful detention, use of excessive force, false

                                      Complaint for Damages
                                                22
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 23 of 148 Page ID #:23



    1         arrest, false imprisonment, malicious prosecution, wrongful
    2         conviction and incarceration of Plaintiff.
    3         VII.   DEFENDANT APPROVING PLAINTIFF’S BOOKING
    4   51.   Defendant Linder, Serial No. 33254 was a Sergeant and a resident of
    5         the State of California. Defendant Linder was acting in his individual
    6         and official capacity under color of state law within the scope of his
    7         employment as a supervisor when he interviewed Plaintiff and
    8         approved Plaintiff’s booking for a violation of Penal Code, §§ 69
    9         [obstructing an executive officer] and 243(B) [battery on police
   10         officer] without probable cause. In his capacity as a supervisor,
   11         Defendant Linder actively participated in the investigation resulting in
   12         the unlawful detention, use of excessive force, false arrest, false
   13         imprisonment, malicious prosecution, wrongful conviction and
   14         incarceration of Plaintiff. Defendant Linder falsified information in the
   15         Booking Approval of Plaintiff by intentionally omitting that Plaintiff was
   16         a victim of a 245 having been jumped and failing to properly
   17         document the interview with Plaintiff that was recorded on the DICVS
   18         Unit 18H53 as witnessed by Defendants Martinez and Borquez as
   19         set forth herein below. Defendants Martinez and Borquez had an
   20         obligation to disclose this information to Defendant Thompson and
   21         other DEFENDANT OFFICERS for inclusion in the Arrest Report but
   22         was not documented therein. Defendant Martinez and Borquez
   23         further failed to report a fellow Officers misconduct to an uninvolved
   24         supervisor but Plaintiff’s believes that this obligation was not
   25         complied with. [As Discussed Below] (See also CF No. 98-3701.)
   26         VIII. DEFENDANT APPROVING PROBABLE CAUSE
   27                DETERMINATION
   28   52.   Defendant sued herein as Doe 1 (hereinafter “Doe 1”) was a

                                     Complaint for Damages
                                               23
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 24 of 148 Page ID #:24



    1         supervisor and a resident of the State of California. Defendant Doe 1
    2         was acting in his/her individual and official capacity under color of
    3         state law within the scope of his/her employment as a supervisor. In
    4         his/her capacity as a supervisor, Defendant Doe 1 approved
    5         Defendant Thompson’s Declaration of Probable Cause (Declaration)
    6         on September 7, 2016 and actively participated in the investigation
    7         resulting in the unlawful detention, use of excessive force, false
    8         arrest, false imprisonment, malicious prosecution, wrongful
    9         conviction and incarceration of Plaintiff.
   10         IX.   DEFENDANT ASSIGNED THE INVESTIGATION
   11   53.   Defendant Burns, Serial No. 31549 was a Detective and a resident of
   12         the State of California. Defendant Burns was acting in his individual
   13         and official capacity under color of state law within the scope of his
   14         employment as a Detective. In his capacity as a Detective, Defendant
   15         Burns actively participated in the criminal investigation, executed the
   16         Felony Complaint in the matter of People v. Edmonds that was filed
   17         with the Superior Court of the State of California, County of Los
   18         Angeles, conducted investigation(s) and the production of discovery,
   19         including but not limited to the DICVS [Units 18HL44 and 18H53] and
   20         investigation of the scene on October 28, 2019 with Defendant
   21         Thompson and Deputy District Attorney Alfred Coletta that
   22         documented the location of the use of force incident occurred within
   23         Lynwood and not Los Angeles resulting in the unlawful detention, use
   24         of excessive force, false arrest, false imprisonment, malicious
   25         prosecution, wrongful conviction and incarceration of Plaintiff.
   26   54.   Each named Defendant, including Doe Defendants, in their capacity
   27         as police officers for Defendants CLA and LAPD, actively participated
   28         in the investigation and or review of the use of force incident resulting

                                     Complaint for Damages
                                               24
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 25 of 148 Page ID #:25



    1         in the unlawful detention, use of excessive force, false arrest, false
    2         imprisonment, malicious prosecution, wrongful conviction and
    3         incarceration of Plaintiff.
    4   55.   Defendants sued as Does 1 through 100, were police officers, law
    5         enforcement officers, agents, and employees of Defendants CLA and
    6         LAPD, acting within the course and scope of such agency and
    7         employment, under color of state law and Defendants are statutorily
    8         liable under California law pursuant to California Government Code,
    9         § 820. Doe Defendants were duly appointed officers, employees, or
   10         agents of Defendants CLA and LAPD subject to oversight and
   11         supervision by the City of Los Angeles elected and non-elected
   12         officials.
   13   56.   Plaintiff is ignorant of the true names and capacities of Defendants
   14         sued herein as Does 1 through 100, inclusive, and therefore sue
   15         these Doe Defendants by such fictitious names. Doe Defendants are
   16         sued in their individual and official capacities. Doe Defendants, in
   17         addition to the named Defendants, are responsible in some manner
   18         for the damages and injuries alleged.
   19   57.   Defendants, and each of them, were the agents, servants and
   20         employees of the other Defendants, and were acting at all times
   21         within the scope of their agency and employment and with the
   22         knowledge and consent of their principal and employer, who were
   23         employed by Defendant CLA and Defendant LAPD.
   24   58.   Plaintiff alleges that the practices, policies, and customs of
   25         Defendant CLA and or Defendant LAPD caused the unlawful action
   26         taken against Plaintiff and was the direct and proximate cause of
   27         Plaintiff’s injuries and damages alleged herein.
   28   59.   Each Defendant is the agent of the other. Plaintiff alleges that each

                                      Complaint for Damages
                                                25
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 26 of 148 Page ID #:26



    1         of the Defendants named as a “Doe” was in some manner
    2         responsible for the acts and omissions alleged herein, and Plaintiff
    3         will seek leave of this Court to amend the Complaint to allege such
    4         names and responsibility when that information is ascertained.
    5         X.    GENERAL ALLEGATIONS
    6   60.   At all times herein mentioned, each Defendant was the agent and/or
    7         employee and/or co-conspirator of each of the remaining
    8         Defendants, and in doing the things herein alleged, was acting within
    9         the scope of such agency, employment and/or conspiracy, and with
   10         the permission and consent of other co-defendants.
   11   61.   Each paragraph of this Complaint is expressly incorporated into each
   12         cause of action which is a part of this Complaint.
   13   62.   Plaintiff’s vehicle was parked along the curb on the westside of
   14         Alameda, south of 103rd Street, in Lynwood. The excluded “proffered
   15         evidence” during the second trial would have established the location
   16         was in Lynwood when the resistance was given and Plaintiff’s vehicle
   17         was not illegally parked.
   18   63.   The acts and omissions of all named Defendants were engaged in
   19         maliciously, callously, oppressively, wantonly, recklessly, and with
   20         deliberate indifference to the rights of Plaintiff.
   21         XI.   COMPLIANCE WITH GOVERNMENT CLAIM
   22   64.   On September 9, 2020, Plaintiff presented a Government Claim
   23         (hereinafter “Claim”) pursuant to California Government Code,
   24         section 910 et. seq. to the City Clerk – City of Los Angeles regarding
   25         the incident and occurrence, giving rise to any and all federal causes
   26         of action and state causes of action.
   27   65.   On September 22, 2020, Plaintiff’s Claim against Defendant CLA
   28         assigned Claim Number 20-11622601*001. Within the statutory

                                      Complaint for Damages
                                                26
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 27 of 148 Page ID #:27



    1          period, Plaintiff presented his Claim and Defendants CLA rejected
    2          the Claim. Thus, all administrative claims have therefore been
    3          exhausted.
    4   XII.   FACTUAL ALLEGATIONS
    5   66.    This action arises from the unlawful detention, use of excessive
    6          force, false arrest, false imprisonment, malicious prosecution,
    7          wrongful conviction and wrongful incarceration of Plaintiff for a crime
    8          that he did not commit by the conduct and actions of Defendants.
    9   67.    Plaintiff served his custody in a county jail and state prison and was
   10          therefore subject to severe limitations and indignities inherent in such
   11          settings. Plaintiff experienced depression, fear and anxiety of being
   12          wrongfully imprisoned with State offenders. Most fundamentally,
   13          Plaintiff lost 4-years of his life to such wrongful incarceration for a
   14          crime that he was never convicted of by the State. On September 22,
   15          2016, 17-days after his wrongful arrest, Plaintiff’s daughter B.E. gave
   16          birth to Plaintiff’s first grandchild A.J.. Plaintiff was deprived of
   17          interacting with his child, grandchild and his stepdaughter D.H. as a
   18          direct and proximate cause of Defendants actions and conduct
   19          herein.
   20   68.    From Plaintiffs’ unlawful detention and throughout his 4-years in
   21          custody, Plaintiff proclaimed his innocence and relentlessly worked to
   22          procure his release by showing that a miscarriage of justice occurred.
   23          Even after the reversal by the California Appellate Court on July 16,
   24          2019, Plaintiff refused to accept any plea bargain on a misdemeanor
   25          time served offer(s) by the District Attorney, always maintaining his
   26          innocence of violating Penal Code, § 69. (Edmonds, supra, B291146,
   27          p. 16.)
   28   69.    Plaintiff’s resilience and knowledge that he was innocent of the

                                       Complaint for Damages
                                                 27
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 28 of 148 Page ID #:28



    1         violation of Penal Code, § 69 allowed him to survive his incarceration,
    2         but tragically, some of the best years of his life were taken from him
    3         based on the unconstitutional acts of Defendants which deprived
    4         Plaintiff of his civil rights and privileges our society holds most dear
    5         such as freedom, the ability to care and raise a family and pursue a
    6         career.
    7         XIII. Arrest, Conviction and Incarceration Due to Fabrication of
    8               Evidence
    9   70.   On September 5, 2016 at 2:56 p.m., Defendant Thompson was on
   10         duty, received information from a private citizen that there was a
   11         parked vehicle at 10401 Alameda with someone sleeping in the
   12         driver’s seat with blood on his face and head. Defendant Thompson
   13         located the vehicle, found Plaintiff in the reclined driver’s seat with
   14         blood on his head, was unable to arouse Plaintiff and requested Fire
   15         Rescue to respond. At that point, Plaintiff had violated no laws.
   16   71.   At 2:59:41 p.m., LAPD Communications Division (hereinafter
   17         “Dispatch”) broadcast “verify your at Alameda South 103 in LA not
   18         Lynwood” which Defendant Thompson acknowledged. At 3:00:13
   19         p.m., Defendant Thompson broadcast “It maybe Lynwood I’m on the
   20         westside of the street on Alameda.” Dispatch “Roger”. (18HL44
   21         DICVS.)
   22   72.   Pursuant to the Incident Recall entry 09/05/16 15:02 stated ‘County
   23         FD #36 NTFD W/S of Street per LAFD is County” per Operator
   24         G9033. At 15:04, Incident Recall documented “Task Created: B3
   25         18HL44 have Sheriffs Respond” per Operator V9008.
   26   73.   At 3:08:28 p.m. LACFD personnel arrived on scene. Defendant
   27         Thompson asked LACFD personnel “so this is Sheriff right?” At
   28         3:08:52 p.m., LACFD Squad 16 which included Paramedic Nielsen

                                     Complaint for Damages
                                               28
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 29 of 148 Page ID #:29



    1         arrived on scene. At 15:09, Incident Recall documented “FD 177
    2         Advsd they are Responding with County FD Inc 806” per Operator
    3         N4382. At 15:12, Incident Recall documented “Task assumed: B3
    4         18HL44 have Sheriffs Respond” per Operator N4558. At 15:15,
    5         Incident Recall documented “Sheriffs Notified Ack by Dispatch
    6         Farbrough” per Operator C9314.
    7   74.   At 3:11:09 p.m. Defendant Thompson and Defendant LACFD
    8         personnel are talking with Plaintiff who tells them “I’m alright” and
    9         “they already came and seen me.” At 3:11:17 p.m. Plaintiff tells
   10         Defendants Thompson and LACFD personnel that this is the second
   11         time an ambulance came. At 3:11:22 p.m. Plaintiff tells Defendant
   12         Thompson that this is the second time for me parking on the street.
   13         At 3:11:46 p.m. Defendant Thompson states the Sheriff’s Department
   14         is on their way. At 3:12:31 p.m. Defendant Thompson broadcasts his
   15         location over the radio requesting additional units for back-up and to
   16         notify the Sheriff’s. At 3:12:39 p.m. Defendant Thompson broadcast
   17         to downgrade the back-up to one additional unit. (18HL44 DICVS.)
   18   75.   Defendant Thompson’s downgrade prior to the arrival of any uniform
   19         personnel because Defendant Thompson believed that Plaintiff was
   20         no longer a threat when the downgrade was voiced to
   21         Communications Division.
   22   76.   At 3:12:55 p.m. Plaintiff tells Defendant Thompson don’t come with
   23         that bullshit, I studied the law. At 3:13:22 p.m. Paramedic Nielsen
   24         says we want to talk to you and Plaintiff responded I don’t have to do
   25         shit. (18HL44 DICVS.)
   26   77.   At 3:15:32 p.m. prior to additional back-up Units arriving, Defendant
   27         Thompson downgraded the request for back-up to one additional
   28         Unit. (18HL44 DICVS.)

                                    Complaint for Damages
                                              29
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 30 of 148 Page ID #:30



    1   78.   At 3:15:59 p.m., Defendant Ingram arrived on scene with his DICVS
    2         activated. (18HL44 DICVS.) Around 3:16:42 p.m., Defendant Ingram
    3         suggested to Defendant Thompson and Paramedic Nielsen that of
    4         Plaintiff did not want medical treatment, “then that’s on him,” and
    5         asked Plaintiff if he could drive. Plaintiff responded that the car don’t
    6         work. (18HL44 DICVS.)
    7   79.   At 3:17:18 p.m. Defendant Thompson broadcast Code 4 to Dispatch.
    8         At 3:18:24 p.m. a LACFD personnel believed to be Paramedic
    9         Nielsen stated “We can't keep getting called out on this guy. He’s
   10         being an idiot.” (18HL44 DICVS)(See People vs. Edmonds, Feb. 15,
   11         2018, Reporter’s Supplemental Transcript on Appeal (Pursuant to
   12         Notice Dated Nov. 20, 2018), p. 16:22-27 (hereinafter “RSTA”).)
   13   80.   At 3:19:00 p.m. Defendant Ingram was provided information from
   14         LACFD personnel that the general area had been annexed by the
   15         City of Los Angeles. Defendant Ingram failed to verify this
   16         information which was incorrect.
   17   81.   At 3:19:09 p.m., Defendants Borquez-Rivera and Martinez arrived on
   18         scene. At 3:21:25 p.m., Defendants Lobo and Hutchins arrived on
   19         scene. At 3:21:52 p.m., Defendants Pernesky and Joyce arrived on
   20         scene. (18L30 DICVS.)
   21   82.   At 3:23:09 p.m. Defendant Thompson telephoned Fontenot Towing to
   22         have the vehicle towed which met with negative results. (18HL44
   23         DICVS.) At 3:23:46 p.m., during the Defendant Officers’ discussion
   24         what to do with Plaintiff and the car, Plaintiff got out of the car and
   25         kneeled down on the ground. (18H53 DICVS.)
   26   83.   At 3:23:47 p.m., a Los Angeles Deputy Sheriff (“Deputy”) is observed
   27         on Defendant Thompson’s DICVS and by 3:23:55 p.m. the Deputy
   28         walks out of camera range. (18HL44 DICVS.) The Arrest Report

                                     Complaint for Damages
                                               30
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 31 of 148 Page ID #:31



    1         failed to document any Deputy arrived on scene, any Deputy spoke
    2         with any Defendant Officers or the Deputy gave the Defendant
    3         Officers any legal authority to act in Lynwood.
    4   84.   At 3:24:27 p.m. as Defendant Sparkman walks northbound toward
    5         the scene, Plaintiff reentered the front driver side of car. At that
    6         point, Defendant Thompson’s DICVS captures Defendant Ingram on
    7         his cell phone with his watch commander trying to clarify jurisdiction.
    8         (18HL44 DICVS.)
    9   85.   Plaintiff was now seated in the reclined driver’s seat with the driver
   10         side door open with LACFD personnel speaking with Plaintiff.
   11   86.   At 3:24:46 p.m. Defendant Sparkman, Defendant Thomson’s
   12         supervisor, questioned why Plaintiff was not already in custody.
   13         Defendant Thompson responded, “because he was covered in blood.
   14         He didn’t do anything wrong.” At 3:24:50 p.m. Paramedic Nielsen
   15         who was standing outside of the open driver side door states “Do you
   16         want me to yank him out” to DEFENDANT OFFICERS. (18HL44
   17         DICVS.)
   18   87.   At 3:24:51 p.m. Defendant Sparkman instructed DEFENDANT
   19         OFFICERS to put gloves on, which the DEFENDANT OFFICERS
   20         understood to mean they would be “taking the suspect into custody.”
   21         DEFENDANT OFFICERS then discuss putting on their gloves.
   22         (18HL44 DICVS.)
   23   88.   At 3:25:02 p.m. after putting on his gloves and clapping his hands,
   24         Defendant Joyce stated “We can’t have you sitting in the middle of
   25         the road right here. You either go with the ambulance or you go with
   26         the police, I’m going to let you decide” to Plaintiff. (18HL44 DICVS.)
   27   89.   Plaintiff, who was still seated inside the car, reasonably understood
   28         Defendant Joyce’s statement to be a threat to his personal safety,

                                     Complaint for Damages
                                               31
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 32 of 148 Page ID #:32



    1         well being and a violation of his civil rights.
    2   90.   At 3:25:20 p.m. a DEFENDANT OFFICER makes the statement
    3         “Grab the keys.” (18H53 DICVS.) At 3:25:23 p.m. Defendant Joyce
    4         entered the car, removed the keys from the ignition, and tossed them
    5         on top of the car. Defendant Pernesky, who was standing behind
    6         Defendant Joyce, reached over and removed the keys from on top of
    7         the car.
    8   91.   At 3:25:28 p.m. Plaintiff is observed exiting the car and standing up
    9         facing towards Defendant Joyce. (18H53 DICVS) Plaintiff asks
   10         where are my keys.
   11   92.   At 3:25:31 p.m., with his right hand, Defendant Joyce unsnapped the
   12         holster of the taser holster and deployed his taser. By 3:25:33 p.m.
   13         Defendant Joyce is observed moving his taser across the front of his
   14         body from his right hand to his left hand. (18H53 DICVS)
   15   93.   Aware that his rights were being violated by DEFENDANT
   16         OFFICERS out-of-control, malicious and thuggish officers acting out
   17         of animus and other illegitimate motives while escalating the
   18         situation, Plaintiff asked where are my keys. DEFENDANT
   19         OFFICERS responded “don’t worry about it” even though Plaintiff had
   20         civil rights under the federal and state constitutions to complain about
   21         what he perceived to be official misconduct as Plaintiff did not want
   22         medical treatment, the car was legally parked and there were no
   23         parking regulations or painted curbs that prohibited the car from
   24         being parked in Lynwood.
   25   94.   At 3:25:34 p.m. after being told “don’t worry about it”, Plaintiff turned
   26         away from Defendant Joyce and bent over to reenter the car to avoid
   27         a confrontation. At 3:25:36 p.m., with the driver’s side door open,
   28         Defendants Joyce and Borquez-Rivera grabbed a hold of Plaintiff.

                                      Complaint for Damages
                                                32
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 33 of 148 Page ID #:33



    1         Defendant Joyce, while now holding his taser in his left hand, placed
    2         his right hand on Plaintiff. Defendant Borquez is pulling on Plaintiff’s
    3         left arm as Plaintiff reenters the car. (18H53 DICVS.)
    4   95.   DEFENDANT OFFICERS did not have an arrest warrant, lacked
    5         probable cause to investigate Plaintiff in Lynwood and did not advise
    6         Plaintiff that he was being detained or under arrest before physically
    7         assaulting Plaintiff.
    8   96.   At 3:25:38 p.m., with Defendant Borquez still pulling on to Plaintiff left
    9         arm, Defendant Joyce let go of Plaintiff with his right hand, stated
   10         “I’m going to tase you”, turned his upper body and immediately
   11         discharged his taser into Plaintiff’s chest. Plaintiff then stated to
   12         Defendant Joyce “Why did you tase me?” Defendant Joyce claimed
   13         that Plaintiff purportedly kicked Defendant Joyce in the leg and that is
   14         why he deployed his taser. The purported kick was not captured on
   15         any DICVS. (18HL44; 18L30; or 18H53 DICVS.) At no point during
   16         the physical interaction with Plaintiff were any DEFENDANT
   17         OFFICERS recorded stating Plaintiff kicked Defendant Joyce.
   18   97.   Defendant Thompson’s Arrest Report failed to document the relevant
   19         fact that Defendant Borquez grabbed Plaintiff before reentering the
   20         car. The Arrest Report fabricated that DEFENDANT OFFICERS
   21         were conducting a “narcotic’s investigation” and that Plaintiff dove
   22         back into the car; began kicking at Defendant Joyce; and that’s when
   23         Defendant Joyce deployed his taser and began to issue a Garner
   24         warning, “Stop resisting or I’m going to” and then tased Plaintiff.
   25         Defendant Joyce had deployed his taser at 3:25:31 p.m.
   26         approximately seven (7) seconds earlier which was clearly captured
   27         on Defendants Borquez and Martinez’s DICVS. (18H53 DICVS.) The
   28         sequence of events depicted on the DEFENDANT OFFICERS’

                                      Complaint for Damages
                                                33
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 34 of 148 Page ID #:34



    1         DICVS were fully known to FORCE REVIEW DEFENDANT
    2         OFFICERS who approved and ratified the NCUOFR as being within
    3         Departmental policy and procedures so that the DEFENDANT
    4         OFFICERS would avoid departmental discipline, possible criminal
    5         prosecution and/or civil liability for their misconduct.
    6   98.   The Arrest Report under the Heading Use of Force stated in relevant
    7         part “Believing that Edmonds was about to reenter his vehicle to arm
    8         himself with a possible weapon, Officer Joyce immediately grab hold
    9         of the suspects pants to keep him from reentering his vehicle due to
   10         him previously reaching underneath the seats as if he was about to
   11         obtain a possible weapon.” “As Officer Joyce attempted to grab hold
   12         of the suspect, the suspect dove back into his vehicle and began
   13         kicking at Officer Joyce. Officer Joyce deployed his taser and began
   14         to issue a Garner warning, ‘Stop resisting or I’m going to.’” “At that
   15         time, the suspect abruptly kicked at Officer Joyce.” Defendant
   16         Officers narrative is false and fabricated. Defendant Joyce deployed
   17         his departmental taser seven (7) seconds earlier while Plaintiff was
   18         standing next in the car. DEFENDANT OFFICERS conducted no
   19         investigation to determine if Plaintiff was under the influence of
   20         alcohol [during the first trial Defendant Thompson testified “Myself
   21         personally, I’ve never administered a filed sobriety test.” (People v.
   22         Edmonds, Reporter’s Dailey Transcript of Proceedings, Feb. 9. 2018,
   23         Vol. 1, p. 59:22 (RDTP))] or narcotics, and no alcohol, drugs, or
   24         weapons of any kind were recovered. During the first trial, Defendant
   25         Thompson testified Plaintiff “did not meet the criteria of 5150 at that
   26         point.” (RDTP, Feb. 10, 2018, Vol. 2, p. 93:24-25.)
   27   99.   Pursuant to Defendant Thompson’s Arrest Report, Defendant Joyce
   28         tased Plaintiff in the chest [first taser discharge]; Defendant Hutchins

                                     Complaint for Damages
                                               34
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 35 of 148 Page ID #:35



    1        entered the car to assist with the extraction, using bodily force with
    2        both hands pushed Plaintiff; Defendant Pernesky entered the front
    3        passenger door and struck Plaintiff’s right forearm twice with an open
    4        right hand; Defendant Pernesky used both hands to apply a firm grip
    5        to Plaintiff’s right wrist and arm; Defendant Ingram tased Plaintiff in
    6        the upper chest with both taser darts [second taser discharge];
    7        Defendant Ingram applied the taser to Plaintiff’s left leg and
    8        conducted a five second drive stun [third taser discharge]; Defendant
    9        Thompson applied a firm grip to Plaintiff’s left leg with both hands;
   10        Defendant Borquez applied a firm grip to Plaintiff’s right leg and
   11        attempted to force Plaintiff’s right leg out from inside the driver’s
   12        lower panel; Defendant Martinez applied a firm grip to Plaintiff’s right
   13        leg and attempted to force Plaintiff’s right leg out from inside the
   14        driver’s lower panel; Defendant Martinez deployed his taser and
   15        conducted a drive stun to the inside of Plaintiff’s right thigh [fourth
   16        taser discharge]; Defendant Lobo retrieved Defendant Thompson’s
   17        taser, entered the rear driver’s door and discharged the taser into
   18        Plaintiff’s back for the full five second cycle [fifth taser discharge];
   19        Defendant Lobo deployed another full five second cycle of the taser
   20        [sixth taser discharge]; Defendant Hutchins applied a firm grip on
   21        Plaintiff’s left wrist with both hands; Defendant Pernesky applied a
   22        firm grip to Plaintiff’s right wrist with both hands; Defendants Hutchins
   23        and Pernesky then pulled Plaintiff out of the passenger front door of
   24        the car and onto sidewalk and grass area; while Plaintiff was on the
   25        ground, Defendant Borquez applied a firm grip to both of Plaintiff’s
   26        thigh and shin area and maintained control of them; Defendant Joyce
   27        applied a firm grip to Plaintiff’s left wrist and hand; Defendant
   28        Martinez applied a firm to Plaintiff’s right wrist and hand, taking

                                    Complaint for Damages
                                              35
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 36 of 148 Page ID #:36



    1        control of them; Defendant Martinez guided Plaintiff’s right hand
    2        behind his back and applied a handcuff to Plaintiff’s right wrist;
    3        Defendant Joyce with the same firm grip guided Plaintiff’s left arm
    4        behind his back and Defendant Martinez completed the cuffing of
    5        Plaintiff; Defendant Martinez double locked the handcuff causing
    6        Plaintiff’s pain and discomfort and placed Plaintiff in a seated
    7        position; Defendants Martinez, Thompson, and Joyce lifted Plaintiff
    8        onto a gurney where all four of Plaintiff’s limbs were strapped
    9        secured by paramedics Mulk and Hubbard; and Defendant Sparkman
   10        “was present during the use of force and continually directed the
   11        officers.” (Arrest Report, pp. 2 - 4.)
   12   100. During this period, Plaintiff was physically dragged from the car by
   13        DEFENDANT OFFICERS against his will and without his consent.
   14   101. At 3:28:57 p.m. while Plaintiff had two taser darts impaled in his
   15        back, Plaintiff was lifted up by Defendants Martinez, Joyce and
   16        Thompson and placed Plaintiff on his back on the gurney with all four
   17        of his limbs then physically restrained. Plaintiff told the DEFENDANT
   18        OFFICERS that he could not breath. (18HL44 DICVS.)
   19   102. DEFENDANT OFFICERS acted without a warrant, without
   20        reasonable suspicion or probable cause that Plaintiff was engaged in
   21        criminal activity. In fact, Plaintiff was the victim of a crime which was
   22        known to DEFENDANT OFFICERS and failed to document this
   23        relevant information in the Arrest Report.
   24   103. Defendant LAPD violated it’s legal obligations under Brady by failing
   25        to disclose that DEFENDANT OFFICERS arrested Plaintiff in
   26        Lynwood which would have negated a material element of engaged
   27        in the lawful performance of a duty at the time the resistance
   28        occurred. (Edmonds, supra, B291146, p. 16)(See People v.

                                    Complaint for Damages
                                              36
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 37 of 148 Page ID #:37



    1        Gutierrez (2013) 214 Cal.App. 4th 343, 348-349 (Gutierrez), petition
    2        for review, denied June 19, 2013 [“failure to apprise the magistrate of
    3        material exculpatory evidence on the issue of guilt ‘violate[s] the
    4        mandates of Ruthford and Brady’ ”]; California v. Gutierrez, No.
    5        13-347, Cert. Denied, Dec. 2, 2013; Bridgeforth v. Superior Court
    6        (2013) 214 Cal.App.4th 1074, 1087 [“right to present evidence to
    7        ‘establish an affirmative defense, negate an element of a crime
    8        charged, or impeach the testimony of a prosecution witness ....; and
    9        a right to due process’”], petition for review, denied June 19, 2013.)
   10   104. As a direct and proximate cause of being tased six (6) times and
   11        physically dragged from the car, Plaintiff suffered great bodily injury
   12        by the taser darts being lodged in his chest and back causing
   13        puncture wounds due to the application of the taser darts that
   14        required medical treatment.
   15   105. At 3:28:17 p.m. Defendant Joyce stated to the other DEFENDANT
   16        OFFICERS “we can’t let him go with a use-of-force he’s gotta get
   17        charged.” At no point during the incident are DEFENDANT
   18        OFFICERS recorded stating Plaintiff kicked Defendant Joyce.
   19        (18HL44; 18L30 and 18H53 DICVS.)
   20   106. At 3:31:17 Plaintiff told the DEFENDANT OFFICERS that he can’t
   21        feel his hands after being handcuffed. (18H53 DICVS.)
   22   107. At 3:32:00 p.m. Plaintiff is being taken away on a gurney to an
   23        ambulance (18H53 DICVS) and then transported to St. Francis
   24        Hospital for medical treatment. Defendants Borquez, Martinez,
   25        Hutchins, Lobo and Ingram were involved in the transport of Plaintiff
   26        to St. Francis Hospital. (Incident Recall, entry 09/05/16 15:45, p. 2 of
   27        5; 18H53 DICVS at 3:32:06.)
   28   108. At 3:33:20 DEFENDANT OFFICERS are recorded discussing their

                                   Complaint for Damages
                                             37
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 38 of 148 Page ID #:38



    1        involvement in the use of force incident with Plaintiff before an
    2        uninvolved supervisor arrived on scene. (18H53 DICVS.)
    3   109. At 3:35:15 p.m. Defendant Whiteman arrived on scene to conduct a
    4        use of force investigation spoke with DEFENDANT OFFICERS.
    5        (18HL44 DICVS.)
    6   110. At 3:38:00 p.m. Defendants Sparkman, Thompson, and Joyce are
    7        recorded discussing Defendant Thompson writing the Arrest Report
    8        regarding the source of activity, emailing it to Defendant Joyce to “cut
    9        and paste” the report and “we’ll figure it out” while Defendants
   10        Whiteman and Pernesky were present. (18HL44 DICVS.)
   11   111. At 3:38:13 p.m. Paramedic Nielsen stated to the Defendant
   12        Thompson “you guys find anything, any dope or anything?”
   13        Defendant Thompson responded “No, there’s nothin.” (18HL44
   14        DICVS.)
   15   112. At 3:39:10 p.m. Defendant Sparkman is recorded telling Defendant
   16        Thompson “[t]his is your call unless you want to do the whole thing
   17        this is your call.” (18HL44 DICVS.)
   18   113. At 3:39:18 p.m. Defendant Joyce stated to Defendant Thompson
   19        “listen you just type up a source of activity. I don’t know what the fuck
   20        it was.” Defendant Thompson responded “Okay.” (18HL44 DICVS.)
   21   114. The Arrest Report failed to document which DEFENDANT
   22        OFFICERS authored which portions of the arrest report pursuant to
   23        the foregoing conversation. (18HL44 DICVS.)
   24   115. At 3:48 p.m. Plaintiff was admitted to St. Francis Hospital.
   25   116. As a direct and proximate cause of having two (2) taser darts lodged
   26        in his back causing puncture wounds and bleeding, Plaintiff required
   27        medical treatment from Doctor Ferrell to remove the taser darts
   28        imbedded in his back.

                                    Complaint for Damages
                                              38
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 39 of 148 Page ID #:39



    1   117. Pursuant to the Incident Recall entry 09/05/16 4:09 p.m. showed
    2        Defendant Thompson follow-up at the Southeast station.
    3   118. Pursuant to the Incident Recall entry 09/05/16 6:13 p.m. showed
    4        Defendants Joyce and Pernesky at the Southeast station.
    5   119. Pursuant to the NCUOFR, p. 17 of 50, Defendant Whiteman
    6        interviewed Defendant Borquez on 09/05/2016 at 6:00 p.m. and his
    7        “Statement consistent with the account of UOF incident as depicted
    8        in related report.”
    9   120. Pursuant to the NCUOFR, p. 8 of 50, Defendant Whiteman
   10        interviewed Defendant Martinez on 09/05/2016 at 6:05 p.m. and his
   11        “Statement consistent with the account of UOF incident as depicted
   12        in related report.”
   13   121. Pursuant to the NCUOFR, p. 12 of 50, Defendant Whiteman
   14        interviewed Defendant Ingram on 09/05/2016 at 6:10 p.m. and his
   15        “Statement consistent with the account of UOF incident as depicted
   16        in related report.”
   17   122. Pursuant to the NCUOFR, p. 13 of 50, Defendant Whiteman
   18        interviewed Defendant Thompson on 09/05/2016 at 6:30 p.m. and his
   19        “Statement consistent with the account of UOF incident as depicted
   20        in related report.”
   21   123. Pursuant to the NCUOFR, p. 14-15 of 50, Defendant Whiteman
   22        interviewed Defendant Lobo on 09/05/2016 at 6:40 p.m. and his
   23        “Statement consistent with the account of UOF incident as depicted
   24        in related report.”
   25   124. Pursuant to the NCUOFR, p. 13 of 50, Defendant Whiteman
   26        interviewed Defendant Hutchins on 09/05/2016 at 6:45 p.m. and his
   27        “Statement consistent with the account of UOF incident as depicted
   28        in related report.”

                                   Complaint for Damages
                                             39
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 40 of 148 Page ID #:40



    1   125. Pursuant to the NCUOFR, p. 11 of 50, Defendant Whiteman
    2        interviewed Defendant Pernesky on 09/05/2016 at 7:00 p.m. and his
    3        “Statement consistent with the account of UOF incident as depicted
    4        in related report.”
    5   126. Pursuant to the NCUOFR, p. 9 of 50, Defendant Whiteman
    6        interviewed Defendant Joyce on 09/05/2016 at 7:05 p.m. and his
    7        “Statement consistent with the account of UOF incident as depicted
    8        in related report.”
    9   127. Pursuant to the NCUOFR, p. 7 of 50, Defendant Whiteman
   10        interviewed Defendant Sparkman on 09/05/2016 at 8:55 p.m. and his
   11        “Statement consistent with the account of UOF incident as depicted
   12        in related report.”
   13   128. At 10:52 p.m. Plaintiff was discharged from St. Francis Hospital into
   14        Defendant LAPD custody. At 10:58 p.m. Plaintiff while handcuffed
   15        was transported from St. Francis Hospital by Defendants Borquez
   16        and Martinez accompanied by Defendant Ingram to the LAPD
   17        Southeast Station. (Incident Recall, entry 09/05/16 22:58, p. 3 of 5.)
   18   129. Upon arriving at Southeast station, Plaintiff seated in the back of
   19        Defendants Borquez and Martinez’s patrol vehicle was questioned by
   20        Defendant Linder who asked “Plaintiff do you know why you’re here”;
   21        “Plaintiff do you know why you’re here”; Plaintiff responded “I got
   22        jumped on”; “you got jumped on by who” and Plaintiff responded
   23        “some Mexicans .... two Mexicans and his girlfriend.” “Do you have
   24        any questions or concerns for me?” “I’ll just put refused.” (See
   25        40566@20160905225419 MPG Video File (VLC) 879,827 KB at
   26        20:26 - 21:20.)
   27   130. Defendant Thompson’s Arrest Report failed to document the above
   28        questioning and responses of Plaintiff which evidenced that he was

                                    Complaint for Damages
                                              40
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 41 of 148 Page ID #:41



    1        the victim of a crime having been “jumped on” by “two Mexicans and
    2        his girlfriend”. Plaintiff is informed that Defendants Thompson, Joyce
    3        and Pernesky were at the Southeast station at this time.
    4   131. At 11:15 p.m. Plaintiff’s booking approval was signed by Defendant
    5        Linder.
    6   132. At 11:21 p.m. Plaintiff was transported by Defendants Borquez and
    7        Martinez accompanied by Defendants Ingram, Joyce and Pernesky
    8        to the LAPD 77th Jail. (Incident Recall, entry 09/05/16 23:21, p. 3 of
    9        5.)
   10   133. At 11:39 p.m. Plaintiff was refused booking at LAPD 77th Jail and
   11        transported to LAPD MDC Jail. (Incident Recall, entry 09/05/16
   12        23:39, p. 3 of 5.)
   13   134. At 11:48 p.m. the Incident Recall was updated which stated in
   14        relevant part “ARREST 1 FOR 69 PC” and the serial number for the
   15        entry listed Defendant Thompson. (Incident Recall, entry 09/05/16
   16        23:48, p. 3 of 5.)
   17   135. Pursuant to the CAD Summary Report printed on 11/18/2019 for
   18        Defendant Thompson produced on December 3, 2019 to Plaintiff,
   19        Defendant Thompson went end of watch on September 5, 2016 at
   20        11:50 p.m. and failed to list any arrests. The City Attorney Disclosure
   21        Statement dated 9/5/16 listed Defendant Thompson as the arresting
   22        officer.
   23   136. At 11:50 p.m. Plaintiff was taken to MDC Jail.
   24   137. On September 6, 2016 at 1:30 a.m. Plaintiff was transported by
   25        Defendants Borquez and Martinez accompanied by Defendants
   26        Ingram, Joyce and Pernesky to County Twin Towers. (Incident
   27        Recall, entry 09/06/16 01:30, p. 4 of 5.)
   28   138. At 2:10 a.m. Plaintiff was not booked at County Twin Towers but

                                   Complaint for Damages
                                             41
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 42 of 148 Page ID #:42



    1        transported by Defendants Borquez and Martinez accompanied by
    2        Defendants Ingram, Joyce and Pernesky to Los Angeles County
    3        USC Medical Center for medical treatment. (Incident Recall, entry
    4        09/06/16 02:10, p. 4 of 5.)
    5   139. At 4:04 a.m. Plaintiff was transported by Defendants Joyce and
    6        Pernesky accompanied by Defendant Ingram to LASD County Twin
    7        Towers and booked. (Incident Recall, entry 09/06/16 04:04, p. 4 of
    8        5.)
    9   140. Defendants Ingram, Joyce and Pernesky returned to the Southeast
   10        station. (Incident Recall, entry 09/06/16 04:31, p. 4 of 5 and
   11        Defendant Ingram’s Sergeant’s Daily Report, p. 2 of 2.)
   12   141. Pursuant to the CAD Summary Report printed on 11/18/2019 for
   13        Defendants Lobo and Hutchins went end of watch on September 5,
   14        2016 at 3:03 p.m. before the use of force incident occurred.
   15   142. Pursuant to the CAD Summary Report printed on 11/18/2019 for
   16        Defendants Joyce and Pernesky went end of watch on September 6,
   17        2016 at 4:53 a.m. and listed one felony arrest. The City Attorney
   18        Disclosure Statement listed Defendants Joyce and Pernesky’s role in
   19        arrest as A/O.
   20   143. At 4:53 a.m., Defendant Joyce closed out the incident. (Incident
   21        Recall, entry 09/06/16 04:53, p. 4 of 5.)
   22   144. At 5:39 a.m., Defendant Salazar approved Defendant Thompson’s
   23        Arrest Report and Defendant Joyce’s Investigative Report which
   24        failed to disclose that the event occurred in Lynwood. Defendant
   25        Thompson’s Arrest Report [who had gone End of Watch on
   26        September 5, 2016 at 11:50 p.m.] (See Incident Recall,
   27        LPD160905002878, p. 4/5.) documented the transport and booking
   28        well after Defendant Thompson went End of Watch.

                                   Complaint for Damages
                                             42
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 43 of 148 Page ID #:43



    1   145. The CAD Summary Report printed on 11/18/2019 for Defendants
    2        Borquez and Martinez produced to Plaintiff failed to list the date and
    3        time these Defendants went end of watch.
    4   146. The CAD Summary Report printed on 11/18/2019 for Defendant
    5        Sparkman produced to Plaintiff, stated Defendant Sparkman went
    6        end of watch on September 6, 2016 at 3:50 a.m..
    7   147. Defendant Sparkman’s “Daily Activity Report”, dated September 5,
    8        2016 produced on April 18, 2018 [following the mistrial] to Plaintiff,
    9        stated in relevant part “I stayed over to assist 18HL44, 18H46, and
   10        18H53 with their use of force incident.”
   11   148. The CAD Summary Report printed on 11/18/2019 for Defendant
   12        Ingram produced to Plaintiff failed to list the date and time Defendant
   13        Ingram went end of watch.
   14   149. Defendant Ingram’s Sergeant’s Daily Report dated September 5,
   15        2016 produced on April 18, 2018 [following the mistrial] to Plaintiff
   16        stated Defendant Ingram went end of watch at 5:30 a.m.. Defendant
   17        Ingram Sergeant’s Daily Report for Inc# 2878 stated in relevant part
   18        “I monitored the entire MT at St Francis, and pre-booking procedures
   19        (See report for details). I did not return to SOE station until 0430
   20        hours and completed admin”. An entry at 11:30 [a.m.] Hours under
   21        Inc# 2009 indicated that Defendant Ingram was involved in a “Female
   22        W/Mental Illness” where MEU was contacted and a SMART Unit was
   23        dispatched.
   24   150. Shortly after the use of force, Defendant Whiteman 5 arrived,
   25        conducted an administrative use of force (UOF) investigation on
   26        behalf of Defendant LAPD and prepared the NCUOFR that went
   27
   28        5
                 Defendant Whiteman was subsequently promoted to Acting Captain.

                                      Complaint for Damages
                                                43
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 44 of 148 Page ID #:44



    1        through several levels of Departmental review from September 5,
    2        2016 through March 31, 2017 by FORCE REVIEW DEFENDANT
    3        OFFICERS. (NCUOFR, p. 47/50 and 48/50.)
    4   151. The NCUOFR and Defendant Whiteman’s Follow-Up Investigation
    5        dated September 15, 2016 and Follow-Up Investigation dated
    6        November 12, 2016 were in the possession of Defendant LAPD
    7        before the preliminary hearing but not disclosed to Plaintiff until after
    8        the preliminary hearing on January 17, 2018 by the People despite
    9        several attempts to obtain the NCUOFR.
   10   152. The NCUOFR is in the possession of Defendant LAPD and FORCE
   11        REVIEW DEFENDANT OFFICERS.
   12   153. Defendant Whiteman’s NCUOFR (p. 3/5) stated in relevant part
   13        “reviewed all involved DICVS [Digital In Car Video System] related to
   14        the incident. Unit 18HL44 and 18H53 vehicles were positioned in a
   15        vantage point to capture the UOF.” However, the UOF was captured
   16        on three separate DICVS by the responding Units. Defendant
   17        Ingram’ DICVS captured the UOF but was not disclosed by
   18        Defendant LAPD until the afternoon of March 2, 2018 which resulted
   19        in a mistrial.
   20   154. Defendant LAPD failed to disclose Defendant Ingram’s DICVS before
   21        the preliminary hearing and first trial, a discovery violation under
   22        Penal Code, §§ 1054.1 and 1054.7, and Brady as well as a violation
   23        of federal and state due process rights that denied Plaintiff a fair trial
   24        and the right to present a defense.
   25   155. Defendant LAPD’s NCUOFR (p. 1/50) under Case Details listed the
   26        address “10401 Alameda Avenue South, Los Angeles CA 90002”.
   27        Defendant LAPD’s NCUOFR incorrectly documented the location of
   28        the UOF because the UOF occurred in Lynwood, a city outside of the

                                    Complaint for Damages
                                              44
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 45 of 148 Page ID #:45



    1        jurisdiction of the LAPD and not in Los Angeles. [See Defendant
    2        Thompson’s Follow-Up Investigation dated October 29, 2019]
    3   156. The DEFENDANT OFFICERS statements obtained by Defendant
    4        Whiteman during his investigation were before Defendant
    5        Thompson’s Arrest Report was approved on September 6, 2016 at
    6        5:39 a.m. by Defendant Salazar. In fact, Defendant Thompson had
    7        gone End of Watch on September 5, 2016 at 11:50 p.m. which was
    8        over five and a half hours earlier. Defendant Thompson did not
    9        submit his “Probable Cause Determination” until September 7, 2016
   10        at 8:00 a.m.. The approving supervisor’s name and serial number
   11        was illegible and is identified herein as DOE _.
   12   157. On September 7, 2016 at 8:00 a.m., Defendant Thompson signed a
   13        Declaration of Probable Cause which was approved Defendant Doe
   14        1 which failed to document reasonable suspicion that Plaintiff was
   15        engaged in any criminal activity and failed to disclose that the
   16        incident occurred in Lynwood. Defendant Thompson’s Arrest Report
   17        and Declaration failed to document any prior authority from the LASD
   18        for DEFENDANT OFFICERS to arrest Plaintiff in Lynwood and failed
   19        to disclose the city where the arrest occurred.
   20   158. Defendants CLA, LAPD, Chief Beck and Chief Moore, knew or
   21        should have known that they had a major incident on their hands that
   22        was well documented by three DICVS that captured the event for the
   23        DEFENDANT OFFICERS. DEFENDANT OFFICERS were operating
   24        out of their geographic area of responsibility. Defendants, including
   25        but not limited to, Borquez, Hutchins, Joyce, Lobo, Martinez,
   26        Pernesky, Thompson, Ingram, Sparkman, Whiteman, Linder,
   27        Salazar, Burns, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley,
   28        Pasos, and Doe Defendants, at all times reasonably knew or should

                                   Complaint for Damages
                                             45
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 46 of 148 Page ID #:46



    1        have known that DEFENDANT OFFICERS were located in Lynwood
    2        when the use of force occurred. Defendants Whiteman, Ramirez,
    3        Hoffman, Tucker, Delieuze, Neal, Baley, Pasos, Salazar, Linder,
    4        Burns, and Doe Defendants, sought to cover-up the location to avoid
    5        having DEFENDANT OFFICERS held accountable for their
    6        misconduct. The three DICVS recordings were available at all times
    7        to Defendants CLA, LAPD, FORCE REVIEW DEFENDANTS,
    8        Salazar, Linder, Burns, and Doe Defendants, and show that
    9        DEFENDANT OFFICERS feloniously assaulted Plaintiff without any
   10        justification or probable cause. Instead of arresting DEFENDANT
   11        OFFICERS for their crimes, however, and securing Plaintiff’s
   12        immediate release from custody, DEFENDANT OFFICERS sought to
   13        coverup the malfeasance which was further aided by the FORCE
   14        REVIEW DEFENDANT OFFICERS who failed to conduct a
   15        reasonable investigation in a timely fashion to determine the use of
   16        force occurred in Lynwood. During the Departmental review of the
   17        use of force incident, Defendants only identified two DICVS capturing
   18        the incident. Defendant Whiteman’s Follow-Up Investigations were
   19        not to determine accountability for the DEFENDANT OFFICERS, but
   20        to assist the DEFENDANT OFFICERS in covering-up their
   21        malfeasance and gross misconduct.
   22   159. In the months and years following the use of force incident,
   23        Defendants CLA, LAPD, Chief Beck, Chief Moore and FORCE
   24        REVIEW DEFENDANT OFFICERS, and Defendant Does ratified and
   25        endorsed the wrongful conduct of DEFENDANT OFFICERS. Even
   26        after Plaintiff filed his Complaint of Employee Misconduct,
   27        Defendants failed to take corrective action and secure Plaintiff’s
   28        release from custody.

                                     Complaint for Damages
                                               46
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 47 of 148 Page ID #:47



    1   160. While the causes of police brutality are complex, there is no doubt
    2         that in this particular incident animus played a major role in the
    3         reasons for the initial contact and in DEFENDANT OFFICERS’
    4         extreme reactions to Plaintiffs reasonable, foreseeable, and fully
    5         understandable responses to the unwarranted police aggression.
    6   161. At all relevant times herein, Plaintiff’s vehicle was awfully parked
    7         along the curb on the westside of Alameda, south of 103rd Street, in
    8         Lynwood. The excluded “proffered evidence” during the second trial
    9         would have established the location was in Lynwood when the
   10         resistance was given and Plaintiff’s vehicle was not illegally parked.
   11   162. On September 7, 2016, Defendant Burns caused a Felony Complaint
   12         in the matter of People v. Edmonds to be filed by the Los Angeles
   13         District Attorney’s Office (“District Attorney”) all without a warrant or
   14         probable cause. Defendant Burns failed to disclose that the event
   15         occurred in Lynwood.
   16   163. The Felony Complaint alleged two counts. Count 1 alleged a violation
   17         of Penal Code, § 696, as a Felony and Count 2 alleged a violation of
   18         Penal Code, § 243.2(a)7, as a Misdemeanor. The Felony Complaint
   19
   20
              6
                Count 1 stated in relevant part: On or about September 5, 2016, in the County
   21   of Los Angeles, the crime of RESISTING EXECUTIVE OFFER, in violation of PENAL
        CODE SECTION 69, a Felony, was committed by FRANK EDWARD EDMONDS, who
   22
        did unlawfully attempt by means of threats and violence to deter and prevent JEFFREY
   23   JOYCE, who was then and there an executive officer, from performing a duty imposed
        upon such officer by law, and did knowingly resist by the use of force and violence said
   24   executive officer in the performance of his/her duty.
   25         7
                 Count 2 stated in relevant part: On or about September 5, 2016, in the County
   26   of Los Angeles, the crime of BATTERY ON SCHOOL, PARK, OR HOSPITAL
        PROPERTY, in violation of PENAL CODE SECTION 243.2(a), a Misdemeanor, was
   27   committed by FRANK EDWARD EDMONDS, who did willfully and unlawfully use fore
        and violence upon PHILIP CASTRO while on school and park property and on the
   28
        grounds of a public and private hospital.

                                        Complaint for Damages
                                                  47
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 48 of 148 Page ID #:48



    1        further alleged additional allegations as to Count 1.
    2   164. On September 9, 2016, Plaintiff, who was in custody, appeared in
    3        pro per, entered a plea of not guilty and denied the allegations. Bail
    4        was set in the amount of $175,000.00. Following Plaintiff’s
    5        arraignment, Plaintiff’s claim for false imprisonment ended and the
    6        malicious prosecution claim began.
    7   165. On September 16, 2016, Plaintiff retained counsel Shikes and Szocs
    8        who substituted into the criminal matter and obtained discovery.
    9   166. On September 19, 2016, Plaintiff filed and served his first Request
   10        for Informal Discovery and Brady material on the District Attorney.
   11        The court also signed an Order for the preservation evidence.
   12   167. Plaintiff’s criminal matter was continued several times.
   13   168. On October 17, 2016, Plaintiff’s counsel declared a doubt as to
   14        competence pursuant to Penal Code, § 1368, the criminal
   15        proceedings were ordered adjourned and Plaintiff was transferred to
   16        Department 95.
   17   169. Between October 31, 2016 and June 6, 2017, Plaintiff’s competency
   18        matter under Case No. ZM033671 was continued several times. On
   19        June 22, 2017, that Superior Court found Plaintiff mentally competent
   20        and the matter was ordered returned to Dept 14-Compton set on
   21        June 23, 2017 with criminal proceedings reinstated that date as day
   22        0 of 10.
   23   170. Between June 23, 2017 and October 3, 2017, Plaintiff’s criminal
   24        matter was continued several times for discovery compliance by the
   25        District Attorney.
   26   171. On October 18, 2017, the District Attorney was represented by
   27        Deputy District Attorney Cody Smith (“DDA Smith”) and the
   28        magistrate heard Plaintiff’s Penal Code, § 1538.5 motion to suppress

                                   Complaint for Damages
                                             48
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 49 of 148 Page ID #:49



    1        concurrently with his preliminary hearing. During the preliminary
    2        examination, DDA Smith called two witnesses 8 and the following
    3        relevant questioning of Defendant Thompson occurred regarding the
    4        location of the offense in Count 1.
    5   Mr. Smith: What is your current occupation and assignment?
    6   Thompson:            Police Officer 3, assigned to the Southeast Division.
    7                        (People v. Edmonds, Reporter’s Transcript of Preliminary
    8                        Hearing, Oct. 18, 2017, p. 8:26-28, p. 9:1 (hereinafter
    9                        “PHT”).)
   10   Mr. Smith: Were you on duty Monday, September 5, 2016, around 3:20
   11                p.m.?
   12   Thompson:            Yes. (PHT, p. 9:5-7.)
   13   Mr. Smith: And on that date and time, did you go to 10401 South Alameda
   14                Street in the County of Los Angeles?
   15   Thompson:            Yes. (PHT, p. 9:10-12.)
   16   172. During the cross-examination Defendant Thompson testified:
   17   Mr. Szocs: Okay. So where was he parked? You indicated he was parked
   18                in a red zone?
   19   Thompson:            He was parked in the red zone, but he was parked in the
   20                        No. 2 lane where traffic usually is driving through, so he
   21                        was blocking traffic and if traffic were try to come, so I
   22                        parked right behind him. He had a green ‘99 Toyota, I
   23                        believe. (PHT, p. 17:18-42.)
   24   Mr. Szocs: Yes. Was there any marking or parking regulation on that side
   25                of the street?
   26   Thompson:            I don’t – I wasn’t looking for one.
   27
   28        8
                 Defendant Borquez-Rivera testified as to Count 2 only.

                                        Complaint for Damages
                                                  49
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 50 of 148 Page ID #:50



    1   Mr. Szocs: I understand that.
    2   Thompson:         I would have to go back and look at signs. I’m pretty sure
    3                     there is no parking or stopping sign. The curb was red.
    4                     Usually if there is a red curb, sir, there is no parking
    5                     there, and it was right in the middle – he was blocking the
    6                     lane, so I actually positioned my vehicle so no one could
    7                     actually hit him or I while we were out there.
    8   Mr. Szocs: Was the car parked against the curb?
    9   Thompson:         It was. There is not a shoulder. It is a lane, so you are not
   10                     supposed to stop or park on that street.
   11   Mr. Szocs: Where is the traffic sign or traffic control device?
   12   Thompson:         On Alameda at some point. I don’t know exactly the
   13                     coordinates from the curb but . . . (PHT, p. 18:4-14.)
   14   Mr. Szocs: And the report you provided in this case, is that complete a
   15               report on all relevant evidence and --
   16   Thompson:         All the relevant evidence, yes, sir.
   17   Mr. Szocs: And you reviewed that report for accuracy and relevancy for the
   18               statements being made?
   19   Thompson:         Yes. (PHT, p. 20:4-10.)
   20   The Court: Did any Sheriff’s Deputies arrive?
   21   Thompson:         I believe one arrived. I believe there was one and left and
   22                     didn’t - -
   23   Mr. Szocs: Did you have any conversations with the Sheriff when he
   24               arrived?
   25   Thompson:         I did not. (PHT, p. 43:14-20.)
   26   Mr. Szocs: Did you make a statement to the Sheriff regarding Defendant’s
   27               condition?
   28   Mr. Smith: Objection. Asked and answered.

                                       Complaint for Damages
                                                 50
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 51 of 148 Page ID #:51



    1   The Court: Overruled. Did you?
    2   Thompson:        No, I didn’t speak to - - I personally didn’t speak to the
    3                    Sheriff. (PHT, p. 44:14-19.)
    4   Mr. Szocs: Did you make a determination to arrest Defendant?
    5   Thompson:        No.
    6   Mr. Szocs: Who made that determination?
    7   Mr. Smith: Objection. Relevance.
    8   The Court: Do you know who made the decision to arrest? It’s overruled.
    9   Thompson:        No. I was not the one kicked by Mr. Edmonds. Another
   10                    Officer was that was kicked by the – by Mr. Edmonds, so
   11                    I believe that he was the one to make the determination
   12                    based on his actions. (PHT, p. 56:5-15.)
   13   Mr. Szocs: When you are detaining someone specifically your practice is
   14               to investigate whether a crime was committed, correct?
   15   Thompson:        Yes.
   16   Mr. Szocs: So you, yourself had not detained Mr. Edmonds, because you
   17               were there to help him? He had not committed any crime?
   18   Thompson:        Right.
   19   Mr. Szocs: Did you believe that Mr. Edmonds was intoxicated? The mere
   20               fact that you were there to render assistance, you could have, if
   21               in your opinion Mr. Edmonds was under the influence, you
   22               could have arrested him for DUI, correct?
   23   Thompson:        If that was my intention, correct.
   24   Mr. Szocs: But you didn’t have information that would lead you to believe
   25               Mr. Edmonds was driving under the influence at that moment in
   26               time, did you?
   27   Thompson:        Right.
   28   Mr. Szocs: Okay, so why did you have to – why did L.A.P.D. Officers have

                                     Complaint for Damages
                                               51
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 52 of 148 Page ID #:52



    1               to extract Mr. Edmonds from the vehicle?
    2   Thompson:          Because at the time he was being combative and
    3                      aggressive towards Officers. (PHT, p. 59:3-25.)
    4   Mr. Szocs: Officer Joyce grabbed Mr. Edmonds’ pants leg, and you are
    5               now indicating that you saw Mr. Edmonds kicking at Office
    6               Joyce several times?
    7   Thompson:          Yes.
    8   Mr. Szocs: At that point, was a taser deployed by any Officer, to your
    9               knowledge, and used on Mr. Edmonds?
   10   Thompson:          At that point, Officer Joyce deployed his taser and started
   11                      to issue the Garner warning.
   12   Mr. Szocs: Just so we are clear, Officer Joyce is holding Mr. Edmonds’
   13               pant leg with one hand and pulling out the taser with his other
   14               hand?
   15   Thompson:          No. That is not what –
   16   Mr. Szocs: Well, please walk me through what happened.
   17   Thompson:          Officer Joyce grabbed his pants to not let him go back
   18                      into the vehicle. That is when Mr. Edmonds started
   19                      kicking at when he went into the vehicle. He started
   20                      kicking at Officer Joyce. Officer Joyce then deployed the
   21                      taser. (PHT, p. 70:9-27.)
   22   173. During the preliminary examination, Plaintiff’s counsel marked three
   23        Exhibits that were admitted into evidence. (PHT, p. 106:5-21.)
   24   174. The magistrate’s findings, at the conclusion of the testimony, on the
   25        denial of the motion to suppress maybe found at pages 114, lines 1-
   26        28 through page 115, lines 1-28 of the Preliminary Hearing
   27        Transcript.
   28   175. Plaintiff made a motion to dismiss for insuffiencey of the evidence.

                                     Complaint for Damages
                                               52
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 53 of 148 Page ID #:53



    1        The magistrate denied the motion. The magistrate held “[i]t appearing
    2        to me from the evidence presented the following offenses have been
    3        committed, and there is sufficient cause to believe that the defendant
    4        is guilty thereof, Count 1, Penal Code section 69, and Count 2, Penal
    5        Code section 243.2 subsection (a)” and “order[ed] that the defendant
    6        be held to answer and admitted to bail.” (PHT, p. 116:1-16.)
    7   176. The charged offense Penal Code, § 69 having occurred in Lynwood,
    8        a city outside of the jurisdiction of Defendant LAPD and
    9        DEFENDANT OFFICERS was unknown to Plaintiff at that time, was
   10        not raised during the preliminary hearing, and was not disclosed by
   11        DEFENDANT OFFICERS, FORCE REVIEW DEFENDANT
   12        OFFICERS and Defendant LAPD. (Brady Violation) Defendant
   13        Thompson’s failed to disclose the event occurred in Lynwood which
   14        was a material and contested element of the charged offense.
   15        DEFENDANT OFFICERS, FORCE REVIEW DEFENDANT
   16        OFFICERS, and Defendants Burns and LAPD failed to disclose the
   17        event occurred in Lynwood. (Brady violation) (Edmonds, supra,
   18        B291146, pp. 6 FN3, 7 FN4, 11-13, 16.)
   19        XIV. FELONY INFORMATION
   20   177. On November 1, 2017, the District Attorney filed a Information
   21        containing the same two Counts and special allegations as to Count
   22        1 as alleged in the Felony Complaint.
   23   178. On January 17, 2018, Plaintiff was provided an incomplete redacted
   24        copy of the NCUOFR by the District Attorney that was obtained from
   25        Defendant LAPD. The NCUOFR, at page 1 of 50 listed the address
   26        of the use of force as “10401 Alameda Avenue South, Los Angeles,
   27        CA 90002”. (Brady violation)
   28   179. Plaintiff is informed that between September 5, 2016 and March 31,

                                   Complaint for Damages
                                             53
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 54 of 148 Page ID #:54



    1          2017, Defendant Whiteman’s NCUOFR was reviewed at various
    2          levels by Force Review Defendant Officers. (NCUOFR, pp. 47 of 50
    3          and 48 of 50.) The NCUOFR failed to document Defendant Officers
    4          had any authority in the first instance to detain Plaintiff as found by
    5          the Appellate Court in order to conduct any investigation and failed to
    6          correct the NCUOFR that the event occurred in Lynwood outside the
    7          jurisdiction of the LAPD. (Brady violation)
    8   180. The findings were entered on March 31, 2017 by Defendant Hoffman
    9          over six (6) months before the preliminary hearing.
   10   181. Pursuant to the NCUOFR at page 22 of 50, the following types of
   11          force were used by Defendant Officers on Plaintiff:
   12   UOF Type Qty       Employee & Role                            Body Area
   13   Firm Grip 1        Borquez Rivera, Zadi - 40556 Applied       Right Leg
   14   Firm Grip 1        Hutchins, Delano - 40288 Applied Left Wrist
   15   Firm Grip 1        Joyce, Jeffrey - 36944 Applied             Left Leg
   16   Firm Grip 1        Joyce, Jeffrey - 36944 Applied             Left Leg, Right
   17                                                                 Leg
   18   Firm Grip 1        Joyce, Jeffrey - 36944 Applied             Left Wrist
   19   Firm Grip 1        Martinez, Matthew - 32880 Applied          Right Hand
   20   Firm Grip 1        Martinez, Matthew - 32880 Applied          Right Leg
   21   Firm Grip 1        Pernesky, Edward - 36950 Applied           Right Wrist
   22   Firm Grip 1        Thompson, Aaron - 39424 Applied            Right Leg
   23   Motion       1     Hutchins, Delano - 40288 Applied Back
   24   Motion       1     Hutchins, Delano - 40288 Applied Left Wrist
   25   Motion       1     Joyce, Jeffrey - 36944 Applied             Left Arm
   26   Motion       1     Martinez, Matthew - 32880 Applied          Right Hand
   27   Motion       1     Pernesky, Edward - 36950 Applied           Right Wrist
   28   Palm

                                      Complaint for Damages
                                                54
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 55 of 148 Page ID #:55



    1   Heel Strike 2      Pernesky, Edward - 36950 Applied              Right Arm
    2   TASER        1     Ingram, Rex - 38094 Applied                   Chest
    3   TASER        1     Ingram, Rex - 38094 Applied                   Left Leg
    4   TASER        1     Joyce, Jeffrey - 36944 Applied                Chest
    5   TASER        1     Martinez, Matthew - 32880 Applied             Right Leg
    6   TASER        2     Ingram, Rex - 38094 Directed                  Back
    7   TASER        2     Lobo, Juan - 39766 Applied                    Back
    8   182. Pursuant to the four taser logs [Addenda Item, NCUOFR] produced
    9         by Defendant LAPD, Plaintiff was TASED five (5) times by Defendant
   10         Officers and the time stamp denoted on each taser log were
   11         inconsistent with the Arrest Report. The Force Review Defendant
   12         Officers failed to address and/or correct the inconsistencies between
   13         the taser logs and the Arrest Report.
   14   183. Pursuant to the NCUOFR at page 22 of 50, Plaintiff was TASED
   15         eight (8) times by Defendants Ingram (4 times), Joyce (one time),
   16         Martinez (one time), and Lobo (2 times). The FORCE REVIEW
   17         DEFENDANT OFFICERS failed to address and/or correct these
   18         inconsistencies.
   19   184. On September 15, 2016, Defendant Whiteman wrote a Follow-Up
   20         Investigation that stated the original arrest report face sheet, in the
   21         “Complaints/Evidence of Illness/Injury Whom Treated” section, Mr.
   22         Edmonds’ injuries were inadvertently omitted. That Follow-Up
   23         Investigation was not produced to Plaintiff’s counsel until February
   24         15, 2018 9 during the first trial. (Brady violation)
   25   185. On November 12, 2016, Defendant Whiteman wrote a second
   26
   27         9
                 See Emergency Motion to Dismiss Information for Brady Violations or Request
        for a Mistrial and Evidentiary Hearing on the Violations filed February 28, 2018 and
   28
        denied March 2, 2018.

                                      Complaint for Damages
                                                55
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 56 of 148 Page ID #:56



    1        Follow-Up Investigation that listed nine items or corrections to
    2        Defendant Thompson’s Arrest Report. That Follow-Up Investigation
    3        was not produced to Plaintiff’s counsel until February 15, 2018 during
    4        the first trial. (Brady violation)
    5   186. The November 12, 2016 Follow-Up Investigation stated in relevant
    6        part:
    7                The below listed corrections in regards to DR#
                     XX-XXXXXXX, were inadvertantly omitted from the original
    8                arrest/investigative report. This follow-up investigation
                     report will clarify the identified issues.
    9
                     1. The UOF box should be marked on the investigative
   10                report with Officer Jeffery Joyce, Serial No. 36994 listed as
                     the victim.
   11                2. On the DICVS footage it shows that Officer Joyce,
                     Serial No. 36994, took custody of Deft Edmonds car keys.
   12                The car keys were given to Kelmark Tow Company when
                     the vehicle was impounded subsequent to arrest.
   13                3. Sergeant II Ryan Whiteman, Serial No. 34900, read
                     Deft Edmonds his Admonition of Rights. The arrest face
   14                sheet indicates that Officer Joyce, Serial No. 36944, read
                     the admonition.
   15                4. Digital images were taken in relation to the UOF/Arrest
                     investigation. The digital images were booked under D#
   16                0588690 at TID.
                     5. When additional units and (2) supervisors arrived to the
   17                scene of the UOF a tactical plan was discussed and
                     implemented. Sgt. II Sparkman, Serial No. 31327, arrived
   18                a took command and control of the incident. The plan
                     detailed efforts to de-escalate the situation utilizing verbal
   19                commands and the deployment of less lethal options, such
                     as TASERS. Due to Deft Edmonds agitation, the fact that
   20                he was in a vehicle, and in need of medical treatment from
                     injuries that were sustained prior to police arrival officers
   21                deployed in an effort to take Edmonds into custody that
                     resulted in a UOF.
   22                6. Sergeant II Sparkman, Serial No. 31327, arrived at the
                     scene of the UOF prior to the UOF occuring (sic).
   23                Sparkman assumed the role of incident commander and
                     provided supervisory oversight and direction during the
   24                incident.
                     7. Officer Thompson's narcotic expertise was
   25                inadvertantly omitted from the arrest report. It should read
                     as follows: I, Officer Thompson, Serial No. 39424, have
   26                been employed by the Los Angeles Police Department
                     since 2008. While at the LAPD Police Academy, I received
   27                approximatley (sic) 12 hours of trianing (sic) in the area of
                     narcotics. This included identification of narcotics,
   28                manners in which narcotics are consumed, methods of

                                     Complaint for Damages
                                               56
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 57 of 148 Page ID #:57



    1              packing of narcotics for sale and distribution and the
                   objective
    2              symptoms of an individual under the influence of narcotics.
                   8. Officer Thompson was flagged down a citizen and
    3              directed to a male (Deft Edmonds) located at 10401 S.
                   Alameda Street. Upon arrival Officer Thompson showed
    4              himself code six. Officer Thompson did not show himself
                   code six at the flag down
    5              location or request and supervisor for the follow up.
                   9. After the handcuffing was completed by Officer
    6              Martinez, Serial No. 32880, Officer Martinez, Officer
                   Thompson and Officer Joyce lifted Edmonds up from a
    7              seated position and placed him on the gurney for
                   transport. When Edmonds was lifted by the officers he was
    8              no longer providing active resistance.
    9
        187. Plaintiff is informed that the NCUOFR documented one (1) Follow-Up
   10
             Investigation completed and uploaded. The FORCE REVIEW
   11
             DEFENDANT OFFICERS failed to address and/or correct that
   12
             Defendant Whiteman had authored a second Follow-Up
   13
             Investigation(s) addressing the Arrest Report.
   14
        188. Defendant LAPD, FORCE REVIEW DEFENDANT OFFICERS and
   15
             Defendant Whiteman’s NCUOFR and two Follow-Up Investigation(s)
   16
             failed to document any prior authority from the LASD for
   17
             DEFENDANT OFFICERS to arrest Plaintiff (victim of a 245 per LASD
   18
             communications) in Lynwood and failed to correctly document the
   19
             city where the arrest occurred.
   20
        189. Defendant Whiteman’s “DICVS Inspection UOF” under the NCUOFR
   21
             failed to document any review of Defendant Ingram’s DICVS which
   22
             captured the incident. (Brady violation) The FORCE REVIEW
   23
             DEFENDANT OFFICERS failed to address and/or correct this
   24
             omission regarding the DICVS Inspection.
   25
        190. Defendant Ingram’s DICVS was not produced to Plaintiff until after
   26
             the March 2, 2018 mistrial. (Brady violation) The Force Review
   27
             Defendant Officers failed to address and/or correct this omission.
   28

                                   Complaint for Damages
                                             57
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 58 of 148 Page ID #:58



    1   191. On December 12, 2017, Plaintiff filed a Pretrial Discovery (Pitchess)
    2        Motion to obtain the NCUOFR. On January 9, 2018, the District
    3        Attorney agreed to informally provide the NCUOFR and on January
    4        17, 2018 an incomplete redacted copy of the NCUOFR was emailed
    5        to Plaintiff’s counsel. The NCUOFR at p. 1 of 50 listed the City as
    6        “Los Angeles” even though the event occurred in Lynwood.
    7        XV. FEBRUARY 7, 2018 TRIAL
    8   192. On February 7, 2018, Plaintiff’s matter came on for trial. The District
    9        Attorney was represented by DDA Smith. Before trial, Plaintiff pled
   10        nolo contendere with the court’s approval on Count 2 of the
   11        Information, a violation of Penal Code, §243.2(a), a Misdemeanor
   12        and the trial commenced.
   13   193. On February 9, 2018 Defendant Thompson testified.
   14   194. On February 9, 2018, Defendant Thompson testified in relevant part:
   15   Mr. Smith: When you state at some point the Sheriff needed to be notified,
   16               why did you say the Sheriff needed to be notified?
   17   Thompson:        That’s a tricky street. Uh, at one point Sheriff’s – so
   18                    Lynwood is to the left, and Sheriff’s patrol Lynwood. At
   19                    one point, we were – well, I was confused if the Sheriff’s
   20                    came on the north side – or the west side of Alameda as
   21                    well and/or – because they switched back and forth out of
   22                    – in the past years, so. To my knowledge. But I just
   23                    needed to make sure – I wanted to make sure that it was
   24                    either us, L.A.P.D., or Sheriff's side. (People v. Edmonds,
   25                    Reporter’s Transcript on Appeal, dated February 9, 2018,
   26                    p. 646:10-21 (hereinafter “RT”).)
   27   195. Defendant Thompson’s testimony raised the issue that the location of
   28        the detention and arrest was not readily known to the DEFENDANT

                                    Complaint for Damages
                                              58
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 59 of 148 Page ID #:59



    1        OFFICERS.
    2   196. On the morning of February 14, 2018, Plaintiff was a medical miss-
    3        out and the trial court trailed the trial till the next day. Plaintiff’s
    4        counsel revisited the location again and obtained two business cards
    5        where the event occurred. The business card for “10401 South
    6        Alameda Street” listed the City as Lynwood, the second business
    7        card for SA Recycling listed the City as Los Angeles and both
    8        businesses are located in Lynwood.
    9   197. On February 15, 2018, Paramedic Nielsen during cross-examination
   10        [Defendant Ingram (investigating officer present in court)] testified:
   11   Mr. Szocs: Okay. And when you indicated that the patient indicated his
   12              friends had rolled him up, what did you understand that to
   13              mean?
   14   Mr. Nielsen:      That his friends beat him up.
   15   Mr. Szocs: Beat him up.
   16   Mr. Nielsen:      I felt bad for him. I mean, he was already, uh, agitated. As
   17                     you saw, as soon as we got there, he was already
   18                     agitated. But when I was talking to him about it, I felt bad
   19                     for him, because I was like this guy is mad that his friends
   20                     beat him up and now here we are giving him an even
   21                     harder time, what he’s assuming is a harder time; and all
   22                     we’re there is trying to help the guy out, you know.
   23                     (RSTA, Feb. 15, 2018, p. 37:12-24.)
   24   198. On February 15, 2018, on direct examination DDA Smith elicited the
   25        following testimony from Defendant Ingram:
   26   Mr. Smith: Okay. So when you stated whether he – if he wants to refuse
   27              M.T., what do you mean?
   28   Sgt. Ingram:      Well, so, generally when we arrive on scene to assist the

                                     Complaint for Damages
                                               59
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 60 of 148 Page ID #:60



    1                    Fire Department with a medical call, our primary
    2                    responsibility is to keep the peace. And in this situation,
    3                    based on the information I had up to that point, I believed
    4                    that we were simply there to keep the peace for the Fire
    5                    Department. And so I specifically gave some sort of
    6                    guidance to Officer Thompson.
    7                    And based on the video, my recollection is if he’s a victim,
    8                    we’re not going to get into a use of force with this
    9                    gentleman. If he refuses treatment, that's on him.
   10                    Basically that’s on the Fire Department that’s not us.
   11   Mr. Smith: And as a Sergeant, when you respond to a scene on a backup
   12              call, what are your duties in your role as a Sergeant?
   13   Sgt. Ingram:     So as a supervisor with the Department, first and
   14                    foremost to provide command and control and
   15                    supervisory oversight, any guidance, direction, and to
   16                    also make sure that the officers are acting within the
   17                    scope of the law under the department policy and
   18                    procedure and to basically be a liaison to request
   19                    additional resources and to keep the watch commander
   20                    informed of situational awareness on the scene. (RSTA,
   21                    Feb. 15, 2018, p. 55:16-26.)
   22   Mr Smith. Okay. So can you describe from your perspective then how you
   23              interact with the fire department in a situation like this.
   24   Sgt. Ingram:     So generally as a supervisor, I speak to the fire captain,
   25                    which is also their equivalent to like a police sergeant, to
   26                    find out where we are, you know, in this, because, uh,
   27                    sometimes the boundaries can get very distorted and
   28                    blurred.

                                    Complaint for Damages
                                              60
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 61 of 148 Page ID #:61



    1                     In this case, there wasn't really any clear direction on
    2                     what was going on.
    3                     And it happened pretty quick once I showed up on scene.
    4                     And I was trying to figure out, well, first of all, are we in
    5                     the City of L.A. or are we in the County of Los Angeles,
    6                     as far as like jurisdictional boundaries, because the last
    7                     thing I want as a Supervisor, as a quasi department risk
    8                     manager, is to get involved in some sort of something, an
    9                     altercation or some incident that’s not within the City of
   10                     L.A. so I wanted to make sure that in fact it was ours or it
   11                     was going to be the Sheriff’s. So we were essentially just
   12                     keeping the peace.
   13   Mr. Smith: At some point, did you, uh, verify if this was your jurisdiction?
   14   Sgt. Ingram:      Yes. I don’t know which fireman first told me, but one of
   15                     the firefighters told me that we were in an area that had
   16                     just been annexed to the County of Los Angeles – I’m
   17                     sorry – from the County to the City of L.A. So we were in
   18                     fact on city territory. But I hadn’t confirmed that through
   19                     anyone.
   20                     The maps that I had previously seen, 103rd street, which
   21                     is just north of this location, and everything northwest of
   22                     that was City of L.A.; and everything South, which is were
   23                     we were at, would have been the City of Lynwood.
   24                     So I was a little confused, which is why I had to actually
   25                     call my watch commander, get on the phone and call the
   26                     watch commander, because I needed some clarification
   27                     and direction. I had only worked in southeast for a couple
   28                     of months up until this point. (RSTA, Feb. 15, 2018, pp.

                                     Complaint for Damages
                                               61
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 62 of 148 Page ID #:62



    1                     57:7-28, 58:5-28, 59:1-5.)
    2   Mr Smith: And at some point, did you speak with the watch commander?
    3   Sgt. Ingram:     Yes.
    4   Mr. Smith: And did you get direction from the watch commander?
    5   Sgt Ingram:      Yes. (RSTA, Feb. 15, 2018, p. 57:22-28, p. 58:1-28 and
    6                    p. 59:1-11.)
    7   Mr. Smith: And at some point, you said, “Your car is illegally parked here”?
    8   Sgt. Ingram:     Correct.
    9   Mr. Smith: What do you mean?
   10   Sgt. Ingram:     Well, based on my knowledge of Alameda, I know that it
   11                    is a major thoroughfare; and the traffic, the North and
   12                    Southbound traffic -- but as I’m pulling up, I see he’s the
   13                    only car -- well, besides the fire department and the
   14                    Officer’s car -- the only car parked on Alameda in that
   15                    area. So it's indicative to me -- I'm trying to do a scene
   16                    size-up and see exactly what's going on -- that a
   17                    reasonable person is not going to park their car in a major
   18                    thoroughfare.
   19   Mr. Szocs: Objection, calls for speculation, move to strike, a reasonable
   20              person, your Honor.
   21   The Court: No, it’s his assessment. So overruled.
   22   Sgt. Ingram:     Based on my experience traveling on that street and my
   23                    understanding of that street and seeing that the
   24                    defendant’s car was the only one parked in that area, I
   25                    formed the opinion that his car was parked blocking the
   26                    roadway, was parked in an illegal manner. (RSTA, Feb.
   27                    15, 2018, p. 60:2-24.)
   28   Mr. Smith: You stated, “We will wait for Sheriffs.” What are you talking

                                    Complaint for Damages
                                              62
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 63 of 148 Page ID #:63



    1              about?
    2   Sgt. Ingram:     Well, it's very rare to see L.A. County Fire or another
    3                    jurisdictional public entity on scene with our Department.
    4                    So in my mind, in addition to all the other things that my
    5                    brain is doing trying to assess the situation, one of the
    6                    assessments I make is that, well, obviously this is
    7                    happening in the County. Although L.A. is still in the
    8                    County, it’s happening in the unincorporated part of the
    9                    County, which would have the L.A. County Fire
   10                    Department response instead of L.A. City Fire.
   11                    Because if Officer Thompson requested the ambulance,
   12                    which I heard over the radio, L.A. City Fire would be
   13                    responding. So in my mind I’m forming the opinion that
   14                    the Sheriffs are coming to the scene, because L.A.
   15                    County Fire is on scene.
   16                    And that Officer Thompson was flagged down by a citizen
   17                    to this location.
   18                    So I don’t know what he -- you know, where he was, as
   19                    far as traveling on that street. (RSTA, Feb. 15, 2018, p.
   20                    65:2-22.)
   21   Mr. Smith: And so at this point what are you trying to do? Or what are you
   22              doing?
   23   Sgt. Ingram:     So I'm trying to determine who is going to handle this call,
   24                    is it going to be L.A.P.D. or is it going to be L.A. County
   25                    Sheriff’s. (RSTA, Feb. 15, 2018, p. 66:22-27.)
   26   Mr. Smith: Okay. 3:20 and 23 seconds. [18HL44 DICVS]
   27   Mr. Smith: At this point, what – can you describe what it is you are doing.
   28   Sgt. Ingram:     Uh, I was having a conversation with Officer Thompson

                                     Complaint for Damages
                                               63
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 64 of 148 Page ID #:64



    1                    prior to that about it becoming L.A.P.D.’s jurisdiction,
    2                    because I think I just had a phone call conversation or I
    3                    was about to have one – I'm sorry. Strike that.
    4                    The Firefighter had just told me that L.A. had just
    5                    annexed that property six months prior. So based upon
    6                    the Firefighter’s assessment and my interaction with him,
    7                    I gave minimal direction to Officer Thompson that it in fact
    8                    would be our handle at that point. (RSTA, Feb. 15, 2018,
    9                    p. 67:3-16.)
   10                           (People’s 3-A was played.)
   11   Mr. Smith: Well, at that point, did you ever speak with the Watch
   12              Commander?
   13   Sgt. Ingram:     Yes.
   14   Mr. Smith: Okay. And what did you determine?
   15   Sgt. Ingram:     I determined that based on the Watch Commander’s
   16                    knowledge – he said that he believed – he also believed,
   17                    without having factual information, that L.A.P.D. did in
   18                    fact take that area over. So we were going to be the
   19                    investigative body that would handle that situation.
   20                    (RSTA, Feb. 15, 2018, p. 67:18-28, p. 68:1.)
   21   Mr. Smith: Okay. And are there any other – are you in charge of these
   22              officers at this point?
   23   Sgt. Ingram:     No, because I had seen Sergeant Sparkman arrive on
   24                    scene, and I gave him some sort of verbal or eye contact
   25                    affirmation with him. And, in fact, all of these Officers on
   26                    scene did not report to me. They were – Sergeant
   27                    Sparkman was their immediate Supervisor. I just
   28                    happened to be the first one on scene. So as a

                                    Complaint for Damages
                                              64
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 65 of 148 Page ID #:65



    1                    Supervisor, I’m still going to take command and control of
    2                    that scene, but once I’m relieved by someone who is
    3                    higher ranking than me or has a line Supervisor over their
    4                    people, then just as a courtesy but also, you know,
    5                    Departmental Policy, we relinquish our role. So once I
    6                    saw him, Sergeant Sparkman shows up, it’s kind of a
    7                    given. I didn’t say “Hey, you’re taking over.” It’s these
    8                    are your guys basically. (RSTA, Feb. 15, 2018, p. 69:4-
    9                    20.)
   10   199. On February 16, 2018, Plaintiff sought to introduce the two business
   11        cards into evidence to question Defendant Ingram regarding the
   12        location being in Lynwood, the two business cards were marked as
   13        court exhibits and the trial court ruled the defense exhibits were
   14        hearsay and did not allow any questioning on the issue. At noon, the
   15        jury was excused until February 28, 2018.
   16   200. Plaintiff’s counsel again raised the issue of the missing items from
   17        the NCUOFR. The Court stated in relevant part “ Let me cut it short.
   18        I’m Ordering you this afternoon to meet and confer over the use of
   19        force packet. Anything you don’t have, you will get today. All right?”
   20        (RSTA, Feb. 16, 2018, p. 1591:16-20.)
   21   201. On February 22, 2018, Plaintiff’s counsel obtained certified county
   22        records depicting the area where the use of force incident occurred
   23        was in Lynwood.
   24   202. On February 28, 2018, Plaintiff’s counsel filed a Emergency Motion
   25        to Dismiss Information for Brady Violations or Request for a Mistrial
   26        and Evidentiary Hearing on the Violations based in part on the
   27        incomplete NCUOF Report and lodged certified county records
   28        evidencing the location of the use of force incident occurred in

                                   Complaint for Damages
                                             65
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 66 of 148 Page ID #:66



    1        Lynwood.
    2   203. On the morning of March 2, 2018, the court denied the Motion to
    3        Dismiss Information for Brady Violations or Request for a Mistrial
    4        ruling that the location of the incident was not relevant to the charge
    5        and denied the defense the opportunity to inquire of the
    6        DEFENDANT OFFICERS as to the actual location of the incident
    7        being in Lynwood.
    8   204. On the afternoon of March 2, 2018, the following exchange occurred
    9        on the record between the Court and counsel:
   10   The Court: Let’s go on the record in the matter of People vs. Frank
   11              Edmonds, TA141211. It has come -- Mr. Smith has let the
   12              Court and counsel know that Sergeant Ingram made an effort
   13              to check about a Dash-Cam video for his car for September the
   14              5th of '16. One does exist. He may be of the opinion that it
   15              doesn’t show anything, but that opinion is not what counts. It is
   16              discovery, and both sides here have to review it. The Court is
   17              informed that it would take two hours at the earliest to get
   18              here. (RT–March 2, 2018, p. F-86:10-20.)
   19   205. Before closing argument, DDA Smith disclosed to the court and the
   20        defense that Defendant Ingram’ DICVS was not turned over to the
   21        defense during discovery.
   22   206. The Court then inquired for financial hardship of the jurors, found
   23        financial hardship resulting in the loss of jurors and the Court then
   24        declared a mistrial.
   25   207. After the jury was excused and unsuccessful efforts to informally
   26        resolve the omitted materials from the NCUOFR from the People,
   27        Plaintiff’s counsel brought the issue to the court’s attention. The
   28        court stated in relevant part “ Let me cut it short. I’m Ordering you

                                    Complaint for Damages
                                              66
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 67 of 148 Page ID #:67



    1        this afternoon to meet and confer over the use of force packet.
    2        Anything you don’t have, you will get today. All right?” (RSTA,
    3        February 16, 2018, p. 1591:16-20.) That afternoon the People
    4        produced the omitted items: Defendant Whiteman’s two Follow-Up
    5        Investigations, the taser log for Defendants Ingram and Joyce, and
    6        the pages 27/50 through 50/50 of the NCUOFR.
    7   208. Defendant LAPD’s failure to disclose the arrest occurred in Lynwood,
    8        Defendant Whiteman’s Follow-Up Investigations, the omitted taser
    9        logs, an accurate NCUOFR, Defendant Ingram’s DICVS and
   10        Defendant Martinez sustained finding for dishonesty was a violation
   11        of Penal Code, § section 1054.1 and Brady. (See Gutierrez, surpa,
   12        214 Cal.App.4th p. 349; Bridgeforth, supra, 214 Cal.App.4th p. 1087.)
   13   209. On February 22 and 23, 2018, Plaintiff’s counsel obtained certified
   14        records evidencing the general area of South Alameda Street South
   15        of 103rd Street where the event occurred as being in the City of
   16        Lynwood.
   17   210. On February 28, 2018 before trial resumed, Plaintiff filed an
   18        Emergency Motion to Dismiss Information for Brady Violations or
   19        Request for a Mistrial and Evidentiary Hearing on the Violations.
   20        When the trial resumed, Plaintiff sought to introduce the certified
   21        records to establish the event occurred in Lynwood. The records
   22        were marked as court exhibits and the trial court ruled the records
   23        were irrelevant to the charge of Penal Code, § 69.
   24   211. On March 2, 2018, the trial court heard Plaintiff’s Motion to Dismiss
   25        (Brady) and denied the motion. Following the noon recess, the trial
   26        court and counsel conferred and DDA Smith informed the trial court
   27        that there may be an additional witness who was unavailable
   28        [Defendant Ingram’s (18L30) DICVS].

                                   Complaint for Damages
                                             67
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 68 of 148 Page ID #:68



    1   212. The untimely disclosure of Defendant Ingram’s DICVS caused the
    2        trial court to declare a mistrial.
    3   213. On March 23, 2018, Plaintiff filed a supplemental Vela [Vela v.
    4        Superior Court (1989) 208 Cal.App.3d 141 (Vela)] motion for an in
    5        camera review by the court to determine whether Defendant LAPD
    6        determined that the use of force incident occurred outside the city
    7        limits of Los Angeles.
    8   214. On April 3, 2018, the Los Angeles City Attorney’s (LACA) Office on
    9        behalf of Defendant LAPD, Real Party in Interest, filed an Opposition
   10        to the Motion for Pretrial Discovery (Vela) that stated in relevant part:
   11              B.     Kyles v. Whitley (1995) 514 US 419 and Brady
                          evidence.
   12
                   As a general rule, Real Party does not have an obligation
   13              under Brady because it is not part of the prosecution team.
                   However, when LAPD acts as an arm of the Prosecution
   14              they do have Brady obligations. The Prosecution’s Brady
                   obligation is non-delegable. Penal Code sections 1054(e)
   15              and 1054.1(e) mandate that The People provide Brady
                   material to the defense. (Opposition to Motion for Pretrial
   16              Discovery (Vela), p. 5:22-25, p. 6;1.)
   17   215. On April 6, 2018, the Honorable Michael Shultz, Judge presiding,
   18        heard the supplemental Vela motion and prior to the hearing, read
   19        and considered the entire unredacted NCUOFR. Plaintiff’s counsel
   20        Szocs inquired of Judge Shultz, the question posed was whether or
   21        not the LAPD in the use of force investigation had determined
   22        whether or not the incident occurred outside the city limits of the City
   23        of Los Angeles. The following exchange between Judge Schultz and
   24        Deputy City Attorney Neil Blumenkopf on behalf of the LAPD, Real
   25        Party in Interest, occurred on the issue:
   26   The Court: Okay. You know, I guess I would say this. I’m not sure that he
   27              has a right to have that question answered, or that it’s even
   28              relevant. However, that said, do you have a problem?

                                      Complaint for Damages
                                                68
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 69 of 148 Page ID #:69



    1   Blumenkopf:       Well, it’s not relevant to the issue of the use of force.
    2   The Court: No. But actually, that kind of suggests that it might be relevant
    3               to some other issue. And it might be a factual issue in the
    4               case. And it might lead to a witness who can testify to some,
    5               perhaps, exculpatory information such as it was not within the
    6               city limits. Do you understand what I’m saying?
    7   Blumenkopf:       I understand it, Your Honor, but it is outside of the scope
    8                     of what a Vela motion would entitle that to.
    9   The Court: Well, yes and no. If a witness has information that is germane
   10               to the case and that information is potentially exculpatory, then
   11               it would be Mr. Smith’s duty to disclose that information. And in
   12               this respect since you’re here and the motion has been filed, if
   13               there’s information within that file directly on point that he’s
   14               asking for, even if it is a witness who is not initially part of the
   15               police reports, I think he’d have a right to it.
   16   Blumenkopf:       Well, I guess that’s because if it’s in a part of the report
   17                     that the prosecution would not be entitled to receive.
   18   The Court: That can’t be. I mean, if there’s exculpatory evidence.
   19   Blumenkopf: I mean, if it’s in the part of the report that that’s internal.
   20   The Court: Doesn’t have to be in any part of the report. There’s
   21               exculpatory evidence even if Mr. Smith doesn’t know that it’s
   22               exculpatory or doesn’t know it exists because it’s some other
   23               police officer who has that evidence, he still has a duty to
   24               disclose it. He still has a duty.
   25   Blumenkopf:       I understand the duty, but I would assume he would have
   26                     to obtain it -- I mean, yet, he would not have access to
   27                     that record.
   28   The Court: So you would risk an adverse verdict for the defendant, him

                                     Complaint for Damages
                                               69
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 70 of 148 Page ID #:70



    1              going to prison or getting convicted, and Mr. Smith didn’t have
    2              it when it’s all in front of me right here and I could disclose it if it
    3              exists, that seems like a really bad decision to make on behalf
    4              of both the city and the DA’s office.
    5   Blumenkopf:      I realize the difficulty, Your Honor. I’m just trying to
    6                    balance not going down a slippery slope with respect to
    7                    what they’re entitled to out of that report versus the part
    8                    that the defense would not be entitled to.
    9   The Court: No. It’s a use of force report. That issue is not addressed
   10              anywhere. (People v. Edmonds, Reporters’ Supplemental
   11              Transcript on Appeal (Pursuant to Notice Dated November 7,
   12              2018) dated Apr. 6, 2018, No. B291146, (RSTA–04/06/2018),
   13              p. 2407:12-28, p. 2408:1-28, p. 2409:1-9.)
   14   216. After further argument, Judge Schultz stated “No. It’s a Use of Force
   15        Report. That issue is not addressed anywhere” and denied the
   16        motion. (RSTA– 04/06/2018, p. 2407:1-4 and p. 2409:8-9 and p.
   17        2409:13.)
   18   217. On the Motion to Compel Discovery, the following relevant exchange
   19        occurred between Judge Schultz and counsel:
   20   The Court: Let’s go back on the record, then. I might have asked or
   21              informed counsel to meet and confer with respect to the
   22              discovery request that counsel orally articulated and wrote in
   23              his motion as well, that is, the taser discharge reports or the
   24              reports dealing with the taser. And Mr. Szocs, have you been
   25              able to resolve this issue with Mr. Smith?
   26   Mr. Szocs: Yes, you Honor. As far as the taser on item 20 and 21 at pages
   27              18 and 19 of the motion, that is correct.
   28   The Court: Excellent. And with respect to the sergeant logs, Mr. Smith,

                                     Complaint for Damages
                                               70
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 71 of 148 Page ID #:71



    1               what’s your position on the sergeant logs?
    2   Mr. Smith: Well, if that’s the same thing as the Court indicting would be a
    3               daily field activity report, then.
    4   The Court: Well I’m no expert, but it is similar. It is not the same things. It
    5               is similar in that it’s a log which accounts for their time. Now,
    6               I’m going to share with you that there have been in the past
    7               sometimes people have argued these are not relevant. I’m
    8               going to tell you straight up that I always find that they’re
    9               relevant for review because there are often – not often times,
   10               actually, sometimes. My experience has shown that there is
   11               information in the DFARs that might contradict the police report
   12               or might be in addition to the report. And I’m not going to be in
   13               a position where this case goes to trial and then all of a sudden
   14               they're not around. So I’m ordering you. I’m compelling you to
   15               get the sergeant’s log of Sergeant Ingram and the DFARs.
   16                (Italics added)
   17   Mr. Szocs: We would also request for Sergeant Sparkman. Although
   18               Sparkman was never requested he was the most senior
   19               supervisor.
   20   The Court: Sparkman?
   21   Mr. Szocs: Sparkman, S-P-A-R-K-M-A-N.
   22   The Court: Same order for that, unless you turned it over already.
   23   Mr. Smith: I don’t have those.
   24   The Court: Okay. Alright. Anything else?
   25   Mr. Szocs: No, Your Honor.
   26   The Court: All right.
   27   Mr. Szocs: And the daily field activity reports.
   28   The Court: That’s right.

                                       Complaint for Damages
                                                 71
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 72 of 148 Page ID #:72



    1   Mr. Szocs: Thank you.
    2   The Court: Of all the officers, daily field activity reports of all the officers at
    3               the scene. (RSTA–04/06/2018, p. 2431:23-28; 2432:1-28; and
    4               2433:1-15.)
    5   218. On April 11, 2018, the defense obtained additional certified county
    6         records, specifically a Parcel Map No. 24903 in the City of Lynwood,
    7         County of Los Angeles, State of California (Book 280, page 75) that
    8         evidenced the detention and arrest occurred in Lynwood, a city
    9         outside of the jurisdiction of Defendant LAPD and the DEFENDANT
   10         OFFICERS.
   11   219. On April 12, 2018, Plaintiff’s matter was called for hearing. Prior to
   12         the hearing, DDA Smith produced the two (2) sergeant logs for
   13         Defendants Sparkman and Ingram and a one (1) page document
   14         “911query”, time range 14:45:00-15:45:59, requestor listed Sgt.
   15         Ingram and printed 4/2/2018 to the defense. DDA Smith represented
   16         that this was responsive to Judge Schultz’s April 6, 2018 Order to
   17         produce the Daily Field activity Reports for “all the officers, daily field
   18         activity reports of all the officers at the scene.”
   19   220. During the hearing, DDA Smith made the following representation on
   20         the record.
   21   Mr. Smith: Good morning, Your Honor. This case was brought back for
   22               another pretrial because the defense had subpoenaed some
   23               documents for a date that was not on calendar. So here we
   24               are. Last court date the Court had ordered me to get some
   25               sergeant logs and over the People’s objection I did obtain
   26               them. So I provided that to counsel. One is one page for
   27               Detective Sparkman. One is three pages for Sergeant Ingram.
   28               There was also a sheriff's dispatch recording that they had

                                      Complaint for Damages
                                                72
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 73 of 148 Page ID #:73



    1               subpoenaed. I guess it’s in the court file, but it also was
    2               brought to the -- sent to the DA’s office so I gave them the
    3               original and made a recording for myself. Lastly, the Court had
    4               ordered me to provide the daily field activity reports of the
    5               officers. And I informed counsel that as of January 2015,
    6               officers that have the MDC device don’t fill out DFARS and in
    7               this case there was the MDC and that had already been
    8               provided to counsel. And so there’s nothing to turn over in that
    9               regard. (People v. Edmonds, Reporter’s Transcript of
   10               Proceedings, Apr. 12, 2018, p. 1:25-28; p. 2:1-22)
   11   221. DDA Smith never produced the Daily Field Activity Reports [as
   12         discussed below] which was a violation under sections 1054.1 and
   13         1054.7.
   14   222. On April 16, 2018, Plaintiff filed a Request for Judicial Notice to
   15         establish the event occurred in Lynwood. Plaintiff also subpoenaed
   16         city officials for Lynwood to establish that the September 5, 2016
   17         event occurred within Lynwood. It was Plaintiff’s theory during the
   18         second trial that a peace officer who lacks authority under section
   19         830.1, subdivision (a) to detain a person or otherwise act is not
   20         engaged in the lawful performance of his duty, and that if Defendant
   21         Joyce was not acting lawfully, then Plaintiff could not be convicted of
   22         violating section 69. Accordingly, Plaintiff proffered evidence that
   23         Defendant Joyce was not acting under the authority given by section
   24         830.1, subd. (a)(1), (2), or (3), and the prosecution could not sustain
   25         its burden of proof on this element of the offense.
   26         XVI. MAY 1, 2018 RETRIAL
   27   223. On May 1, 2018, Plaintiff’s criminal matter was called for retrial
   28         before the Honorable Sean Coen, Judge presiding. The District

                                    Complaint for Damages
                                              73
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 74 of 148 Page ID #:74



    1        Attorney was represented by DDA Smith. Judge Coen heard
    2        Plaintiff’s 402 motions and excluded the proffered evidence, ruling
    3        that any evidence regarding jurisdiction was irrelevant. Trial
    4        commenced and during trial, Plaintiff again sought to revisit the
    5        jurisdictional issue and the court denied the request.
    6   224. During the retrial Defendant Thompson’s 18HL44 DICVS was
    7        marked for identification as People’s 3 (“Video”) at Volume 3, p. 624
    8        (“People’s Exhibit 3”) and admitted into evidence.
    9   225. During the retrial Defendants Martinez and Borquez-Rivera’s 18H53
   10        DICVS was marked for identification as People’s 6 (“CD”) at Volume
   11        3, p. 655 (“People’s Exhibit 6”) and admitted into evidence.
   12   226. On May 3, 2020, during direct examination Defendant Thompson
   13        testified in relevant part:
   14   Mr. Smith: And you saw his car in the number 2 lane.
   15   Thompson:         Yes, he was in the number two lane, which is the closest
   16                     lane to the curb. (People v. Edmonds, Volume 3,
   17                     Reporter’s Transcript on Appeal (“3RT”) May 3, 2018, p.
   18                     619:2.)
   19   Mr. Smith: Okay. 3:24:51. Do you see yourself in this shot? [People’s 3]
   20   Thompson:         Yes.
   21   Mr. Smith: You hear yourself say, “He was bloody. He didn’t do anything
   22               wrong”?
   23   Thompson:         Uh-huh. (3RT, p. 647:6-11.)
   24   Mr. Smith: Okay. It’s 3:25:41. At this point what part of the shot are you
   25               generally? I suppose it’s hard to say?
   26   Thompson:         I’m, like, right in front of Sergeant Ingram and behind
   27                     Officer Joyce, so my head is, like, sticking up in the
   28                     middle right there.

                                     Complaint for Damages
                                               74
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 75 of 148 Page ID #:75



    1   Mr. Smith: Okay, I guess from your vantage point, what, if anything, could
    2               you see was happening?
    3   Thompson:        Officer Joyce went to grab Plaintiff before he could get
    4                    back into the car. He still was able to get in. He turned
    5                    around and started kicking at Officer Joyce. That’s when
    6                    Officer Joyce took the taser out and tased him. (3RT, p.
    7                    649:6-18.)
    8   Mr. Smith: At this point where is the defendant? [People’s 6]
    9   Thompson:        He kneeled down on the ground outside the car. (3RT, p.
   10                    657:28, p. 658:1-2.)
   11   Mr. Smith: Okay. 3:25:49. Obviously, this is a different angle than what we
   12               just talked about. You heard, “pull him out,” what was
   13               happening at this point? [People’s 3]
   14   Thompson:        They had taken the keys out of the ignition. When he got
   15                    out, he got upset. He got out. As he was getting back into
   16                    the car, the Officers went to grab him before he could get
   17                    back in the car. And he still -- he still fought it and went
   18                    inside the car and then he started kicking at -- kicking at
   19                    the Officers that were right there. That's when he got
   20                    tased.
   21   Mr. Smith: When you said “they,” do you know who?
   22   Thompson:        It looks like it was Officer Joyce and I want to say
   23                    Borquez. (3RT, p. 659:7-19.)
   24   227. During cross-examination Defendant Thompson testified:
   25   Mr. Szocs: You wrote the report in this matter; Did you not?
   26   Thompson:        Yes.
   27   Mr. Szocs: And your report is true and accurate; Is that correct?
   28   Thompson:        Yes. (3RT, p. 661:18-23.)

                                    Complaint for Damages
                                              75
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 76 of 148 Page ID #:76



    1   Mr. Szocs: Did you document in your report what your background was as
    2               far as your training through the academy as it related to
    3               narcotics and narcotics investigation?
    4   Thompson:         Not in this report.
    5   Mr. Szocs: Isn’t that important, relevant information when you generate a
    6               report?
    7   Thompson:         Not for this report.
    8   Mr. Szocs: Not for this report. Well, why would it not be relevant for this
    9               report as it relates to your training in the area of narcotics if you
   10               believed that narcotics were involved in this incident?
   11   Thompson:         He wasn’t getting arrested for narcotics. He didn’t get
   12                     arrested for narcotics.
   13   Mr. Szocs: You arrest him for being under the influence of alcohol.
   14   Thompson:         No.
   15   Mr. Szocs: Did you document in your report that you smelled alcohol?
   16   Thompson:         I don’t recall. No. (3RT, p. 662:18-27.)
   17   Mr. Szocs: At that point after you had lifted up his backpack and were
   18               looking around, did you see any weapons inside the vehicle?
   19               [illegal search and seizure]
   20   Thompson:         No.
   21   Mr. Szocs: See any knives?
   22   Thompson:         No.
   23   Mr. Szocs: Edged weapons?
   24   Thompson:         Not in plain sight.
   25   Mr. Szocs: Crowbar? Screwdriver?
   26   Mr. Smith: Objection; asked and answered.
   27   The Court: Excuse Me?
   28   Mr. Smith: Asked and answered.

                                     Complaint for Damages
                                               76
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 77 of 148 Page ID #:77



    1   The Court: Overruled.
    2   Thompson:         Not in plain view. (3RT, p. 667:6-19.)
    3   Mr. Szocs: Now, that photograph you can see the curb to the right of the
    4               vehicle?
    5   Thompson:         Yes.
    6   Mr. Szocs: Just so we’re clear, that picture is facing southbound on
    7               Alameda coming from 103rd.
    8   Thompson:         Yes.
    9   Mr. Szocs: And there is no color on that curb, correct?
   10   Thompson:         No red color, no.
   11   Mr. Szocs: Okay. Now, are there signs on Alameda that say you’re allowed
   12               to park on that stretch of Alameda between 103rd heading
   13               toward Martin Luther King Boulevard?
   14   Thompson:         No.
   15   Mr. Szocs: In the Southbound direction?
   16   Thompson:         No, there are signs saying that you can’t park on
   17                     Alameda.
   18   Mr. Szocs: I’m sorry. Just so we're clear, there were signs that say no
   19               parking?
   20   Thompson:         Yes.
   21   Mr. Szocs: And in what’s been marked as Defense A, do you see any
   22               signs that say No Parking as depicted in that still picture?
   23               [Defense A, 3RT, p. 668 (still picture from Officer Thompson’s
   24               Dash Cam Video)]
   25   Thompson:         Not in this picture, no.
   26   Mr. Szocs: Your familiar with the area?
   27   Thompson:         Yes, somewhat.
   28   Mr. Szocs: And do you drive up and down Alameda quite frequently?

                                     Complaint for Damages
                                               77
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 78 of 148 Page ID #:78



    1   Thompson:         Yes. (3RT, p. 669:27-28, p. 670:1-26.)
    2   Mr. Szocs: At any point before the Fire Department arrived were you asked
    3               to verify your location being in Los Angeles and not in the City
    4               of Lynwood?
    5   Thompson:         Yes. (3RT, p. 671:16-19.)
    6   Mr. Szocs: And how did that occur?
    7   Thompson:         They – dispatch came over and asked me am I in the City
    8                     of Los Angeles or the City of Lynwood, and at that time –
    9                     at that point I wasn’t really sure 100 percent just because
   10                     on that street the City of Los Angeles Officers are always
   11                     trying to figure out the borders at times with other
   12                     agencies and they change them quite often. So I just
   13                     wasn’t 100 percent. So I didn’t have an answer, you
   14                     know, a legitimate answer for her at the time. (3RT, p.
   15                     671:20-28, p. 672:1.)
   16   Mr. Szocs: Okay. And just so we’re clear, your previous testimony was
   17               initially pulled up behind Plaintiff. At that point did you
   18               determine that Plaintiff was how far from the curb?
   19   Thompson:         I guess my best guess would be about a foot, foot and a
   20                     half to two feet away from the curb.
   21   Mr. Szocs: A foot to a foot and a half to two feet?
   22   Thompson:         Somewhere along there.
   23   Mr. Szocs: Is there a difference between someone being parked within 18
   24               inches of the curb and someone being parked over 18 inches
   25               from the curb?
   26   Thompson:         Is there a difference?
   27   Mr. Szocs: Yes.
   28   Thompson:         Yes.

                                     Complaint for Damages
                                               78
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 79 of 148 Page ID #:79



    1   Mr. Szocs: What’s the legal significance as it relates to traffic regulation
    2               stopping on a roadway based on your training and experience?
    3   Thompson:          In a legally -- in a -- on a street that you can actually
    4                      legally park, I believe it has to be within 18 inches, I
    5                      believe.
    6   Mr. Szocs: Approximately?
    7   Thompson:          Approximately.
    8   Mr. Szocs: And you didn’t go out there with a tape measure and measure
    9               the distance before you had Plaintiff vehicle towed away about
   10               how far his rear wheel was from the edge of the curbing, did
   11               you?
   12   Thompson:          No. (3RT, p. 674:7-28, p. 675:1-5.)
   13   Mr. Szocs: At any point did anybody find any drug paraphernalia,
   14               narcotics, heroin, cocaine, methamphetamine? I’m sure I
   15               probably left a few of the other narcotics. Find anything in his
   16               vehicle?
   17   Thompson:          No, we did not find any narcotics in his vehicle. (3RT, p.
   18                      698:2-28.)
   19   Mr. Szocs: Okay. Now, did you request to have the Sheriff's Department
   20               respond to your location?
   21   Thompson:          Yes.
   22   Mr. Szocs: Why did you do that, sir?
   23   Thompson:          Two reasons. Because I believe at one point he had
   24                      mentioned being stopped by the police or talked to the
   25                      police or something like that or I think one of the
   26                      firefighters even said that he -- the Sheriff’s had been
   27                      over there. So that was probably one reason why I did.
   28                      Another reason why I did is because I wasn’t sure if it

                                      Complaint for Damages
                                                79
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 80 of 148 Page ID #:80



    1                     was our jurisdiction or sheriff's jurisdiction. I kind of
    2                     wanted to find out if they had been over there or if they
    3                     wanted -- and if so and if it is their jurisdiction, you know,
    4                     what do they need from us to assist them to -- to help
    5                     Plaintiff along. (3RT, p. 699:11-25.)
    6   Mr. Szocs: You didn’t talk to any Sheriffs who responded to the location,
    7               did you?
    8   Thompson:         I don’t remember talking to sheriffs.
    9   Mr. Szocs: Do you recall if any Sheriffs showed up?
   10   Thompson:         I do recall Sheriffs showing up. (3RT, p. 700:5-9.)
   11   Mr. Szocs: Well, a what point did you make the determination, that is you
   12               yourself, were going to arrest Plaintiff -- or, excuse me, detain
   13               Plaintiff for narcotics investigation?
   14   Thompson:         That’s -- it didn’t cross my mind to detain Officer
   15                     Edmonds for narcotics investigation.
   16   The Court: Officer Edmonds?
   17   Thompson:         Did I say Officer Edmonds?
   18   The Court: I believe that’s what I heard.
   19   Thompson:         Sorry. Defendant. (3RT, p. 705:28, p. 706:1-9.)
   20   228. Following the afternoon recess, Plaintiff counsel then sought to have
   21        the City of Lynwood most knowledgeable person testify relating to
   22        parking regulations on Alameda by way of impeachment. Judge
   23        Coen ruled “It’s not relevant, counsel.”
   24   Mr. Szocs: Okay. Just for the record, Your Honor, I want to make it both
   25               under the Fifth Amendment, my client’s right to due process, as
   26               well as the Sixth Amendment and the Federal Constitution, my
   27               client’s right to present a complete defense as it relates to this
   28               matter. We’ll submit it on that. Thank you, Your Honor, and

                                     Complaint for Damages
                                               80
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 81 of 148 Page ID #:81



    1               have a nice day. (3RT, p. 711:10-28, p. 712:1-13.)
    2   229. On May 7, 2020, the cross-examination of Defendant Thompson
    3        resumed.
    4   Mr. Szocs: Did you discuss emailing your report to any L.A.P.D. Officer
    5               before it was submitted for review?
    6   Mr. Smith: Objection; Relevance.
    7   The Court: Sustained. (5RT, p. 1204:3-6.)
    8   Mr. Szocs: It’s approximately 3:08:38. Officer Thompson, why were you
    9               asking the Fire Department if that was the Sheriff’s area?
   10   Thompson:          I wasn’t quite sure exactly where our area ended and
   11                      where theirs began. I just was curious and wondering just
   12                      in case if it was Sheriff’s, then I would try to get a Sheriff
   13                      out there to see what they wanted to do or, you know, if it
   14                      wasn’t, if it was ours, then, of course, we’ll continue to
   15                      handle.
   16   Mr. Szocs: Just so we’re clear, at some point someone is Southbound on
   17               Alameda from West 103rd, you leave the City of Los Angeles;
   18               is that correct?
   19   Mr. Smith: Objection; Relevance.
   20   The Court: Sustained.
   21   Mr. Szocs: Well, at some point when you were heading South on Alameda
   22               from 103rd, you actually go into the City of Lynwood; do you
   23               not?
   24   Mr. Smith: Objection; Relevance.
   25   The Court: Sustained.
   26   Mr. Szocs: Well, why were you asking the Fire Department if this was the
   27               Sheriff’s Department if you knew it was the City of Los Angeles
   28               where you were?

                                       Complaint for Damages
                                                 81
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 82 of 148 Page ID #:82



    1   Mr. Smith: Objection; Asked and answered.
    2   The Court: Sustained. Counsel, you can move on now. (5RT, p. 1206:5-
    3               28, p. 1207:1-3.)
    4   Mr. Szocs 3:13:27. Mr. Edmonds is, again, out of the vehicle. Is that the
    5               point in time that you advise Plaintiff that you had a taser?
    6   Thompson:         I believe so.
    7   Mr. Szocs: And you – did you do something with your taser?
    8   Thompson:         Yeah, I put it in my hand and then told him that I have the
    9                     taser and that was about pretty much it.
   10   Mr. Szocs: Okay. And, just so we're clear, when someone says I deployed
   11               a taser, that means the Officer, in this case you, you actually
   12               removed your taser from your holster and were holding it in
   13               your hand, yes?
   14   Thompson:         Yes. I gave a warning as well, telling him that I had a
   15                     taser because of the – because he was pretty aggressive
   16                     with the firefighters and me and I we were just trying to
   17                     help him. So I probably could have taken it out a lot
   18                     sooner, but I decided to, that’s when I did. (5RT, p.
   19                     1210:11-28.)
   20   Mr. Szocs: After the use of force occurred, did you hear any L.A.P.D.
   21               Officer make the statement, quote, you can’t let him go with
   22               use of force, end quote?
   23   Mr. Smith: Objection; Hearsay.
   24   The Court: Sustained.
   25   Mr. Szocs: Your Honor, may we approach sidebar?
   26   The Court: Yes.
   27               (The following proceedings were held at the bench:)
   28   The Court: We’re here at sidebar. Yes?

                                    Complaint for Damages
                                              82
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 83 of 148 Page ID #:83



    1   Mr. Szocs: Your Honor, the way the question was phrased, it’s not
    2              hearsay. I’m not asking him whether, in fact, that statement
    3              was made. I’m merely asking him if he heard if that statement
    4              was made.
    5   The Court: What’s the relevance of whether or not he heard it?
    6   Mr. Szocs: Well, Your Honor, it goes to the Officer’s bias and motive to
    7              fabricate.
    8   The Court: That’s too attenuating. Again, the objection is sustained. Now,
    9              I’ll have you move on now, counsel. (5RT, p. 1220:22-28, p.
   10              1221:1-16.)
   11   230. Paramedic Nielson testified in substance the area where Plaintiff was
   12        stopped could be “L. A. City, could be L.A. County, could be four
   13        different stations’ jurisdiction.” (3RT, p. 1246.)
   14   231. Paramedic Nielsen acknowledged the curb where Plaintiff’s vehicle
   15        was stopped was not red; it was unpainted. There were no parking
   16        signs depicted on Defendant Thompson’s DCIVS video indicating the
   17        area where Plaintiff’s vehicle was stopped was a “no parking” zone.
   18        (3RT, p. 1256-1258.)
   19   232. The evidence established that the responding Defendant officers, the
   20        dispatcher, and the firefighters/paramedics were all unclear if the
   21        incident happened in Lynwood or in Los Angeles. (3RT, p. 620-624,
   22        671, 699:20-21 [Defendant Thompson: Another reason why I did is
   23        because I wasn’t sure if it was our was our jurisdiction or sheriff’s
   24        jurisdiction], 701, and 1246:17-23.) If the incident happened in
   25        Lynwood, then the Defendant Officers were acting outside their
   26        jurisdiction and were not “executive officers” pursuant to section 69.
   27        If the incident took place in Lynwood, the prosecutor would have had
   28        to adduce evidence showing these out of jurisdiction officers had the

                                    Complaint for Damages
                                              83
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 84 of 148 Page ID #:84



    1        authority to act because their conduct fell within the parameters of
    2        section 830.1, subdivision (a).
    3   233. While the second jury saw the video, the jury was prevented from
    4        hearing Lynwood personnel testify that there, in fact, were no parking
    5        restriction posted on southbound Alameda where Plaintiff’s vehicle
    6        was stopped. (3RT, pp. 711-712; 4RT, pp. 1627-1628.)
    7   234. The “proffered evidence” directly contradicted Defendant
    8        Thompson’s, Paramedic Nielsen’s and Defendant Joyce’s testimony
    9        that this was a “no parking” area and that there were parking
   10        restriction signs south of Plaintiff’s vehicle. (3RT, pp. 707-708, 1238;
   11        p.4 RT, p. 1517:20-26.) The evidence would have called into
   12        question the witnesses’ credibility and would have established the
   13        Plaintiff’s vehicle was not illegally parked. Absent a red curb or any
   14        posted parking restrictions, the prosecution could not argue Plaintiff’s
   15        vehicle was illegally parked unless the prosecution proved Plaintiff’s
   16        vehicle was more than 18 inches from the curb.
   17   235. California Vehicle Code, § 22502, subdivision (a) states in pertinent
   18        part “a vehicle stopped or parked upon a roadway with adjacent
   19        curbs ...shall be stopped or parked ... within 18 inches of, the right
   20        hand curb...”
   21   236. On direct examination Defendant Joyce was asked “Are you familiar
   22        with that part of Alameda?” “Yes, sir.” “To your knowledge, can you
   23        have your car parked in that area?” “No, Alameda is a major
   24        thoroughfare that goes in and out of the Port of Long Beach, so it’s a
   25        very busy highway.” (People v. Edmonds, Reporter’s Transcript on
   26        Appeal, May 8, 2018, Volume 4 (4RT), p. 1517:20-26.)
   27   237. Defendant Ingram noticed Plaintiff’s vehicle was parked in a
   28        thoroughfare in the roadway and that Plaintiff was bleeding from his

                                    Complaint for Damages
                                              84
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 85 of 148 Page ID #:85



    1        head. (4RT, pp. 1670-1671.)
    2   238. Defendant Ingram was trying to ascertain as much information as
    3        possible in a limited amount of time and he knew they were on the far
    4        eastern border of their division, Plaintiff’s vehicle was not parked in a
    5        safe manner, neither Plaintiff nor his vehicle had been searched,
    6        Plaintiff was bleeding from his head, and Plaintiff claimed he had car
    7        trouble. Defendant Ingram wanted to let the firefighters do their job,
    8        get the car out of the roadway, then determine who Plaintiff was.
    9        (4RT, pp. 1820-1821.)
   10   239. Judge Coen ruled that the location and parking regulations were not
   11        relevant to a violation of section 69. (Edmonds, supra, B291146, pp.
   12        11-12.)
   13   240. On May 10, the jury returned a verdict on guilty on Count 1.
   14   241. On May 17, 2018, Plaintiff’s motion to dismiss was denied and Judge
   15        Coen entered a judgment on the jury verdict on Count 1. (Penal
   16        Code, § 69.) Judge Coen sentenced Plaintiff to state prison for a
   17        term of 9-years on Count 1 and 364-days in the County Jail on Count
   18        2 to run consecutive to the sentence in Count 1. The total sentence
   19        as to the matter was 9-years 364-days.
   20        XVII. REVERSAL OF CONVICTION ON COUNT 1
   21   242. Plaintiff filed a timely Notice of Appeal and was appointed legal
   22        counsel.
   23   243. On July 16, 2019, the California Appellate Court issued it’s
   24        unpublished Opinion in the matter of People v. Edmonds, supra, No.
   25        B291146 and reversed the conviction on Count 1 and affirmed as to
   26        Count 2. The Edmonds Court conclude “the trial court abused its
   27        discretion in excluding the proffered defense evidence, and, because
   28        the error cannot be deemed harmless, we reverse the conviction as

                                    Complaint for Damages
                                              85
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 86 of 148 Page ID #:86



    1        to count 1, resisting an executive officer.” [Footnote Omitted]
    2        (Edmonds, supra, B291146, at pp. 3 and 16.)
    3   244. On October 17, 2019, the Remittitur issued and filed with the court.
    4        XVIII.        COMPLAINT OF EMPLOYEE MISCONDUCT
    5   245. On August 30, 2019, Plaintiff filed a LAPD Complaint of Employee
    6        Misconduct against DEFENDANT OFFICERS and FORCE REVIEW
    7        DEFENDANT OFFICERS and served on the District Attorney’s
    8        Office, Public Integrity Division. The “Complaint of Employee
    9        Misconduct” included allegations of misconduct against
   10        DEFENDANT OFFICERS and FORCE REVIEW DEFENDANT
   11        OFFICERS, and at page 4 thereof specifically alleged in relevant
   12        part:
   13                        See DICVS footage for Officer Thompson (Exh.
                      21(3) (VTS_01_2.VOB)) beginning at approximately
   14                 03:28:17 PM where Officers can be heard discussing the
                      Use-of-Force incident. Specifically, Officer Joyce is heard
   15                 making the statement “[h]e’s gotta get charged. We can’t
                      let him go with a use-of-force.”
   16                        By 03:38:00 PM Sgt. Sparkman, Officer Thompson,
                      and Officer Joyce are discussing Officer Thompson writing
   17                 the Arrest Report regarding the source of activity and
                      emailing it to Officer Joyce to “cut and paste” the Arrest
   18                 Report “we’ll figure it out”. Sgt. Whiteman and Officer
                      Pernesky were present as depicted in the DICVS footage.
   19                        The Arrest Report failed to properly document which
                      Officer authored which portions of the Arrest Report.
   20                        At 03:39:10 PM Sgt. Sparkman can be heard on the
                      DICVS footage telling Officer Thompson “[t]his is your call
   21                 unless you want to do the whole thing this is your call.”
                             It should be noted that Officer Joyce, the purported
   22                 victim of the kicking, can then be seen and heard on the
                      DICVS footage at 03:39:18 PM instructing Officer
   23                 Thompson “[l]isten you just type up a source of activity. I
                      don’t know what the fuck it was”. Officer Thompson
   24                 responded “Okay.” (Exh. 21(3) (VTS_01_2.VOB))
   25   246. Defendant LAPD assigned Plaintiff’s “Complaint of Employee
   26        Misconduct” case number CF No. 19-002601. Sergeant Pomeroy
   27        was assigned the investigation.
   28   247. On October 3, 2019, Plaintiff’s counsel appeared in court but

                                      Complaint for Damages
                                                86
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 87 of 148 Page ID #:87



    1        Plaintiff’s matter was not on calendar. Plaintiff’s counsel was
    2        informed that Deputy District Attorney Alfred Coletta (hereinafter
    3        “DDA Coletta”) would be handling the case and served a second
    4        Request for Informal Discovery and Brady material.
    5   248. On November 4, 2019, Judge Coen presiding, reviewed the remittitur
    6        and set a hearing after remittitur for November 15, 2019 for jury trial.
    7        Plaintiff’s defense counsel was notified via US mail and Plaintiff was
    8        Ordered out from State prison.
    9   249. On November 7, 2019, defense counsel went to the clerk’s office in
   10        Compton to inquire of the status of the remittitur and then met with
   11        DDA Coletta to discuss the second Request for Informal Discovery
   12        and the People’s burden of proof regarding the location (Lynwood)
   13        and the Edmonds Court’s Opinion regarding jurisdiction. DDA
   14        Coletta informed Plaintiff’s counsel that he had not yet contacted
   15        Defendant LAPD regarding Plaintiff’s second Request for Informal
   16        Discovery and Brady material and had no obligation to produce any
   17        discovery until thirty (30) days before trial. (See Penal Code, §
   18        1054.1, subd. (f).)
   19   250. On November 15, 2019, Plaintiff was present in court and Deputy
   20        District Attorney Alfred Coletta (hereinafter “DDA Coletta”) made a no
   21        time offer that Plaintiff rejected. Plaintiff’s motion to be released on
   22        his own recognizance was heard and denied. The court then
   23        transferred Plaintiff’s matter to the Honorable Judge Laura Walton
   24        (“Judge Walton”) for all purposes. Plaintiff filed a Motion to Compel
   25        Discovery and Brady Material, a Demurrer and a Nonstatutory Motion
   26        to Dismiss. DDA Coletta produced Defendant Thompson’s Follow-Up
   27        Investigation dated October 29, 2019 and four (4) color photographs
   28        of the location. Defendant Thompson’s Follow-Up Investigation

                                    Complaint for Damages
                                              87
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 88 of 148 Page ID #:88



    1        stated in relevant part Defendant Thompson “along with DDA Alfred
    2        Coletta and Det. Burns #31549 went to the scene of the arrest for a
    3        follow-up. We took measurements and photographs at the scene”.
    4   251. Defendant Thompson, who testified during the preliminary hearing
    5        and both prior trials, was the first Officer to arrive so his credibility
    6        was clearly in issue concerning parking restrictions and the location
    7        of the incident as well as the contents of his original Arrest Report
    8        and his statements made during the administrative use of force
    9        investigation to Defendant Whiteman. Defendant Thompson’s
   10        Follow-Up Investigation contradicts the DEFENDANT OFFICERS
   11        were located in Los Angeles as documented in the NCUOFR as well
   12        as the Departmental review by FORCE REVIEW DEFENDANT
   13        OFFICERS.
   14   252. On November 27, 2019, Plaintiff’s counsel filed a third Request for
   15        Informal Discovery and Brady material served on DDA Coletta which
   16        stated in part:
   17              1. The People produce any and all evidence to rebut the
                   defense evidence as stated in the Edmonds’ Opinion,
   18              page 16 which stated in relevant part “[u]nless the
                   prosecution were able to rebut the defense evidence, proof
   19              of the charge would have failed.” [People v. Edmonds,
                   B291146 (Opinion), page 16]
   20
                   2. Any exculpatory evidence, information, documents,
   21              reports, statements, emails sent or received, and other
                   materials in the possession of, or that have come to the
   22              attention of, the prosecuting agency or of any law
                   enforcement agency involved in the investigation of the
   23              case against the Edmonds. (Penal Code, section
                   1054.1(e), 1054 et. seq.; [i.e., anything that may have a
   24              tendency to exculpate the defendant, impeach any witness
                   or evidence, or lessen the punishment should he be
   25              convicted pursuant to Brady v. Maryland (1963) 373 U.S.
                   83 and its progeny; Giglio v. U.S. (1972) 405 U.S. 150];
   26              (See also In re Miranda (2008) 43 Cal.4th 541, 575; Imbler
                   v. Pachtman (1976) 424 U.S. 409, 427 n25; U.S. v. Bagley
   27              (1985) 473 U.S. 667, 676.);
   28              3. Any and all information pursuant to Brady v. Maryland

                                     Complaint for Damages
                                               88
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 89 of 148 Page ID #:89



    1               (1963) 373 U.S. 83 and its progeny;
    2               4. All “Brady material” n the possession of The People
                    and or the LAPD contained in the TEAMS II Chronological
    3               Summary Log System maintained by the LAPD, including
                    but not limited to any materials documented within the
    4               TEAMS II System for each officer listed herein.
    5   253. On December 3, 2019, Plaintiff was present in court and the District
    6         Attorney was represented by Deputy District Attorney Shiraz Khalid
    7         (“DDA Khalid”). DDA Khalid, prior to the hearing on the motion to
    8         compel, produced Defendant LAPD’s CAD Summary from
    9         September 5, 2016 for DEFENDANT OFFICERS which was printed
   10         on November 18, 2019. Judge Walton called Plaintiff’s matter and
   11         the following exchange occurred on the record.
   12   The Court: Let’s start with the discovery. I have the latest, which is a third
   13               Request for an Informal Discovery that was filed with the Court
   14               on November 27th, 2019, which is basically seeking, one, any
   15               informal discovery that has not been turned over by the People,
   16               and then a Request for Brady Material. Is there any outstanding
   17               discovery in the possession of the People that have not been
   18               turned over to defense counsel at this time?
   19   Mr. Khalid: The only – I have two items, your Honor, and, one, I don’t
   20               believe it’s outstanding. I’m turning it over in an abundance of
   21               caution. It is a Daily Field Activity Report for the Officers
   22               involved in this incident. There are six pages of DFAR’s as well
   23               as an e-mail from the Detective confirming the existence of
   24               those reports, as well as an issue where the Officer’s serial
   25               number and name don’t match up in the reports. So it explains
   26               one of the reports. I’m turning over that e-mail. It’s seven
   27               pages, and I’m turning it over on the record. Again, this is in an
   28               abundance of caution. I believe it would have likely been turned

                                     Complaint for Damages
                                               89
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 90 of 148 Page ID #:90



    1              over in the prior two trials. (People v. Edmonds,
    2              Reporter’s Transcript of Proceedings, dated Dec. 3, 2019
    3              (RTP–12/03/2019), p. 2:23-28 and p. 3:1-7.)
    4   Mr. Szocs: Just for the record, your Honor, the discovery that has been
    5              provided has Sergeant Ingram, his DFAR Report. We have
    6              Sparkman, Sergeant Sparkman, Officer Martinez and Rivera,
    7              Officer Joyce and Pernesky, Officer Lovall [Lobo] and Hutchins.
    8              Might I add, your Honor, none of these documents were
    9              provided to the defense during the first or second trial. And will
   10              make the representation off the top of my head to this court.
   11              Now, the information that we now received as far as Officer
   12              Thompson was limited to, I believe, 3 o’clock or 3:30, which
   13              was when this incident happened. He was arrested, ultimately, I
   14              believe it was around 3:23 in the afternoon. Now, this CAD
   15              Summary Report from Officer Thompson does indicate that the
   16              last entry End of Watch, EOW is 23:50, which further supports
   17              the defense’s contention. And we’ll be more than happy to go
   18              discuss the People’s new offer, and then come back and re-
   19              visit the discovery issue on this point, your Honor. Thank you.
   20              And the e-mail that was from the Detective. (People v.
   21              Edmonds, RTP–12/03/2019, p. 13:9-28 and p. 14:1-3.)
   22   Mr. Khalid: Outside of that, I don’t have any Brady material. Everything
   23              else has been turned over, I believe, through the course of two
   24              pretrials now in this case.
   25   Mr. Khalid: I believe that any other discovery that would be sought for that
   26              purpose would be for a civil matter, not for this criminal case. It
   27              would have no bearing on Brady or any relevance to the case
   28              at hand.

                                    Complaint for Damages
                                              90
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 91 of 148 Page ID #:91



    1   The Court: All right. And for the defense, the People have turned over two
    2               additional items. They indicate they have nothing else currently
    3               in their possession that is discoverable to turn over to you.
    4               (RTP– 12/03/2019, p. 3:21-24 and p. 4:3-10.)
    5   254. The representation to the Court and counsel of “not having any Brady
    6         material” was materially false. [Defendant Martinez’s sustained
    7         finding for dishonesty](See Head Deputy Richard Doyle’s (HD Doyle)
    8         Letter, November 16, 2020, Defendant Martinez sustained finding of
    9         dishonesty.
   10   255. DDA Khalid further represented on the record, to the court and
   11         Plaintiff’s counsel, that the People had made previous offers to
   12         Plaintiff, time served, no probation which stated in relevant part:
   13   Mr. Khalid: It is offensive. And it is against the actual interest of their client
   14               for the criminal case because the People have made offers in
   15               the past. They’re time served, no probation. It’s a read herring.
   16               The only reason they’re going after these HR reports, these
   17               time cards is because they have a civil case against the City.
   18               They are masquerading a civil issue under the guise of this
   19               criminal case. It is offensive. And it is against the actual
   20               interest of their client for the criminal case because the People
   21               have made offers in the past. They’re time served, no
   22               probation. They denied that. They rebuffed our ability to come
   23               to a mutual, intellectual agreement with Mr. Edmonds so he
   24               would be out of custody. And the, People, again are making a
   25               time served, no probation offer to Mr. Edmonds today for a
   26               Misdemeanor, a Count 1 PC 69. And he can be out today. I
   27               want it on the record, and to state in front of Mr. Edmonds
   28               because I believe – the People believe the only reason for

                                      Complaint for Damages
                                                91
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 92 of 148 Page ID #:92



    1              going after these human resources reports, these time cards is
    2              to assist in the civil case. And – and as such, in the interest of
    3              justice, in the interest of fairness to allow Mr. Edmonds to get
    4              out today, we’re offering a Misdemeanor Count 1 PC 69 for
    5              credit time served. And to go forward, if he wants to put in a
    6              request to expunge his record for that misdemeanor conviction,
    7              he can do so – he can do so today and file it with the court and
    8              the People will not oppose the expungement. (RTP-12/03/2019,
    9              p. 7:5-28 and p. 8:1-4.)
   10   256. DA Khalid also represented that the People would be adding a
   11        violation of Penal Code, § 245(a)(4), a Misdemeanor as a Count 3.
   12        (RTP–12/03/2019, p. 15:6-15.)
   13   257. Following additional argument, the court denied Plaintiff’s Motion to
   14        Compel Discovery (RTP–12/03/18/2019, p. 2:14-28 – p. 14:1-3,
   15        Recess, p. 14:7-28 – p. 26:1-2) and the demurrer.
   16        (RTP–12/03/18/2019, p. 41:18-19.) On that Non-Statutory Motion to
   17        Dismiss, the Court denied the motion. (RTP–12/03/18/2019, p.
   18        42:10-28 – p. 52:1-4.)
   19   258. Plaintiff’s counsel had first requested the CAD Summary Reports for
   20        the DEFENDANT OFFICERS on September 19, 2016 which was
   21        over three (3) years and two (2) months before it was finally
   22        disclosed. Additionally, previously on April 6, 2018, Judge Schultz
   23        had Ordered and compelled the People to produce the Dailey Field
   24        Activity Reports for each DEFENDANT OFFICER who responded.
   25        On April 12, 2018, the People represented by DDA Smith produced
   26        the two (2) sergeant logs for Defendants Sparkman and Ingram and
   27        a one (1) page document “911query”, time range 14:45:00-15:45:59,
   28        requestor listed Defendant Ingram for Defendant Thompson and

                                   Complaint for Damages
                                             92
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 93 of 148 Page ID #:93



    1        printed 4/2/2018 to Plaintiff’s counsel.
    2   259. On December 3, 2019 for the court hearing, Plaintiff’s counsel
    3        provided the CAD Summary Reports printed November 18, 2019 for
    4        DEFENDANT OFFICERS to Sergeant Pomeroy of Defendant LAPD.
    5   260. On December 13, 2019, Plaintiff filed Motion for Formal Bail Hearing.
    6   261. On December 18, 2019, DDA Khalid filed an Amended Information
    7        which added a Count 3, a violation of Penal Code, § 148(a)(1) as a
    8        Misdemeanor [Resisting, Delaying or Obstructing a Public Officer,
    9        Peace Office or Emergency Medical Technician (Jeffrey Joyce, a
   10        peace officer)] and Count 4, a violation of Penal Code, § 242 as a
   11        Misdemeanor [Battery Jeffrey Joyce as a person]. Plaintiff filed
   12        Demurrer as to Count 3 and Judge Walton continued the matter.
   13   262. On January 6, 2020, Plaintiff filed a Supplemental Demurrer raising
   14        the issue of statute of limitations and the factual inconsistent theories
   15        from the prior trials.
   16   263. On January 8, 2020, Plaintiff was present in court and DDA Khalid
   17        moved to dismiss Count 4 of the Amended Information. Judge
   18        Walton dismissed Count 4 and continued the matter until February
   19        10, 2020.
   20   264. On January 27, 2020 filed and served his Re-Notice of Motion for
   21        Request for Judicial Notice in support of his Demurrer.
   22   265. On January 28, 2020, Plaintiff filed a third Motion to Suppress and a
   23        Pretrial Discovery Pitchess Motion and Brady material as to
   24        Defendant Joyce only which was served on Defendant LAPD
   25        Discovery Unit.
   26   266. On February 7, 2020, DDA Khalid filed Motion to Amend the
   27        Information adding a Count 3 and a Second Amended Information
   28        adding a Count 3, a violation of Penal Code, § 148(a)(1), a

                                      Complaint for Damages
                                                93
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 94 of 148 Page ID #:94



    1        Misdemeanor [Resisting, Delaying or Obstructing a Public Officer,
    2        Peace Office or Emergency Medical Technician (Jeffrey Joyce, a
    3        peace officer)].
    4   267. On February 10, 2020, Judge Walton continued the hearing on the
    5        Demurrer until February 24, 2020 to be heard with the Pretrial
    6        Discovery Pitchess Motion and Brady material.
    7   268. On February 24, 2020, Plaintiff was present in court. Judge Walton
    8        granted Plaintiff’s Pretrial Discovery Pitchess Motion and Brady
    9        material, conducted an in camera hearing and Ordered the
   10        Custodian of Records, LAPD to produce information to Plaintiff’s
   11        counsel. Judge Walton denied the motion to suppress and overruled
   12        the Demurrer, Plaintiff was arraigned on the Second Amended
   13        Information, pled not guilty and denied the special allegations as to
   14        Count 1. The matter was set for March 16, 2020 for a pretrial
   15        hearing.
   16   269. On March 4, 2020, Plaintiff filed his fourth Request for Informal
   17        Discovery and Brady Material.
   18   270. On March 11, 2020, Plaintiff received a copy of the February 24,
   19        2019 Reporter’s Transcript of Proceedings.
   20   271. On March 13, 2020, Plaintiff filed a Pretrial Discovery Pitchess
   21        Motion and Brady Material as to Defendants Borquez, Pernesky,
   22        Thompson, Hutchins, Lobo, Martinez, Ingram, Sparkman, and
   23        Whiteman.
   24   272. On March 16, 2020, Plaintiff was present in court and requested a
   25        stay of the proceeding to file a writ of prohibition and a writ of
   26        mandate, Judge Walton took a time waiver, granted the stay and
   27        adjourned criminal proceedings. Plaintiff withdrew his Pretrial
   28        Discovery Pitchess Motion and Brady Material.

                                    Complaint for Damages
                                              94
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 95 of 148 Page ID #:95



    1   273. On March 23, 2020 Plaintiff filed a writ of mandate in the California
    2         Appellate Court, No. B305075. On March 25, 2020, the Appellate
    3         Court issued an Order in No. B305075 staying the trial court
    4         proceedings pending resolution of the petition or further order of the
    5         Court.
    6   274. On March 27, 2020 Plaintiff filed a writ of prohibition under No.
    7         B305129.
    8   275. On April 3, 2020, Plaintiff served his fifth Request for Informal
    9         Discovery and Brady Material on DDA Khalid which was filed on June
   10         10, 2020.
   11   276. On May 15, 2020, Plaintiff served his sixth Request for Informal
   12         Discovery and Brady Material on DDA Khalid which was filed on June
   13         10, 2020.
   14   277. On May 15, 2020, Plaintiff also mailed the fifth and sixth Request for
   15         Informal Discovery and Brady Material on Defendant LAPD,
   16         Discovery Unit.
   17   278. On June 9, 2020 the Appellate Court denied the writ of mandate in
   18         No. B305075, the stay was dissolved and denied the writ of
   19         prohibition in No. B305129.
   20   279. On June 10, 2020, Plaintiff filed two (2) separate Pretrial Discovery
   21         Pitchess Motion and Brady Material against defendant LAPD for the
   22         NCUOFR and DEFENDANT OFFICERS involved in the use of force
   23         incident which was continued by the trial court.
   24   280. On July 7, 2020 Plaintiff filed a second Nonstatutory Motion to
   25         Dismiss and a Request for Judicial Notice which moved the trial court
   26         for an evidentiary hearing and an Order to dismiss the Second
   27         Amended Information on the grounds that the People violated
   28         Plaintiff’s constitutional rights of due process under the Fifth and

                                    Complaint for Damages
                                              95
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 96 of 148 Page ID #:96



    1        Fourteenth Amendments, state due process and Brady v. Maryland
    2        (1963) 373 U.S. 83 and it’s progeny that was a deprivation of
    3        Plaintiff’s substantial rights at the preliminary hearing.
    4   281. On July 7, 2020, Plaintiff was present in court, Judge Walton was
    5        unavailable so the Honorable John Lonergan, Judge presiding
    6        pursuant to the General Order of the Presiding Judge continued the
    7        pretrial conference, the Pretrial Discovery Pitchess Motions and
    8        Brady Material and advanced and reset the hearing date on the
    9        Nonstatutory Motion to Dismiss until August 7, 2020.
   10   282. On July 23, 2020, Plaintiff filed two separate Applications for
   11        Appointment of Expert Witness for trial.
   12   283. On July 23, 2020, Plaintiff served his seventh Request for Informal
   13        Discovery and Brady Material on DDA Khalid.
   14   284. On July 31, 2020, Plaintiff served his eighth Request for Informal
   15        Discovery and Brady Material on DDA Khalid. The seventh and
   16        eighth Request for Informal Discovery and Brady Material were filed
   17        that same day.
   18   285. On July 31, 2020, Plaintiff’s counsel submitted a Public Records
   19        Request to Defendant LAPD, Discovery Unit for each DEFENDANT
   20        OFFICER involved in the use of force incident and for Defendant
   21        Burns as well as a separate Public Records Request for the
   22        NCUOFR.
   23   286. On August 7, 2020, Plaintiff was present in court, Judge Walton was
   24        unavailable so the Honorable Kelvin Flier, Judge presiding continued
   25        the pretrial conference and motions.
   26   287. On August 19, 2020, Plaintiff was present in court, Judge Walton was
   27        unavailable so the Honorable H. Jacke Clay, II, Judge presiding
   28        continued the matter and pending motions until September 1, 2020.

                                    Complaint for Damages
                                              96
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 97 of 148 Page ID #:97



    1   288. On August 28, 2020, Plaintiff’s counsel received a letter from
    2         Defendant LAPD, Discovery Section, Legal Affairs Division that
    3         stated in relevant part “At this time, the Department is conducting a
    4         search for records, pursuant to Penal Code Section
    5         832.7(b)(1)(A)-(C),pertaining to sustained complaints of sexual
    6         assault and/or dishonesty for Officer Martinez, Matthew-Serial No.
    7         32880. (LAPD Letter Record Request #20-5295)”
    8         XIX. DISMISSAL PURSUANT TO PENAL CODE § 1385
    9   289. On September 1, 2020, following several continuance, Plaintiff was
   10         present in court for his pretrial (13 of 45 plus additional 30 days) with
   11         various motions then pending. After calling the matter, Judge Walton
   12         stated “[s]o with that being said, the Court, on its own motion,
   13         dismisses the case pursuant to Penal Code section 138510. So
   14         would any side like to be heard?” (People v. Edmonds, Reporter’s
   15         Transcript of Proceedings, 09/01/2020, p. 6:23-25 (RTP-
   16         09/01/2020).) There was a brief recess in the proceedings for
   17         counsel to confer and after the recess, the following relevant
   18         exchange between the court and counsel occurred.
   19
   20         10
                  Pena Code, § 1385 (a) The judge or magistrate may, either of his or her own
   21   motion or upon the application of the prosecuting attorney, and in furtherance of justice,
        order an action to be dismissed. The reasons for the dismissal shall be stated orally on
   22   the record. The court shall also set forth the reasons in an order entered upon the
   23   minutes if requested by either party or in any case in which the proceedings are not
        being recorded electronically or reported by a court reporter. A dismissal shall not be
   24   made for any cause that would be ground of demurrer to the accusatory pleading.
               (b) (1) If the court has the authority pursuant to subdivision (a) to strike or
   25
        dismiss an enhancement, the court may instead strike the additional punishment for
   26   that enhancement in the furtherance of justice in compliance with subdivision (a).
                  (2) This subdivision does not authorize the court to strike the additional
   27   punishment for any enhancement that cannot be stricken or dismissed pursuant to
        subdivision (a). (Amended by Stats. 2018, Ch. 1013, Sec. 2. (SB 1393) Ef fective
   28
        January 1, 2019.)

                                        Complaint for Damages
                                                  97
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 98 of 148 Page ID #:98



    1   The Court: Is my understanding of the case. I want the record to also
    2              reflect that in plea negotiations after this case was reversed by
    3              the Appellate Court, the People offered to give the Defendant a
    4              misdemeanor PC 69 for time served. (RTP–09/01/202, p. 5:13-
    5              17.)
    6   Mr. Khalid: . . . . The People believe and know that we can prove this case
    7              beyond a reasonable doubt given the case law in People v.
    8              Rogers as well as the State of California laws as to the
    9              authority and jurisdiction of peace officers. . . . . (RTP–Sept. 1,
   10              202, p. 10:18-21.)
   11   Khalid:    . . . . And we believe that we have met all of our obligations in
   12              terms of Brady, in terms of discovery, and that this case should
   13              be a case that – should be put forth to a jury to allow them to
   14              hold Mr. Edmonds responsible. . . . . (RTP-Sept. 1, 2020, p.
   15              11:11-15.)
   16   Mr. Szocs: No, your Honor. We’ll stand on the Appellate Court’s Opinion
   17              as far as the officer’s conduct. (RTP-Sept. 1, 2020, p. 12:16-8.)
   18   The Court: . . . . I was assuming in my decision to dismiss pursuant to P.C.
   19              1385 that the People would be able to prove their case again in
   20              front of a jury and receive a guilty verdict as to PC 69, the
   21              felony. . . . . (RTP–Sept. 1, 2020, p. 12:23-26.)
   22   290. The People’s argument to Judge Walton and reliance on “Rogers” in
   23        misplaced as the Edmonds Court held that argument “lacks merit.”
   24        (Edmonds, supra, B291146, pp. 14-15.) Prior to the dismissal, Judge
   25        Walton did not rule on Plaintiff’s Non-Statutory Motion to Dismiss and
   26        Request for Judicial Notice.
   27   291. Defendant Martinez’s sustained finding for dishonesty [Brady]
   28        (discussed below), was never disclosed by DEFENDANT

                                    Complaint for Damages
                                              98
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 99 of 148 Page ID #:99



    1         OFFICERS, Defendants LAPD, CLA, and Martinez prior to the
    2         dismissal.
    3         XX. RELEASE FROM CUSTODY
    4   292. On September 5, 2020 at 17:45, Plaintiff was released from the
    5         custody of the LASD. The Release Reason listed “ORDS” and the
    6         Reason Description list “COURT ORDER FOR RELEASE.” After 4-
    7         years and 1-day of wrongful incarceration, Plaintiff was released from
    8         custody.
    9   293. As of the date of filing this Complaint, Plaintiff is informed that
   10         Defendant LAPD’s Internal Affairs Investigation under Case No. 19-
   11         002601 is still open.
   12   294. Defendant Joyce and the other DEFENDANT OFFICERS involved in
   13         the use of force incident have been allowed to remain on the police
   14         force and has demonstrated that Defendant Joyce and the other
   15         DEFENDANT OFFICERS have not been adequately disciplined,
   16         suspended, retrained, terminated, investigated, “flagged,” or
   17         supervised, which has continually placed members of the general
   18         public in danger.
   19         XXI. POST DISMISSAL BRADY NOTIFICATION
   20   295. On November 20, 2020, Plaintiff’s counsel received HD Doyle’s letter
   21         dated November 16, 2020 regarding Defendant Martinez’s sustained
   22         finding for dishonesty which stated in relevant part “It has come to
   23         our attention that Officer Matthew Martinez, #32880, of the Los
   24         Angeles Police Department, has a sustained finding for dishonesty
   25         for an incident that occurred on June 8, 1998. The evidence of
   26         Officer Martinez’s conduct constitutes potential impeachment
   27         information and must be disclosed to the defendant.”
   28   296. The Brady notification letter establishes that Defendant LAPD

                                      Complaint for Damages
                                                99
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 100 of 148 Page ID #:100



     1        violated it’s constitutional obligations under Brady v. Maryland (1963)
     2        373 U.S. 1 as well as it’s discovery under sections 1054.1 and
     3        1054.7. (See Form 8. Model Letter to Defense Attorney, page 25 of
     4        27; Source:
     5        https://da.lacounty.gov/sites/default/files/policies/Brady_Compliance_
     6        Unit_Operations_Manual.pdf. )
     7   297. On December 29, 2020, Plaintiff’s counsel Szocs sent an email to
     8        Sergeant Pomeroy, LAPD, Internal Affairs and HD Doyle raising the
     9        Brady issue as to why Defendant Martinez’s “sustained finding for
    10        dishonesty” had not been disclosed.
    11   298. On December 30, 2020, HD Doyle responded and stated in relevant
    12        part “Thank you for your correspondence. As this case has been
    13        dismissed, I am under no obligation to answer your questions. I
    14        personally relayed the information contained in my letter to you within
    15        6 days of receiving it.” The email response failed to disclose the date
    16        that Defendant LAPD disclosed Defendant Martinez’s sustained
    17        finding for dishonesty to the District Attorney’s Office.
    18        XXII. LAPD UPLOADS DEFENDANT MARTINEZ MATERIAL
    19   299. On February 4, 2021, over five months after the dismissal, Defendant
    20        LAPD, Discovery Section, CPRA Unit, sent an email that stated in
    21        relevant part “[t]he Department has uploaded documents responsive
    22        to your request for Defendant Mathew Martinez, Serial No. 32880.”
    23        “The Department will continue to search for, review and disclose
    24        records responsive to your request, and provide you with updates on
    25        any future developments regarding your request.”
    26   300. Defendant LAPD uploaded Defendant Martinez’s information to the
    27        LAPD website at https://lacity.nextrequest.com/requests/20-5295.
    28   301. Defendant Martinez’s [Brady material] “sustained finding for

                                     Complaint for Damages
                                              100
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 101 of 148 Page ID #:101



     1        dishonesty” (CF No. 98-3701) was not disclosed by Defendants
     2        LAPD and CLA to Plaintiff until well after his criminal case had been
     3        dismissed.
     4   302. Defendant Martinez’s sustained finding for dishonesty occurred while
     5        the Justice Department was investigating the LAPD for excessive
     6        force violations. Pursuant to the consent decree, Defendants CLA
     7        and LAPD was required to prepare and implement a plan for inputting
     8        historical data into TEAMS II (the “Data Input Plan”) that included
     9        Defendant Martinez’s sustained finding for dishonesty. (See
    10        paragraph 42 of the consent decree.)
    11   303. Defendant LAPD in the Findings under the heading RATIONAL
    12        stated in relevant part “Fortunately, Officer Martinez admitted that he
    13        provided false and misleading statements in his initial complaint
    14        interview. He said he did not want to get his partner, Officer Jones, in
    15        trouble for the aforementioned conduct.” (Letter of Transmittal, CF
    16        No. 98-3701(Revised, April 21, 1999), Page 5, 6.4.)
    17   304. Defendant LAPD in the Findings under the heading PENALTY stated
    18        in relevant part “It is recommended that Officers Jones and Martinez
    19        be directed to a Board of Rights.”
    20                     There are two critical principals that have been
                    violated in this case, as well as several rules. The first
    21              principal is the duty to enforce the law. This duty is
                    covered in two of our Core Values: Service to Our
    22              Communities and Reverence for the Law. It is a police
                    officer's duty to enforce the Jaw and this enforcement is
    23              essential to one of our functional objectives the "Movement
                    Traffic.'' Not only must officers be diligent in their
    24              enforcement they can not back down when society expects
                    us to act.
    25                     The second principle, which may impose even more
                    responsibility for officers, is that of integrity. The integrity of
    26              police officers of this Department must be beyond
                    reproach of and question. Although they ultimately
    27              recognized their mistake, serious questions about their
                    integrity remain. Their initial untruthful denials cause this
    28              commanding officer to question their ability to continue to

                                      Complaint for Damages
                                               101
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 102 of 148 Page ID #:102



     1              perform as police officers. A lack of integrity causes the
                    public, especially in dealing with our judicial system, to
     2              loose confidence in the Department and casts doubt on
                    every action. The public trust is destroyed when officers do
     3              not perform their duties and responsibility with utmost
                    diligence, honesty and professionalism.
     4                     The failures to follow department rules as to the
                    request for a supervisor, the reporting of the loss of the
     5              citation book, and finally the unprofessional conduct with
                    the violator are made even more serious by the primary,
     6              underlying failures.
                           The misconduct of Officers Jones and Martinez in
     7              this case is extremely serious and calls their continued
                    employment as a Los Angeles Police Officer into question.
     8              Even though some consideration is given to the officers for
                    eventually being forthright and for having a fairly good
     9              work and complaints history, the penalty in this case
                    should clearly exceeds a twenty-two day suspension
    10              recommendation, and as a result the officers should be
                    directed to a Board of Rights. (Letter of Transmittal, CF
    11              No. 98-3701 (Revised, April 21, 1999), Page 6, 6.4.)
    12   305. Defendant LAPD in the finding under the heading ADMINISTRATIVE
    13        INSIGHT stated in relevant part:
    14              Training Issues. . . . . In addition, the Area commanding
                    officer will address the integrity issues, in particular the
    15              “Brady problems” for police officers who are found guilty of
                    false and misleading statements at the March 10, 1999,
    16              Wilshire Area supervisors meeting. (Italics added) ....
    17   306. Defendants LAPD and CLA had an obligation to disclose (1) the
    18        relevant exculpatory information that the arrest occurred in Lynwood, a
    19        city outside of the jurisdiction of Defendant LAPD and DEFENDANT
    20        OFFICERS; (2) Defendant Martinez’s sustained finding for dishonesty;
    21        (3) the NCUOFR; (4) Defendant Whiteman’s Follow-Up Investigation
    22        dated September 15, 2016; (5) Defendant Whiteman’s Follow-Up
    23        Investigation dated November 12, 2016; (6) Defendant Ingram’s
    24        DICVS; (7) DEFENDANT OFFICERS DFAR’s; and (8) DEFENDANT
    25        OFFICERS CAD Summary Reports before the preliminary hearing as
    26        well as before the first trial and second trial.
    27   307. In March of 2021 after reviewing Defendant Martinez’s sustained
    28        finding for dishonesty, Plaintiff’s counsel re-reviewed the September 5,

                                     Complaint for Damages
                                              102
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 103 of 148 Page ID #:103



     1        2016 DICVS for Defendants Martinez and Borquez and determined
     2        that these Defendants transported Plaintiff from Saint Francis Hospital
     3        to the Southeast Police Station which was not documented in the
     4        Arrest Report. While at the station, Plaintiff was interviewed by
     5        Defendant Linder at 11:15 p.m.. The contact was recorded [back seat
     6        video] by Defendants Martinez and Borquez’s DICVS, who were
     7        present, and the following exchange was recorded between Defendant
     8        Linder and Plaintiff:
     9        Sgt. Linder:       Know why you’re here, are you sick?
    10        Plaintiff:         Yeah, injury to my head.
    11        Sgt. Linder:       How did that happen?
    12        Plaintiff:         I got jumped on.
    13        Sgt. Linder:       By who?
    14        Plaintiff:         By two Mexicans and his girlfriend.
    15   308. At the end of the exchange, Defendant Linder stated “I’ll just put
    16        refused.” (See DICVS: 40556@20160905225419.mpg begin 20:26 till
    17        21:19.) Defendant Linder’s questioning was not documented in the
    18        Arrest Report, was false in that Plaintiff answered the questions put to
    19        him and did not refuse to answer any questions, and that Plaintiff was
    20        a victim of a crime having been jumped. Defendants Martinez and
    21        Borquez failed to advise Defendant Thompson that Plaintiff was the
    22        victim of a crime and failed to report the misconduct of Defendant
    23        Linder for failing to correctly document the interview during the
    24        booking process.
    25        XXIII.         SUPPLEMENTAL COMPLAINT OF EMPLOYEE
    26                       MISCONDUCT
    27   309. On March 26, 2021, Plaintiff’s counsel served Sergeant Pomeroy of
    28        Defendant LAPD [Internal Affairs Group] with Plaintiff’s “Supplemental

                                      Complaint for Damages
                                               103
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 104 of 148 Page ID #:104



     1        Complaint of Employee Misconduct” against Defendant Borquez,
     2        Defendant Martinez, and Defendant Linder as set forth herein above
     3        for failing to properly document that Plaintiff was the victim of an
     4        assault having been jumped and against Defendants Borquez and
     5        Martinez failing to report a fellow officers misconduct.
     6   310. Plaintiff alleges that DEFENDANT OFFICERS acted in accordance
     7        with orders given by supervisors from the highest command positions,
     8        in accordance with policies and procedures instituted by Defendants
     9        LAPD and CLA.
    10        XXIV.       LOS ANGELES CONSENT DECREE AND BRADY
    11                    POLICY
    12   311. On November 3, 2000, the City of Los Angeles and the United States
    13        Department of Justice agreed to enter into a consent decree, which
    14        allowed for federal oversight of the LAPD reform process for a period
    15        of five years. On June 515, 2001, the consent decree was entered into
    16        law [2:00-CV-11769-GAF-RC] and called for an independent monitor –
    17        to oversee the implementation of the specific reforms listed in the
    18        consent decree under the guidance of a federal judge. Under the
    19        consent decree, the LAPD was required to develop a computerized
    20        database which would contain information on police officers including:
    21        all uses of lethal and non-lethal force; all officer-involved shooting
    22        incidents and firearms discharges; all incidents in which a complaint
    23        has been filed against the officer; and all arrest reports and citations
    24        made by the officers, including motor vehicle and pedestrian stops. In
    25        addition, the database would contain information about those persons
    26        detailed by the officer – including demographic information such as
    27        race, ethnicity, gender, and age. Using information from this
    28        database, the LAPD must perform regular audits to be reported

                                     Complaint for Damages
                                              104
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 105 of 148 Page ID #:105



     1        quarterly to the Police Commission and Inspector General. (Source:
     2        https://www.pbs.org/wgbh/pages/frontline/shows/lapd/later/decree.htm
     3        l)
     4   312. Pursuant to paragraph 39 of the consent decree, Defendant CLA was
     5        required to implement TEAMS II [Computer Information System] and
     6        stated in relevant part:
     7                The City has taken steps to develop, and shall establish a
                      database containing relevant information about its officers,
     8                supervisors, and managers to promote professionalism
                      and best policing practices and to identify and modify
     9                at-risk behavior (also known as an early warning system).
                      This system shall be a successor to, and not simply a
    10                modification of, the existing computerized information
                      processing system known as the Training Evaluation and
    11                Management System (“TEAMS”). The new system shall be
                      known as “TEAMS II”.
    12
    13   313. Pursuant to paragraph 41 of the consent decree, it stated in relevant
    14        part:
    15                TEAMS II shall contain information on the following
                      matters:
    16                a. all non-lethal uses of force that are required to be
                      reported in LAPD "use of force" reports or otherwise are
    17                the subject of an administrative investigation by the
                      Department; ....
    18                e. all other injuries and deaths that are reviewed by the
                      LAPD Use of Force Review Board (or otherwise are the
    19                subject of an administrative investigation); ....
                      g. all Complaint Form 1.28 investigations;
    20                h. with respect to the foregoing clauses (a) through (g),
                      the results of adjudication of all investigations (whether
    21                criminal or administrative) and discipline imposed or
                      non-disciplinary action taken;
    22                I. all written compliments received by the LAPD about
                      officer performance; ....
    23                l. all civil or administrative claims filed with and all
                      lawsuits served upon the City or its officers, or agents, in
    24                each case resulting from LAPD operations, and all
                      lawsuits served on an officer of the LAPD resulting from
    25                LAPD operations and known by the City, the Department,
                      or the City Attorney’s Office; ....
    26                q. all management and supervisory actions taken
                      pursuant to a review of TEAMS II information, including
    27                non-disciplinary actions.
    28                TEAMS II further shall include, for the incidents included

                                      Complaint for Damages
                                               105
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 106 of 148 Page ID #:106



     1              in the database, appropriate additional information about
                    involved officers (e.g., name and serial number), and
     2              appropriate information about the involved members of
                    the public (including demographic information such as
     3              race, ethnicity, or national origin). Additional information
                    on officers involved in incidents (e.g., work assignment,
     4              officer partner, field supervisor, and shift at the time of the
                    incident) shall be determinable from TEAMS II.
     5
     6   314. Pursuant to paragraph 42 of the consent decree, it stated “The
     7        Department shall prepare and implement a plan for inputting historical
     8        data into TEAMS II (the “Data Input Plan”). ....” (Source:
     9        https://www.justice.gov/crt/la-consent-decree-section-ii; see also
    10        https://www.justice.gov/crt/file/826956/download.)
    11   315. Defendant Martinez’s sustained finding for dishonesty occurred while
    12        the Justice Department was investigating Defendant LAPD for
    13        excessive force violations. Pursuant to the consent decree, Defendant
    14        LAPD was required to prepare and implement a plan for inputting
    15        historical data into TEAMS II (the “Data Input Plan”) that included
    16        Defendant Martinez’s sustained finding for dishonesty. (See
    17        paragraph 42 of the consent decree.)
    18   316. On September 20, 2010 while the consent decree was still in force,
    19        District Attorney Steve Cooley issued Special Directive 10-05 subject
    20        “Possible Brady Material in the Possession of Law Enforcement” to all
    21        Deputy District Attorneys which stated on December 7, 2002, the
    22        District Attorney’s office issued a comprehensive Brady policy set forth
    23        in Special Directive 02-07 and Special Directive 02-08. This Special
    24        Directive supersedes Special Directive 02-07. (Source:
    25        https://da.lacounty.gov/sites/default/files/policies/Brady_sd10-05.pdf.)
    26   317. District Attorney Steve Cooley also issued the office Brady
    27        Compliance Unit Operations Manual dated September 2010. (Source:
    28        (https://da.lacounty.gov/sites/default/files/policies/Brady_Compliance_

                                     Complaint for Damages
                                              106
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 107 of 148 Page ID #:107



     1        Unit_Operations_Manual.pdf)
     2   318. On May 16, 2013, after twelve years the Consent Decree was lifted.
     3        (Source:
     4        https://losangeles.cbslocal.com/2013/05/16/civil-rights-consent-decree
     5        -over-lapd-lifted-after-almost-12-years/.)
     6   319. On June 4, 2013, District Attorney Jackie Lacey issued Special
     7        Directive 13-01 subject “General Policy Regarding Disclosure of
     8        Exculpatory Information” to all Deputy District Attorneys which stated
     9        in relevant part “Subject to any future changes in the law, this Special
    10        Directive sets forth the office policy regarding disclosure of exculpatory
    11        information pursuant to Brady v. Maryland (1963) 373 U.S.83, its
    12        progeny, and Penal Code Section 1054.1(e). To the extent that this
    13        Special Directive conflicts with previous policies, this Special Directive
    14        controls.”
    15   320. Special Directive 13-01 is available to the general public. (Source:
    16        https://da.lacounty.gov/sites/default/files/policies/Brady_Special_Direct
    17        ive_13-01.pdf)
    18   321. Under federal and state due process, Defendants LAPD and CLA had
    19        a legal obligation under Brady to disclose the exculpatory evidence.
    20        (Gutierrez, supra, 214 Cal.App.4th 343.)
    21   322. The District Attorney’s Office issued a Legal Policies Manual –
    22        February 10, 2017 available to the general public before Plaintiff’s
    23        preliminary hearing. (Source:
    24        https://da.lacounty.gov/sites/default/files/policies/2017LPM-CH14.pdf)
    25   323. On March 15, 2018, District Attorney Jackie Lacey issued Special
    26        Directive 18-02 to all Deputy District Attorneys subject Replacement of
    27        Chapter 14 of the Legal Policies Manual on Disclosure of Exculpatory
    28        and Impeachment Information which was issued before the second

                                     Complaint for Damages
                                              107
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 108 of 148 Page ID #:108



     1        trial. (Source:
     2        https://da.lacounty.gov/sites/default/files/policies/Brady-sd18-02.pdf)
     3   324. On December 17, 2019, Chief Deputy District Attorney Joseph P.
     4        Esposito issued Special Directive 19-08, to all Deputy District
     5        Attorneys subject “Discovery Compliance System Updates” . . . . which
     6        was issued before the filing of the First Amended Information and the
     7        Second Amended Information. (Source:
     8        (https://da.lacounty.gov/sites/default/files/policies/SD19-08-Discovery-
     9        Compliance-Updates.pdf)
    10   325. At all relevant times herein, Defendants LAPD and CLA were aware of
    11        their Brady obligations.
    12        XXV. DAMAGES
    13   326. Due to the acts of the Defendants, Plaintiff has suffered, and
    14        continues to suffer, and is likely to suffer in the future, extreme and
    15        severe mental anguish as well as mental and physical pain and injury.
    16   327. As a direct and proximate result of being unlawfully detained without a
    17        warrant or without probable cause, under color of authority by
    18        DEFENDANT OFFICERS, Plaintiff was assaulted, battered, subjected
    19        to excessive force, Tased six (6) times, falsely arrested, falsely
    20        imprisoned, maliciously prosecuted, and wrongfully incarcerated in
    21        County and State custody which caused Plaintiff to sustain damages
    22        in a sum to be determined at trial.
    23   328. As a further direct and proximate cause Plaintiff suffered serious
    24        physically injury to his person and mind. As a further direct and
    25        proximate result, Plaintiff continues to experience and suffer, inter alia,
    26        significant emotional trauma and post-traumatic stress disorder fearing
    27        that law enforcement will continue to victimize Plaintiff in the future.
    28        Plaintiff has also suffered emotional harm, including but not limited to,

                                     Complaint for Damages
                                              108
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 109 of 148 Page ID #:109



     1        loss of appetite, loss of sleep, anxiety, fear, depression and anger.
     2        Plaintiff has flashbacks of the incident when he tries to go to sleep.
     3        Plaintiff feels he was punished for exercising his Constitutional Rights
     4        as a result of the DEFENDANT OFFICERS’ use of excessive force
     5        during the incident. Instead of protecting citizens, like Plaintiff,
     6        DEFENDANT OFFICERS and FORCE REVIEW DEFENDANT
     7        OFFICERS, defendants Burns, Salazar, Linder, and Doe Defendants,
     8        and Defendants CLA and LAPD acted recklessly and wantonly during
     9        the use of force incident and the subsequent administrative review,
    10        and the polices and procedures that resulted in over four (4) years of
    11        wrongful incarceration which caused Plaintiff to sustain damages in a
    12        sum to be determined at trial.
    13   329. As a further direct and proximate result of the aforesaid acts,
    14        omissions, customs, practices, policies and decisions of the
    15        Defendants, Plaintiff was injured in his health and person. He suffered
    16        and will continue to suffer great mental and physical suffering,
    17        anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
    18        embarrassment, harm to reputation, and apprehension, which have
    19        caused Plaintiff to sustain damages in a sum to be determined at trial.
    20   330. As a further direct and proximate result of the aforesaid acts,
    21        omissions, customs, practices, policies and decisions of the
    22        defendants, Plaintiff incurred medical and other expenses, and will
    23        incur future medical and other expenses, which have caused Plaintiff
    24        to sustain damages in a sum to be determined at trial.
    25   331. As a further result of the conduct of each of these Defendants, Plaintiff
    26        has been deprived of familial relationships, including not being able to
    27        raise a family.
    28   332. As a further direct and proximate result of the acts, omissions,

                                     Complaint for Damages
                                              109
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 110 of 148 Page ID #:110



     1        customs, practices, policies and decisions of Defendants, Plaintiff
     2        incurred various costs, expenses and other special damages,
     3        including but not limited to legal fees having to defend his lawful
     4        conduct during the criminal proceedings which have caused Plaintiff to
     5        sustain damages in a sum to be determined at trial.
     6   333. By reason of the above described acts and omissions of Defendants,
     7        Plaintiff was required to retain counsel to defend against the criminal
     8        charges and institute and prosecute the within action, and to render
     9        legal assistance to Plaintiff that he might vindicate the loss and
    10        impairment of his rights, and by reason thereof, Plaintiff requests
    11        payment by Defendants of a reasonable sum for attorney’s fees
    12        pursuant to 42 U.S.C. § 1988 and California Civil Code, § 52.1 plus a
    13        multiplier as determined by the Court.
    14   334. As a further direct and proximate result of the acts, omissions,
    15        customs, practices, policies and decisions of Defendants, Plaintiff lost
    16        income and in the future will lose income in a sum to be determined at
    17        trial.
    18   335. The acts, omissions and decisions of individually named and Doe
    19        Defendants, excluding Defendants CLA and LAPD, was willful,
    20        wanton, malicious and oppressive, with reckless disregard for, and
    21        with the intent to deprive Plaintiff and others similarly situated of their
    22        constitutional rights and privileges, and did in fact violate the
    23        aforementioned rights and privileges, entitling Plaintiff to exemplary
    24        and punitive damages in an amount to be determined at trial.
    25   336. Punitive damages are available against Defendants Borquez,
    26        Hutchins, Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram,
    27        Sparkman, Whiteman, Linder, Salazar, Burns, and Doe Defendants
    28        and are hereby claimed as a matter of federal common law under

                                     Complaint for Damages
                                              110
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 111 of 148 Page ID #:111



     1        Smith v. Wade, 461 U.S. 30 (1983).
     2                            FIRST CLAIM FOR RELIEF
     3              DEPRIVATION OF CIVIL RIGHTS 42 U.S.C. § 1983
     4                          FABRICATION OF EVIDENCE
     5                             (Against All Defendants)
     6   337. Defendants CLA, LAPD, Chief Beck, Chief Moore, Borquez, Hutchins,
     7        Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman,
     8        Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
     9        Salazar, Linder, Burns, and Doe Defendants, while acting under color
    10        of law, deprived Plaintiff of his civil rights by violating rights guaranteed
    11        by the Fourth and Fourteenth Amendments of the United States
    12        Constitution to be free from excessive force, unreasonable detention
    13        and arrest not based on reasonable suspicion or probable cause.
    14        Defendants also falsified reports to cause imprisonment, and deprived
    15        Plaintiff of the right to bail guaranteed by the Eighth Amendment.
    16   338. Defendants CLA, LAPD, Chief Beck, Chief Moore, Borquez, Hutchins,
    17        Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman,
    18        Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
    19        Salazar, Linder, Burns, and Doe Defendants, while acting under color
    20        of law, deprived Plaintiff of his civil rights, more particularly, his right to
    21        due process of law, by providing false evidence in reports and
    22        testimony, improperly influencing witnesses and fabricating and
    23        concealing evidence, that resulted in depriving Plaintiff liberty because
    24        they set in motion a reasonably foreseeable chain of events that led to
    25        the presentation of false evidence at Plaintiff’s 2018 criminal trials, his
    26        conviction and incarceration in jail and prison.
    27   339. Each defendant knew or should have known the evidence was false,
    28        and each defendant’s conduct was done with deliberate indifference to

                                      Complaint for Damages
                                               111
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 112 of 148 Page ID #:112



     1        and/or reckless disregard of Plaintiff’s rights or for the truth.
     2   340. Each defendant deliberately mis-characterized the parking regulations
     3        at the location and the actual location of the use of force incident,
     4        used investigation techniques, and testified falsely before the juries in
     5        a manner so abusive that they knew or should have known that they
     6        would, and are known to, yield false evidence.
     7   341. Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
     8        Thompson, Ingram, Sparkman, Whiteman, Ramirez, Hoffman, Tucker,
     9        Delieuze, Neal, Baley, Pasos, Salazar, Linder, Burns, and Doe
    10        Defendants concealed and fabricated evidence that led to a false and
    11        wrongful conviction of Plaintiff that was reversed by the Appellate
    12        Court on July 16, 2019.
    13   342. Defendants CLA, LAPD, Borquez, Hutchins, Joyce, Lobo, Martinez,
    14        Pernesky, Thompson, Ingram, Sparkman, Whiteman, Ramirez,
    15        Hoffman, Tucker, Delieuze, Neal, Baley, Pasos, Salazar, Linder,
    16        Burns, and Doe Defendants, knew or should have known that
    17        evidence set forth above was false, and that the witnesses were
    18        providing false evidence.
    19   343. The constitutional source against using false evidence is primarily the
    20        due process clause of the Fifth and Fourteenth Amendments, and
    21        Plaintiff’s due process rights were violated by the conduct alleged
    22        herein. Plaintiff brings this claim as both a procedural and a
    23        substantive due process violation. To the extent that any court were to
    24        conclude that the source of Plaintiff’s right to be free from concealed
    25        and fabricated evidence that led to a false and wrongful conviction, is
    26        any constitutional source other than due process (such as the Fourth
    27        Amendment or Sixth Amendment right to a fair trial), this claim is
    28        brought on those bases as well.

                                     Complaint for Damages
                                              112
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 113 of 148 Page ID #:113



     1   344. Where fabrication of evidence has a meaningful connection to a
     2         prosecution, conviction and incarceration, an independent cause of
     3         action exists under § 1983 for deprivation of substantive due process
     4         under the Fourteenth Amendment, despite the existence of probable
     5         cause. (Halsey v. Pfeiffer, 750 F.3d 273, 292-93 (3rd Cir. 2014); see
     6         also Spencer v. Peters, 857 F.3d 789, 801 (9th Cir. 2017) (rejecting
     7         the contention that a plaintiff must “prove that, setting aside the
     8         fabricated evidence, probable cause was lacking”).)
     9   345. Defendants LAPD, Chief Beck, Chief Moore, Borquez, Hutchins,
    10         Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman,
    11         Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
    12         Salazar, Linder, Burns, and Doe Defendants were each jointly and
    13         severally responsible to not use false evidence against Plaintiff. Each
    14         engaged in, knew or should have known of the unconstitutional
    15         conduct alleged herein and failed to prevent it, which each had a
    16         responsibility to do, and each ratified, approved or acquiesced in it.
    17   346. As a result of the defendants’, and each of their, violations of Plaintiff’s
    18         constitutional right to not have false evidence turned over to the
    19         prosecutors handling this case and ultimately to the defense, Plaintiff
    20         was damaged as alleged above.
    21   347. Due to the conduct of Defendants, and each of them, Plaintiff has
    22         been required to incur attorneys’ fees, and will continue to incur
    23         attorneys' fees, all to Plaintiff's damage in a sum to be proven at trial
    24         and recoverable pursuant to 42 U.S.C. §1988.
    25   348. In acting as alleged herein, Defendants, and each of them, caused
    26         Plaintiff severe physical and emotional injuries, and caused Plaintiff
    27         other damages, all in an amount to be determined at the time of trial.
    28   349. The individual Defendants named herein acted with a conscious

                                      Complaint for Damages
                                               113
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 114 of 148 Page ID #:114



     1        disregard of Plaintiff’s rights, conferred upon him by Section 1983,
     2        Title 42 of the United States Code, the Fourth and Fourteenth
     3        Amendments to the United States Constitution and California Civil
     4        Code, § 3333, by virtue of ensuring Plaintiff was arrested, subject to
     5        improper police investigation, and subject to prosecution for crimes he
     6        did not commit. Defendants had an interest in seeing to it that Plaintiff
     7        was prosecuted for a crime he did not commit for purposes of
     8        punishing and harming Plaintiff for protecting their fellow officers, and
     9        for purposes of asserting that the Defendants had made an arrest.
    10        Such conduct constitutes malice, oppression and/or fraud under 42
    11        U.S.C. § 1983 and California Civil Code, § 3294, entitling Plaintiff to
    12        punitive damages against the individual Defendants in an amount
    13        suitable to punish and set an example of.
    14                         SECOND CLAIM FOR RELIEF
    15   DEPRIVATION OF CIVIL RIGHTS, 42 U.S.C. § 1983, EXCESSIVE FORCE
    16       (Against Defendants Borquez, Hutchins, Joyce, Lobo, Martinez,
    17     Pernesky, Thompson, Ingram, Sparkman and Does 1 through 100)
    18   350. Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
    19        Thompson, Ingram, and Sparkman were acting, “under color of state
    20        law,” as uniformed, on-duty, armed police officers, employed by
    21        Defendant, CLA and LAPD, on the date and time that they
    22        investigated, encountered, detained, arrested, assaulted, battered,
    23        tased, injured, and violated Plaintiff, thereby depriving him of his
    24        Fourth Amendment Rights.
    25   351. Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
    26        Thompson, Ingram, and Sparkman intentionally “seized” Plaintiff,
    27        when they initiated a “welfare check that went south,” detained, and
    28        arrested of his person, thereby preventing Plaintiff, or any reasonable

                                     Complaint for Damages
                                              114
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 115 of 148 Page ID #:115



     1         person under the same circumstances, from physically leaving,
     2         walking away, ignoring the DEFENDANT OFFICERS’ presence, or
     3         believing that they were free to do any of the foregoing actions.
     4   352. This seizure of Plaintiff was intentional since Defendant Sparkman
     5         instructed the DEFENDANT OFFICERS to put gloves on, which
     6         DEFENDANT OFFICERS understood to mean they would be “taking
     7         the suspect into custody.”
     8   353. Defendant Joyce said to Plaintiff, “[w]e can’t have you sitting in the
     9         middle of the road right here. You either go with the ambulance or you
    10         go with the police, I’m going to let you decide.” Defendant Joyce then
    11         leaned into the car, removed the keys from the ignition, and tossed
    12         them on top of the car.
    13   354. Plaintiff immediately exited the vehicle and demanded to know what
    14         happened to his keys. DEFENDANT OFFICERS told Plaintiff don’t
    15         worry about it. As Plaintiff turned to reenter the vehicle, Defendants
    16         Joyce and Borquez grabbed Plaintiff around the waist ad body, but
    17         Plaintiff was able to reenter his vehicle. Defendant Joyce then tased
    18         Plaintiff in the chest. The entire physical altercation is set forth in
    19         Defendant LAPD’s NCUOFR, captured on the three DICVS and is
    20         incorporated herein as set forth thereat.
    21   355. DEFENDANT OFFICERS verbally and physically commanded Plaintiff
    22         to “stop reaching around,” and immediately detained him to the extent
    23         that any reasonable person, under the circumstances, would not have
    24         felt free to leave or “walk away,” especially in light of the nine (9)
    25         aggressive, uniformed, armed DEFENDANT OFFICERS, who were
    26         present along with the Fire Department personnel and Paramedics.
    27   356. DEFENDANT OFFICERS proceeded to use physical force to violently
    28         grab Plaintiff and tase him six (6) times total, while using their

                                      Complaint for Damages
                                               115
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 116 of 148 Page ID #:116



     1        authority as uniformed, armed police officers to prevent Plaintiff’s
     2        freedom of movement until Plaintiff was dragged from the vehicle and
     3        “handcuffed.”
     4   357. The seizure of Plaintiff’s person was unreasonable, under the Fourth
     5        Amendment, since DEFENDANT OFFICERS proceeded to use
     6        excessive force when they repeatedly, feloniously, violently, and
     7        unreasonably struck a non-threatening, non-dangerous, responsive,
     8        unarmed, and a victim of a prior assault, as Defendant Joyce made
     9        his arrest, or were allegedly defending themselves and/or attempting
    10        to prevent Plaintiff from fleeing who DEFENDANT OFFICERS.
    11   358. This amount of force used by DEFENDANT OFFICERS, on Plaintiff,
    12        was not objectively reasonable, under all of the circumstances known
    13        to DEFENDANT OFFICERS, at the time of that they applied physical
    14        force upon Plaintiff.
    15   359. The nature of Plaintiff’s actions, conduct, and behavior, either alleged
    16        or witnessed, or captured on the three DICVS of Defendant LAPD, did
    17        not demonstrate an immediate threat to the safety of any person,
    18        including DEFENDANT OFFICERS, nor did Plaintiff create a
    19        dangerous situation for anyone in the surrounding area.
    20   360. At the time of their encounter, DEFENDANT OFFICERS knew that
    21        Plaintiff had not committed any crime of violence that involved the
    22        infliction or threatened infliction of serious physical harm nor was he
    23        involved in any type of domestic disturbance. DEFENDANT
    24        OFFICERS merely indicated that they believed Plaintiff’s vehicle was
    25        illegally parked when in fact, the vehicle was not illegally parked, i.e.,
    26        “red zone,” “no parking signs,” “parked a foot, foot and half, two feet”
    27        from the curb, nor was the vehicle blocking the roadway, as
    28        DEFENDANT OFFICERS would later claim in the Arrest Report(s),

                                      Complaint for Damages
                                               116
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 117 of 148 Page ID #:117



     1        Follow-Up Investigations, and testimony at the preliminary hearing and
     2        both trials, until DEFENDANT OFFICERS arrived and blocked the
     3        roadway.
     4   361. At the time of the encounter, DEFENDANT OFFICERS also knew that
     5        they were not warranted in using this amount and type of physical
     6        force on Plaintiff, in light of the alternative forms of detention and
     7        restraint that could have been exercised, especially when Plaintiff was
     8        non-threatening, non-dangerous, and unarmed while out numbered
     9        nine to one.
    10   362. DEFENDANT OFFICERS also did not provide any warning to Plaintiff,
    11        prior to applying this level of physical force upon him, nor could
    12        DEFENDANT OFFICERS have been reasonably mistaken about any
    13        of the foregoing circumstances, facts, situations, events, observations,
    14        or evidence set forth in the previous allegations of this Complaint.
    15   363. Due to the degree of force applied on Plaintiff, the actions of
    16        DEFENDANT OFFICERS, in repeatedly, feloniously, violently,
    17        unreasonably, and affirmatively striking Plaintiff, tasing Plaintiff six (6)
    18        times, and dragging Plaintiff from the vehicle, were the “cause-in-fact”
    19        of the injuries that Plaintiff sustained, and will continue to sustain, to
    20        his civil and constitutional rights, under the Fourth Amendment.
    21        Furthermore, these same actions were the foreseeable and proximate
    22        cause of the Plaintiff’s damages, at the time that DEFENDANT
    23        OFFICERS had decided to act with such force, violence, and
    24        aggression.
    25   364. As a result, Plaintiff experienced emotional and psychological distress,
    26        pain and suffering, physical injuries, humiliation and embarrassment,
    27        fears for this health and well-being, general and special damages, and
    28        economic and non-economic damages, in an amount to be proven at

                                     Complaint for Damages
                                              117
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 118 of 148 Page ID #:118



     1        trial.
     2   365. Plaintiff alleges that DEFENDANT OFFICERS had acted with a willful,
     3        wanton, malicious, and reckless disregard for his rights, safety, and
     4        well-being, thereby warranting the imposition of exemplary and
     5        punitive damages. DEFENDANT OFFICERS acted with ill will, spite,
     6        and with the purpose of injuring Plaintiff, and acted with complete
     7        indifference to his safety and rights, as an absolute misuse and abuse
     8        of their authority and power, thereby taking advantage of Plaintiff’s
     9        vulnerability, weakness, compliance, and helplessness.
    10   366. Plaintiff further claims attorneys’ fees and legal costs pursuant to 42
    11        U.S.C. § 1988, under this claim of relief.
    12                           THIRD CLAIM FOR RELIEF
    13          JOINT ACTION/CONSPIRACY TO VIOLATE CIVIL RIGHTS
    14                 42 U.S.C. § 1983, FABRICATION OF EVIDENCE
    15                             (Against All Defendants)
    16   367. Defendants CLA, LAPD, Chief Beck, Chief Moore, Borquez, Hutchins,
    17        Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman,
    18        Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
    19        Salazar, Linder, Burns, and Doe Defendants, were jointly and
    20        severally responsible to share material information with each other,
    21        and to ensure that any evidence was not fabricated against Plaintiff.
    22   368. Defendants CLA, LAPD, Chief Beck, Chief Moore, Borquez, Hutchins,
    23        Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman,
    24        Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
    25        Salazar, Linder, Burns, and Doe Defendants, acting under color of
    26        state law, acted in concert, conspired and agreed to deprive Plaintiff of
    27        rights, privileges, or immunities secured by the Constitution and laws
    28        of the United States, in particular the right to not have false evidence

                                     Complaint for Damages
                                              118
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 119 of 148 Page ID #:119



     1         used in the underlying criminal case, as elaborated above. The use of
     2         false evidence, as well as other actions related to the use of such
     3         evidences, constitutes an overt act in furtherance of said conspiracy.
     4   369. Alternatively, as joint actors with joint obligations, each of them was
     5         and is responsible for the failures and omissions of each other.
     6   370. As a result of Defendants’, and each of their, violations of Plaintiff’s
     7         constitutional rights to not have false evidence used against him,
     8         Plaintiff was damaged as alleged above.
     9   371. In acting as alleged herein, Defendants, and each of them, caused
    10         Plaintiff severe physical and emotional injuries, and caused Plaintiff
    11         other damages, all in an amount to be determined at the time of trial.
    12   372. Due to the conduct of Defendants, and each of them, Plaintiff has
    13         been required to incur attorneys’ fees, and will continue to incur
    14         attorneys’ fees, all to Plaintiff’s damage in a sum to be proven at trial
    15         and recoverable pursuant to 42 U.S.C. §1988.
    16   373. The individual Defendants and Doe Defendants named herein, acted
    17         with a conscious disregard of Plaintiff’s rights, conferred upon him by
    18         Section 1983, Title 42 of the United States Code, the Fourth and
    19         Fourteenth Amendments to the United States Constitution and
    20         California Civil Code, Section 3333, by virtue of ensuring Plaintiff was
    21         arrested, subject to improper police investigation, Departmental review
    22         and oversight and subject to prosecution for crimes he did not commit.
    23         Defendants, and each of them, had an interest in seeing to it that
    24         Plaintiff was prosecuted for crimes he did not commit for purposes of
    25         punishing and harming Plaintiff and to protect the Defendants from a
    26         claim of malfeasance. Such conduct constitutes malice, oppression
    27         and/or fraud under California Civil Code, Section 3294, entitling
    28         Plaintiff to punitive damages against the individual Defendants in an

                                      Complaint for Damages
                                               119
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 120 of 148 Page ID #:120



     1        amount suitable to punish and set an example of.
     2                         FOURTH CLAIM FOR RELIEF
     3                        DEPRIVATION OF CIVIL RIGHTS
     4                 42 U.S.C. § 1983, SUPERVISORIAL LIABILITY
     5            (Against Defendants Chief Beck, Chief Moore, Ingram,
     6         Sparkman, Whiteman, Ramirez, Hoffman, Tucker, Delieuze,
     7       Neal, Baley, Pasos, Salazar, Linder, Burns, City of Los Angeles,
     8            Los Angeles Police Department and Defendant Does)
     9   374. During the course and scope of the Plaintiff’s detention, arrest and
    10        investigation, Defendants Borquez, Hutchins, Joyce, Lobo, Martinez,
    11        Pernesky, and Thompson were supervised by Defendants Ingram and
    12        Sparkman. Defendants Ingram and Sparkman were an experienced
    13        Sergeants, and were obligated to ensure that Defendants Borquez,
    14        Hutchins, Joyce, Lobo, Martinez, Pernesky, and Thompson
    15        performed their duties as police officers within the law, which would
    16        also include ensure that Plaintiff’s constitutional rights were protected.
    17   375. On September 5, 2016, Labor Day, that day of the use of force
    18        incident, upon information and belief, Defendants Ingram and
    19        Sparkman were supervising Defendants Borquez, Hutchins, Joyce,
    20        Lobo, Martinez, Pernesky, and Thompson during the resistence of an
    21        executive officer. Defendants Linder and Salazar were supervisors
    22        that approved of the booking of Plaintiff and the Arrest Reports. During
    23        the entirety of the investigation, Defendants Ingram and Burns were
    24        involved in responding to discovery to the prosecution and the defense
    25        and Defendant Ingram was the investigator during trial. The FORCE
    26        REVIEW DEFENDANT OFFICERS were assigned the administrative
    27        investigation of the use of force incident involving Plaintiff. Upon
    28        information and belief, FORCE REVIEW DEFENDANT OFFICERS,

                                    Complaint for Damages
                                             120
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 121 of 148 Page ID #:121



     1        Defendants Ingram, Sparkman, Burns and Doe supervisors within
     2        Defendant LAPD who were responsible for monitoring Defendants
     3        Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky, and Thompson
     4        performance and conduct as police officers in the NCUOFR
     5        investigation, were on notice of their lack of experience and conduct
     6        and failed to take adequate steps to correct it through training or
     7        supervision.
     8   376. Upon information and belief, Defendants Borquez, Hutchins, Joyce,
     9        Lobo, Martinez, Pernesky, and Thompson received minimal discipline,
    10        or no discipline for their use of force actions against Plaintiff, training,
    11        and supervision, which level was grossly insufficient to address the
    12        inept, inadequate and deceitful investigation and fabrication of
    13        evidence in Plaintiff’s case. The inept, inadequate, and deceitful
    14        investigation and fabrication of evidence was a highly predictable or
    15        plainly obvious consequence of the inadequate training and lack of
    16        meaningful control or supervision of Defendants Borquez, Hutchins,
    17        Joyce, Lobo, Martinez, Pernesky, and Thompson. Defendants Ingram
    18        and Burns, and Doe supervisors, acting within the course and scope
    19        of their employment had a duty to assure the competence of their
    20        employee/agents, including Defendants Borquez, Hutchins, Joyce,
    21        Lobo, Martinez, Pernesky, and Thompson and Doe Defendants, but
    22        breached their duty and were negligent in the performance of their
    23        duties by selecting, training, reviewing, supervising, failing to
    24        supervise, failing to control, evaluating the competency and retaining
    25        Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky, and
    26        Thompson and other employees/agents. This breach of the duty of
    27        careful selection, training, review, supervision, periodic evaluation of
    28        the competency, and retention of such law enforcement officers and/or

                                     Complaint for Damages
                                              121
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 122 of 148 Page ID #:122



     1        employees and/or agents created an unreasonable risk of harm to
     2        persons such as Plaintiff.
     3   377. Defendants Ingram, Sparkman, Burns and Doe supervisors knew or
     4        should have known that Defendants Borquez, Hutchins, Joyce, Lobo,
     5        Martinez, Pernesky, and Thompson were unfit and/or incompetent to
     6        investigate the offense of Penal Code, § 69 due to their lack of
     7        training, experience, unfitness and/or incompetence created a
     8        particular risk to others. The negligence of Defendants Ingram and
     9        Burns and Doe supervisors in the supervision and training of
    10        Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky, and
    11        Thompson was a substantial factor in the harm caused to Plaintiff by
    12        Defendants.
    13   378. Defendants Ingram, Sparkman, Burns and Doe supervisors breached
    14        their duty of care to observe, report, monitor and control the
    15        investigation by Defendants Borquez, Hutchins, Joyce, Lobo,
    16        Martinez, Pernesky, and Thompson and other employees/agents.
    17   379. As a direct and legal result of the aforesaid negligence, carelessness
    18        and unskillfulness of Defendants Ingram and Burns and Doe
    19        supervisors, and each of them, and as a result of their breach of duty
    20        of care to Plaintiff, Plaintiff suffered the damages alleged herein.
    21   380. In acting as alleged herein, Defendants, and each of them, caused
    22        Plaintiff severe physical and emotional injuries, and caused Plaintiff
    23        other damages, all in an amount to be determined at the time of trial.
    24   381. Due to the conduct of Defendants, and each of them, Plaintiff has
    25        been required to incur attorneys’ fees, and will continue to incur
    26        attorneys’ fees, all to Plaintiff's damage in a sum to be proven at trial
    27        and recoverable pursuant to 42 U.S.C. §1988.
    28

                                     Complaint for Damages
                                              122
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 123 of 148 Page ID #:123



     1                           FIFTH CLAIM FOR RELIEF
     2                        DEPRIVATION OF CIVIL RIGHTS
     3                 42 U.S.C. § 1983, MALICIOUS PROSECUTION
     4                             (Against All Defendants)
     5   382. The Fourth Amendment’s protection against unreasonable seizures
     6        encompasses the right to be free from malicious prosecution, which is
     7        also prohibited by the Fourteenth Amendment’s guarantee against the
     8        deprivation of liberty without due process of law.
     9   383. Defendants CLA, LAPD, Chief Beck, Chief Moore, Ingram, Borquez,
    10        Hutchins, Joyce, Lobo, Martinez, Pernesky, Thompson, Sparkman,
    11        Whiteman, Ramirez, Hoffman, Tucker, Delieuze, Neal, Baley, Pasos,
    12        Salazar, Linder, Burns, and Doe Defendants, while acting under color
    13        of state law, violated Plaintiff’s clearly established right under the
    14        Fourth and Fourteenth Amendments by unlawfully and maliciously
    15        causing a criminal prosecution to be instituted against Plaintiff.
    16   384. On July 16, 2019, the Court of Appeals reversed Plaintiff’s convictions
    17        and held:
    18              As discussed above, in order to convict on the charge of
                    resisting an executive officer in violation of section 69, the
    19              prosecution was required to prove, and the jury had to find
                    that Officer Joyce was engaged in the lawful performance
    20              of his duty in attempting to detain appellant when appellant
                    kicked him. Because the excluded evidence would have
    21              established the officer had no authority to detain appellant,
                    it would have negated the element of the lawful
    22              performance of a duty. And unless the prosecution were
                    able to rebut the defense evidence, proof of the charge
    23              would have failed. The trial court’s error in excluding the
                    proffered evidence was not harmless. (Edmonds, supra,
    24              B291146, p. 16.)
    25   385. The opinion of the Court of Appeal coupled with Defendant
    26        Thompson’s Follow-Up Investigation dated October 29, 2019, who
    27        along with Defendant Burns and DDA Coletta returned to the scene
    28        which revealed to the Defendants that DEFENDANT OFFICERS

                                     Complaint for Damages
                                              123
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 124 of 148 Page ID #:124



     1        fabricated evidence and that there was no probable cause.
     2   386. The Defendants disregarded the opinion of the Court of Appeals and
     3        the Follow-Up Investigation showing that DEFENDANT OFFICERS
     4        fabricated evidence which FORCE REVIEW DEFENDANT OFFICERS
     5        and Defendants CLA, LAPD, Burns ratified by continuing its ongoing
     6        prosecution of Plaintiff for Penal Code, § 69 even after the remittitur
     7        issued on October 17, 2019 by filing an Amended Information and a
     8        Second Amended Information, which added additional Counts thereby
     9        forcing Plaintiff to incur unnecessary litigation costs to defend against
    10        criminal charges at a possible third trial.
    11   387. The Defendants presented no new evidence prior to or during pretrial
    12        proceedings that justified retrial to support probable cause and
    13        warrant retrying Plaintiff for Penal Code, § 69 a third time.
    14   388. A reasonable person in Defendants’ position would have known that
    15        the facts and circumstances were insufficient to justify a reasonable
    16        belief that Plaintiff committed the Penal Code, § 69 offense.
    17   389. On September 1, 2020, the Judge Walton dismissed all charges
    18        against Plaintiff.
    19   390. Defendants acted maliciously, with reckless disregard of the law and
    20        of the legal rights of Plaintiff in causing a criminal proceeding to begin
    21        and to continue for a purpose other than bringing Plaintiff to justice.
    22   391. The Defendants continued its prosecution of Plaintiff for the ulterior
    23        purpose of extorting an indigent Plaintiff to make a plea deal
    24        [numerous time served offer first on a felony than reduced to a
    25        Misdemeanor] so as to shield the Defendants from this civil action.
    26   392. As a consequence, Plaintiff was subjected to deprivation of liberty
    27        during the criminal proceedings before and after the reversal,
    28        humiliation, fear, pain and suffering by the illegal acts of Defendants

                                     Complaint for Damages
                                              124
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 125 of 148 Page ID #:125



     1        and suffered injuries as a result of the Defendants’ actions.
     2   393. Plaintiff is entitled to compensatory damages, punitive damages,
     3        attorney’s fees under 42 U.S.C. §1988, and all applicable law in a sum
     4        to be proven at trial, and such additional relief as the Court deems just
     5        and proper.
     6                             SIXTH CLAIM FOR RELIEF
     7                         DEPRIVATION OF CIVIL RIGHTS
     8                      42 U.S.C. § 1983, BRADY VIOLATIONS
     9                             (Against All Defendants)
    10   394. Defendants CLA, LAPD, Borquez, Hutchins, Joyce, Lobo, Martinez,
    11        Pernesky, Thompson, Ingram, Sparkman, Whiteman, Ramirez,
    12        Hoffman, Tucker, Delieuze, Neal, Baley, Pasos, Salazar, Linder,
    13        Burns, and Doe Defendants, while acting under color of law, deprived
    14        Plaintiff of his civil rights by violating his right to have material,
    15        exculpatory and impeachment information as required by Brady turned
    16        over to Plaintiff.
    17   395. The actions of each defendant in withholding evidence were done with
    18        deliberate indifference to or reckless disregard for Plaintiff’s rights or
    19        for the truth.
    20   396. The Brady violations asserted herein encompass, but are not limited
    21        to:
    22   A.   Failure to disclose the location of the use of force incident, detention
    23        and arrest occurred in Lynwood, a city outside of the jurisdiction of
    24        Defendant LAPD.
    25   B.   Failure to disclosure the actual location of the detention and arrest of
    26        Plaintiff in Lynwood prior to the preliminary hearing that would have
    27        prevented Plaintiff from being held to answer. (Gutierrez, supra, 214
    28        Cal.App. 4th pp. 348-349.)

                                      Complaint for Damages
                                               125
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 126 of 148 Page ID #:126



     1   C.   The NCUOFR listed the address as “Los Angeles” in a further attempt
     2        to mislead Plaintiff during his criminal proceedings.
     3   D.   Defendants, and each of them, sought to conceal the actual location
     4        within Lynwood to ensure a conviction and shield the DEFENDANT
     5        OFFICERS and FORCE REVIEW DEFENDANT OFFICERS,
     6        Defendants Linder, Salazar, Burns, Chief Beck, Chief Moore, LAPD
     7        and CLA from civil liability.
     8   E.   Defendants Thompson [preliminary hearing], Ingram, Joyce all falsely
     9        testified at both trials that there was no parking at the location in an
    10        attempt to cover-up their own malfeasance and the malfeasance of
    11        the fellow Officers.
    12   F.   Defendants Thompson, Ingram, and Joyce knew or should have
    13        known that there were no posted parking regulations at the location.
    14        Plaintiff’s counsel subpoenaed the Lynwood city officials to establish
    15        this fact but rather than verify the information independently, by simply
    16        asking the Acting City Engineer [Nick Servin] and Parking
    17        Enforcement Officers for Lynwood, who we present in court,
    18        Defendants sought to justify their conduct by claiming police officers
    19        have state wide jurisdiction. The Edmonds Court found this argument
    20        raised by the Attorney Generals Office “lack merit.” (Edmonds, supra,
    21        B291146, p. 16) Rather than admit the error, Defendants were
    22        successful in having the prosecution add additional charges in an
    23        attempt to extort a plea of time served on a Misdemeanor even though
    24        Plaintiff had been incarcerated for over three years at that point.
    25   G.   Failure to adequately investigate that the location of Plaintiff’s
    26        detention and arrest was not controlled by any parking regulations as
    27        Defendants Thompson, Ingram and Joyce and Paramedic Nielsen
    28        repeatedly testified that there in fact were “no parking” signs posted at

                                     Complaint for Damages
                                              126
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 127 of 148 Page ID #:127



     1        the location.
     2   H.   Defendants further failed to correct Defendants Thompson, Ingram
     3        and Joyce’s false in-court testimony, not once but twice to secure a
     4        conviction and shield Defendants from civil liability for their gross
     5        misconduct. Each Defendant conspired and acted in concert to
     6        fabricate the phony posted no parking testimony so as to justify
     7        Defendants’ conduct.
     8   I.   Failure to produce evidence in violation of a Court Order. On April 6,
     9        2018, Judge Schultz issued a Court Order that the LAPD produce the
    10        DEFENDANT OFFICERS Daily Field Activity. None were produced.
    11        Following the reversal, Defendant LAPD on December 3, 2019, over
    12        three years and two months after the initial Request for Informal
    13        Discovery, Defendant LAPD produced the CAD Summary Reports for
    14        the Officers. Previously, on April 12, 2018, DDA Smith produced the
    15        two (2) sergeant logs for Defendants Sparkman and Ingram and a one
    16        (1) page document “911query”, time range 14:45:00-15:45:59,
    17        requestor listed Defendant Ingram for Defendant Thompson and
    18        printed 4/2/2018 to Plaintiff’s counsel but failed to produced the
    19        DEFENDANT OFFICERS’ Daily Filed Activity Reports as Ordered.
    20        The Daily Field Activity Reports and the CAD Summary reports would
    21        have been useful to Plaintiff’s defense. Each Defendant acted in
    22        concert and conspired to prevent this information from being disclosed
    23        to Plaintiff prior to the first and second trial that was useful to Plaintiff’s
    24        defense.
    25   J.   Subsequent to Plaintiff’s convictions in 2018, on July 31, 2019 Plaintiff
    26        made a Public records Request on Defendant LAPD and it was later
    27        discovered after the dismissal, that Defendant Martinez had a
    28        sustained finding for dishonest.

                                      Complaint for Damages
                                               127
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 128 of 148 Page ID #:128



     1   K.   Defendant LAPD has not fully disclosed all information as it relates to
     2        the DEFENDANT OFFICERS.
     3   L.   Failure to turn over Defendant Martinez’s sustained finding for
     4        dishonesty.
     5   M.   Defendant LAPD’s own finding for dishonesty were material to
     6        impeach and/or discredit Defendants Thompson, Ingram, and Joyce
     7        and Paramedic Nielsen.
     8   N.   Failure to disclose material, exculpatory and impeachment information
     9        regarding prior acts dishonesty, false arrest, planting of evidence,
    10        fabrication of charges and or evidence by any and all Police Officers
    11        who participated in investigating the underlying criminal charges,
    12        including but not limited to investigations and disciplinary actions
    13        initiated against Defendant Martinez and Doe Defendants for the
    14        fabrication of evidence in the underlying criminal case as well as any
    15        and all other criminal cases they had participated in.
    16   397. The Defendants withheld this evidence to Plaintiff’s detriment and in
    17        violation of Brady.
    18   398. The constitutional source of the obligation to provide Brady
    19        information is primarily the due process clause of the Fifth and
    20        Fourteenth Amendments, and Plaintiff’s due process rights were
    21        violated by the conduct alleged herein. Plaintiff brings this claim as
    22        both a procedural and a substantive due process violation. To the
    23        extent that any court were to conclude that the source of Plaintiff’s
    24        right to Brady information is a constitutional source other than due
    25        process (such as the Fourth Amendment or Sixth Amendment right to
    26        a fair trial), this claim is brought on those bases as well.
    27   399. Defendants CLA, LAPD, Sparkman, Ingram, Linder, Salazar, Burns,
    28        and Doe Defendants were each jointly and severally responsible to

                                     Complaint for Damages
                                              128
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 129 of 148 Page ID #:129



     1        produce Brady information to Plaintiff. Each engaged in, knew or
     2        should have known of the unconstitutional conduct alleged herein and
     3        failed to prevent it, which each had a responsibility to do, and each
     4        ratified, approved, or acquiesced in it. In acting as alleged herein,
     5        Defendants, and each of them, caused Plaintiff severe physical and
     6        emotional injuries, and caused Plaintiff other damages, all in an
     7        amount to be determined at the time of trial.
     8   400. As a result of each Defendants’, and each of their violations of
     9        Plaintiff’s constitutional right to have Brady information turned over to
    10        Plaintiff, Plaintiff was deprived of his above described civil rights, and
    11        is entitled to damages including, but not limited to general and punitive
    12        damages and attorney’s fees under 42 U.S.C. §1988.
    13                         SEVENTH CLAIM FOR RELIEF
    14          JOINT ACTION/CONSPIRACY TO VIOLATE CIVIL RIGHTS
    15                      42 U.S.C. § 1983, BRADY VIOLATIONS
    16                            (Against All Defendants)
    17   401. Defendants CLA, LAPD, Ingram, Whiteman, Burns, and Doe
    18        Defendants, were jointly and severally responsible as investigators
    19        assigned to the Edmonds case to share material information with each
    20        other, and to ensure that Brady information was turned over to
    21        Plaintiff.
    22   402. Each Defendant and Doe Defendants, acting under color of state law,
    23        acted in concert, conspired and agreed to deprive Plaintiff of rights,
    24        privileges, or immunities secured by the Constitution and laws of the
    25        United States, in particular the right to have Brady information as set
    26        forth above. Each failure to provide Brady information, as well as other
    27        actions related to them, constitutes an overt act in furtherance of said
    28        conspiracy.

                                     Complaint for Damages
                                              129
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 130 of 148 Page ID #:130



     1   403. Alternatively, as joint actors with joint obligations, each of them was
     2           and is responsible for the failures and omissions of each other.
     3   404. In acting as alleged herein, Defendants, and each of them, caused
     4           Plaintiff severe physical and emotional injuries, and caused Plaintiff
     5           other damages, all in an amount to be determined at the time of trial.
     6   405. As a result of each Defendants’, and each of their, violations of
     7           Plaintiff’s constitutional right to have Brady information turned over to
     8           Plaintiff, Plaintiff was deprived of his above described civil rights, and
     9           is entitled to damages including, but not limited to general and punitive
    10           damages and attorneys’ fees under 42 U.S.C. §1988.
    11                             EIGHTH CLAIM FOR RELIEF
    12                           DEPRIVATION OF CIVIL RIGHTS
    13                       42 U.S.C. § 1983, MONELL VIOLATIONS
    14        (Against Defendants Chief Beck, Chief Moore, and Doe Defendants)
    15   406. Plaintiff is informed and believes and thereon alleges that, at all times
    16           herein mentioned, Defendants Chief Beck and Chief Moore, and Doe
    17           Defendants, with deliberate indifference, and conscious and reckless
    18           disregard to the safety, security and constitutional and statutory rights
    19           of Plaintiff and others similarly situated, engaged in the
    20           unconstitutional conduct and omissions as set forth above, which
    21           consist of the following customs and/or policies:
    22   a.      The knowing presentation of false evidence by Police Officers;
    23   b.      The deliberately indifferent presentation of false evidence by Police
    24           Officers;
    25   c.      The presentation of false evidence by Police Officers in reckless
    26           disregard for the truth or the rights of the accused;
    27   d.      The destruction of evidence that is material and exculpatory;
    28   e.      Police Officers’ failure to provide material, exculpatory, and

                                        Complaint for Damages
                                                 130
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 131 of 148 Page ID #:131



     1        impeachment information to prosecutors trying the case involving the
     2        criminal defendant;
     3   f.   Failing to adequately train, supervise and control its officers in the
     4        investigation and use of evidence, including the prevention of
     5        unconstitutional use of fabricated evidence;
     6   g.   Failing to adequately train, supervise and control its officers to
     7        disclose to the deputy district attorney prosecuting a defendant all
     8        exculpatory and impeachment information, including Giglio v. United
     9        States, 405 U.S. 150 (1972) and Brady information, which would
    10        include alternative theories which would support the defense; the
    11        disclosure of witness statements who could not identify the criminal
    12        defendant; impeachment information concerning the witnesses and
    13        officers;
    14   h.   Failing to adequately discipline officers involved in dishonesty,
    15        fabrication of evidence, or otherwise abusing their authority;
    16   I.   Condoning and encouraging Police Officers in the belief that they can
    17        violate the rights of persons such as Plaintiff with impunity, and that
    18        such conduct will not adversely affect their opportunities for promotion
    19        and employment benefits;
    20   j.   Condoning and encouraging the withholding and fabrication of
    21        evidence including but not limited to the filing of materially false police
    22        reports, concealing material evidence, concealing exculpatory
    23        evidence, concealing impeachment information, and or making false
    24        statements to prosecutors to obtain the filing of false charges and
    25        obtaining false convictions.
    26   407. The Defendants Chief Beck, Chief Moore and Doe Defendants knew
    27        or should have known of it’s Police Officers’ unconstitutional
    28        fabrication of evidence and withholding of material, exculpatory and

                                     Complaint for Damages
                                              131
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 132 of 148 Page ID #:132



     1        impeachment information and have a policy, practice and/or custom of
     2        not disciplining said peace officers for the unconstitutional conduct,
     3        which includes but is not limited to Defendants Ingram, Whiteman, and
     4        Burns’ fabrication of parking regulations and failing to disclose the
     5        actual location of the detention and arrest of Plaintiff and then sought
     6        to prevent this information from being presented to the jury.
     7   408. Brady requires the disclosure to a criminal defendant “evidence
     8        favorable to the accused” that is “material either to guilt or to
     9        punishment.” (U.S. v. Bagley (1985) 473 US 667, 676; Brady v.
    10        Maryland (1963) 373 US 83, 87.) The prosecutor’s duty to disclose
    11        material evidence that is favorable to the accused includes the duty to
    12        disclose evidence that would impeach the testimony of material
    13        witnesses. (U.S. v Bagley, supra; see also Milke v Ryan (9th Cir 2013)
    14        711 F.3d 998, 1012 (prosecution had inescapable duty under Brady
    15        and Giglio to disclose court records of police officer's false statements
    16        under oath, Miranda and other constitutional violations committed
    17        during interrogations, and impeachment information contained in
    18        officer's personnel file).)
    19   409. “Exculpatory evidence cannot be kept out of the hands of the defense
    20        just because the prosecutor does not have it, where an investigating
    21        agency does. That would undermine Brady by allowing the
    22        investigating agency to prevent production by keeping a report out of
    23        the prosecutor's hands until the agency decided the prosecutor ought
    24        to have it, and by allowing the prosecutor to tell the investigators not to
    25        give him certain materials unless he asked for them.” (United States v.
    26        Blanco, 392 F.3d 382, 388 (9th Cir. 2004).) "Brady suppression occurs
    27        when the government fails to turn over even evidence that is `known
    28        only to police investigators and not to the prosecutor.'" (Youngblood v.

                                      Complaint for Damages
                                               132
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 133 of 148 Page ID #:133



     1        West Virginia, 547 U.S. 867, 869-70 (2006) (per curium) (quoting
     2        Kyles v. Whitley, 514 U.S. 419, 438 (1995).)
     3   410. Plaintiff is informed and believes and based thereon alleges that the
     4        Defendants Chief Beck, Chief Moore, and Doe Defendants adopted
     5        policies, customs and or practices to place an undue burden on
     6        criminal defendants to obtain material, exculpatory, and impeachment
     7        information from a peace officer’s personnel file in violation of Brady,
     8        such as requiring a criminal defendant to file a Pitchess motion.
     9   411. Plaintiff is informed and believes and based thereon alleges that the
    10        Defendant Chief Beck, Chief Moore and Doe Defendants have
    11        maintained and carried out an unconstitutional policy, practice and or
    12        custom of violating the constitutional rights of criminal defendants
    13        under Brady by refusing to voluntarily produce material exculpatory,
    14        and impeachment information under the guise of Pitchess, and
    15        making the self-serving argument that the privacy rights of its peace
    16        officers override that of the criminal defendant thereby
    17        unconstitutionally shifting to indigent criminal defendants the initial
    18        burden of overcoming the unconstitutional procedures in Pitchess.
    19   412. Plaintiff is informed and believes and based thereon alleges that the
    20        Defendants Chief Beck, Chief Moore and Doe Defendants adopted
    21        policies, customs and or practices to place undue burdens on criminal
    22        defendants to obtain material, exculpatory, and impeachment
    23        information from a peace officer’s personnel file in violation of Brady,
    24        such as requiring a criminal defendant to file a Pitchess motion.
    25   413. Because the conspiracy or conspiracies and the overt actions in
    26        furtherance thereof were done and continue to be done with the
    27        knowledge and purpose of depriving Plaintiff, who is African American,
    28        and numerous other African-American victims of the equal protection

                                     Complaint for Damages
                                              133
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 134 of 148 Page ID #:134



     1         of the laws and equal privilege and immunities under the law, and with
     2         racial animus toward the Plaintiff and the other victims of this racially
     3         motivated conspiracy, the Defendants also deprived Plaintiff of his
     4         right to equal protection of the laws under the Fourteenth Amendment,
     5         and 42 U.S.C. § 1985.
     6   414. Additionally or alternatively, Defendants Additionally or alternatively,
     7         Defendants Chief Beck, Chief Moore, Borquez, Hutchins, Joyce, Lobo,
     8         Martinez, Pernesky, Thompson, Ingram, Sparkman, Burns, together
     9         with other as yet unnamed Doe co-conspirators, knowing that the
    10         above § 1985 conspiracy to deprive African Americans of their rights,
    11         and having the power, authority and duty to prevent or aid in
    12         preventing the commission of the acts in furtherance of the
    13         conspiracy, neglected and refused to do so, in violation of 42 U.S.C. §
    14         l986.
    15   415. As a direct and proximate result of the foregoing, Plaintiff sustained
    16         injury and damage as alleged above.
    17   416. Plaintiff is informed and believes and base thereon alleges that the
    18         Defendants Chief Beck, Chief Moore, and Doe Defendants to deprive
    19         Plaintiff as well as other similarly situated criminal defendants of the
    20         rights, privileges, and or immunities secured by the Constitution and
    21         laws of the United States, in particular the right to have Brady
    22         information as set forth above.
    23   417. The Defendants Chief Beck, Chief Moore and Doe Defendants were
    24         made aware of the illegal activities of Police Officers, such as
    25         Defendant Martinez, and took no action to remedy or address the
    26         misconduct and illegal activities of Police Officers.
    27   418. The Defendants Chief Beck, Chief Moore, and Doe Defendants acted
    28         in concert, conspired and agreed with the Defendants CLA and LAPD

                                      Complaint for Damages
                                               134
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 135 of 148 Page ID #:135



     1         to suppress Brady information regarding Police Officers, such as
     2         Defendant Martinez, from similarly situated criminal defendants under
     3         the guise of Pitchess.
     4   419. Each failure to provide Brady information, as well as other actions
     5         related to them, constitutes an overt act in furtherance of said
     6         conspiracy.
     7   420. The actions, or lack thereof, of the Defendants CLA, LAPD, Chief
     8         Beck Chief Moore, and Doe Defendants set forth in this complaint
     9         were known or should have been known to the policy makers
    10         responsible for the Defendants and occurred with deliberate
    11         indifference to either the recurring constitutional violations elaborated
    12         above, and or the substantial likelihood that constitutional rights would
    13         be violated as a result of failing to train, supervisor or discipline in
    14         areas where the need for such training and supervision was obvious.
    15   421. Defendants CLA, LAPD, Chief Beck, Chief Moore, and Doe command
    16         personnel’s actions as set forth above were a motivating force behind
    17         the violations of Plaintiff’s rights as well as other similarly situated
    18         criminal defendants as set forth in this complaint.
    19   422. As a direct and proximate result of the Defendants’ acts and
    20         omissions, condoning, encouraging, ratifying and deliberately ignoring
    21         the pattern and practice of Defendants Ingram, Whiteman, Burns,
    22         FORCE REVIEW DEFENDANT OFFICERS and other police officers
    23         Plaintiff has yet to identify, Plaintiff and other similarly situated criminal
    24         defendants sustained injury and damage.
    25   423. As a result of each of Defendants violations of Plaintiff’s constitutional
    26         rights, as set forth herein, Plaintiff sustained injury and damage.
    27   424. As a result of this unconstitutional policy, practices and/or customs,
    28         criminal defendants, such as Plaintiff, have been denied material,

                                        Complaint for Damages
                                                 135
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 136 of 148 Page ID #:136



     1        exculpatory and impeachment information to defend against criminal
     2        charges arising from the investigation of the aforementioned police
     3        officers.
     4   425. In acting as alleged herein, Defendants, and each of them, caused
     5        Plaintiff severe physical and emotional injuries, and caused Plaintiff
     6        other damages, all in an amount to be determined at the time of trial.
     7   426. Due to the conduct of Defendants, and each of them, Plaintiff has
     8        been required to incur attorneys’ fees, and will continue to incur
     9        attorneys' fees, all to Plaintiff’s damage in a sum to be proven at trial
    10        and recoverable pursuant to 42 U.S.C. §1988.
    11                             NINTH CLAIM FOR RELIEF
    12      VIOLATION OF CALIFORNIA CIVIL CODE, §§ 51 ET. SEQ. AND 52
    13                                 (Against All Defendants)
    14   427. Defendants acting within the scope of their duties as City of Los
    15        Angeles Police Officers wrongfully caused Plaintiff to be arrested, put
    16        in jail, and subjected to criminal felony charges based upon his race
    17        and due to coercion, intimidation and threats, in violation of California
    18        Civil Code, §§ 51 et. seq. and 52.1.
    19   428. Pursuant to California Government Code, § 815.2, Defendant CLA is
    20        hereby liable for the acts, omissions and conduct of its employees
    21        Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
    22        Thompson, Ingram, Sparkman, Whiteman, Ramirez, Hoffman, Tucker,
    23        Delieuze, Neal, Baley, Pasos, Salazar, Linder, Burns, and Doe
    24        Defendants, whose tortuous conduct was a cause in the damages and
    25        injuries to Plaintiff.
    26   429. Plaintiff timely filed a Claim for Damages pursuant to California
    27        Government Code, § 910 et. seq. This action is therefore timely.
    28   430. The conduct of the Defendants constituted interference by threats,

                                         Complaint for Damages
                                                  136
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 137 of 148 Page ID #:137



     1        intimidation, or coercion, or attempted interference, with the exercise
     2        of enjoyment by Plaintiff of rights secured by the Constitution or laws
     3        of the United States, or secured by the Constitution or laws of the
     4        State of California, including interference with Plaintiff’s rights to be
     5        secure in his person and free from unlawful arrest under the Fourth
     6        Amendment and Cal. Const. Art. 1 sec. 13 as well as California Civil
     7        Code, § 43.
     8   431. As a direct cause of Defendants’ conduct, Plaintiff’s rights pursuant to
     9        California Civil Code, § 52.1 were violated, causing injuries and
    10        damages in an amount to be proved at the time of trial.
    11   432. In acting as alleged herein, Defendants, and each of them, caused
    12        Plaintiff severe physical and emotional injuries, and caused Plaintiff
    13        other damages, all in an amount to be determined at the time of trial.
    14   433. Due to the conduct of Defendants, and each of them, Plaintiff has
    15        been required to incur attorney’s fees and will continue to incur
    16        attorney’s fees, and pursuant to California Cal. Civil Code, § 52.1,
    17        Plaintiff is entitled to reasonable attorneys’ fees.
    18   434. The conduct of the Defendants also amounts to oppression, fraud or
    19        malice within the meaning of Civil Code, § 3294 et. seq. and punitive
    20        damages should be assessed against each individual Defendant,
    21        other than the City of Los Angeles, for the purpose of punishment and
    22        for the sake of example. Defendant City of Los Angeles is liable for the
    23        acts of its employees as they have agreed with and/or ratified the acts
    24        of the individual defendants.
    25                           TENTH CLAIM FOR RELIEF
    26     VIOLATION OF STATE DUE PROCESS, CAL. CONST. ART. I, § 7(a)
    27                            (Against All Defendants)
    28   435. Defendants acting within the scope of their duties as City of Los

                                     Complaint for Damages
                                              137
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 138 of 148 Page ID #:138



     1        Angeles Police Officers wrongfully caused Plaintiff to be arrested, put
     2        in jail, and subjected to criminal felony charges based upon his race
     3        and due to coercion, intimidation and threats, in violation of California
     4        Civil Code, §§ 51 et. seq. and 52.1.
     5   436. Pursuant to California Government Code, § 815.2, Defendant CLA is
     6        hereby liable for the acts, omissions and conduct of its employees
     7        Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
     8        Thompson, Ingram, Sparkman, Whiteman, Ramirez, Hoffman, Tucker,
     9        Delieuze, Neal, Baley, Pasos, Salazar, Linder, Burns, and Doe
    10        Defendants, whose tortuous conduct was a cause in the damages and
    11        injuries to Plaintiff.
    12   437. Plaintiff timely filed a Claim for Damages pursuant to California
    13        Government Code, § 910 et. seq. This action is therefore timely.
    14   438. The conduct of the Defendants constituted interference by threats,
    15        intimidation, or coercion, or attempted interference, with the exercise
    16        of enjoyment by Plaintiff of rights secured by the Constitution or laws
    17        of the United States, or secured by the Constitution or laws of the
    18        State of California, including interference with Plaintiff’s rights to be
    19        secure in his person and free from unlawful arrest under the Fourth
    20        Amendment and California Const. Art. 1 sec. 13 as well as California
    21        Civil Code, § 43. (See Gutierrez, supra, 214 Cal.App. 4th 343.
    22        Bridgeforth, supra, 214 Cal.App. 4th 1074 [State Due Process].)
    23   439. As a direct cause of Defendants’ conduct, Plaintiff’s rights pursuant to
    24        California Civil Code, § 52.1 were violated, causing injuries and
    25        damages in an amount to be proved at the time of trial.
    26   440. In acting as alleged herein, Defendants, and each of them, caused
    27        Plaintiff severe physical and emotional injuries, and caused Plaintiff
    28        other damages, all in an amount to be determined at the time of trial.

                                       Complaint for Damages
                                                138
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 139 of 148 Page ID #:139



     1   441. Due to the conduct of Defendants, and each of them, Plaintiff has
     2        been required to incur attorney’s fees and will continue to incur
     3        attorney’s fees, and pursuant to California Civil Code, § 52.1, Plaintiff
     4        is entitled to reasonable attorneys’ fees.
     5   442. The conduct of the Defendants also amounts to oppression, fraud or
     6        malice within the meaning of Civil Code, § 3294 et. seq. and punitive
     7        damages should be assessed against each individual Defendant,
     8        other than the City of Los Angeles, for the purpose of punishment and
     9        for the sake of example. Defendant City of Los Angeles is liable for the
    10        acts of its employees as they have agreed with and/or ratified the acts
    11        of the individual defendants.
    12                        ELEVENTH CLAIM FOR RELIEF
    13                        ASSAULT BY POLICE OFFICER
    14     (Assault against Defendants Thompson, Joyce, Sparkman and Doe
    15                                   Defendants)
    16   443. Defendant Thompson assaulted Plaintiff by stating I gotta “taser” and
    17        displaying the taser thereby intentionally placing Plaintiff in imminent
    18        apprehension of physical violence.
    19   444. Defendant Joyce further assaulted Plaintiff when Defendant Joyce
    20        stated “[y]ou either go with the ambulance or you go with the police,
    21        I’m going to let you decide” thereby intentionally placing Plaintiff in
    22        imminent apprehension of physical violence.
    23   445. Defendant Sparkman further assaulted Plaintiff by instructing the
    24        DEFENDANT OFFICERS “to put gloves on,” which the DEFENDANT
    25        OFFICERS understood to mean they would be “taking the suspect into
    26        custody” thereby intentionally placing Plaintiff in imminent
    27        apprehension of physical violence.
    28   446. Defendant Joyce further assaulted Plaintiff a second time by deploying

                                     Complaint for Damages
                                              139
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 140 of 148 Page ID #:140



     1        his taser which was clearly visible to Plaintiff prior to Plaintiff turning
     2        his back to the DEFENDANT OFFICERS to re-enter the vehicle there
     3        by intentionally placing Plaintiff in further imminent apprehension of
     4        physical violence.
     5   447. DEFENDANT OFFICERS then further assaulted Plaintiff telling
     6        Plaintiff “[d]on’t worry about” then immediately grabbed Plaintiff’s
     7        person thereby intentionally placing Plaintiff in imminent apprehension
     8        of physical violence of being physically grabbed and tased.
     9   448. DEFENDANT OFFICERS acted with an intent to cause harmful or
    10        offensive contact with the Plaintiff and the intended harmful or
    11        offensive contact did in fact occur.
    12   449. The harmful or offensive contact was not privileged nor consented to
    13        and was excessive, unreasonable and done with deliberate
    14        indifference to the rights and safety of Plaintiff and was done with the
    15        intent to inflict punishment, above and beyond the reason for using the
    16        force in the first place.
    17   450. As a result of DEFENDANT OFFICERS’ intent to cause harmful or
    18        offensive contact with Plaintiff and the fact that the intended harmful or
    19        offensive contact did in fact occur, Plaintiff suffered damages
    20        according to proof at the time of trial.     DEFENDANT OFFICERS’
    21        conduct also amounts to oppression, fraud or malice and punitive
    22        damages should be assessed against them for the purpose of
    23        punishment and for the sake of example.
    24                          TWELFTH CLAIM FOR RELIEF
    25                         BATTERY BY POLICE OFFICER
    26   (Battery against Defendants Borquez, Hutchins, Joyce, Lobo, Martinez,
    27     Pernesky, Thompson, Ingram, and Sparkman and Doe Defendants)
    28   451. DEFENDANT OFFICERS acted with an intent to cause harmful or

                                      Complaint for Damages
                                               140
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 141 of 148 Page ID #:141



     1        offensive contact with the Plaintiff and the intended harmful or
     2        offensive contact did in fact occur WHEN DEFENDANT OFFICERS
     3        physically grabbed, tased, hit and dragged Plaintiff from the vehicle.
     4   452. The sequence of the physical violence (battery) perpetrated on
     5        Plaintiff is full set forth in Defendant LAPD’s NCUOFR incorporated
     6        herein by reference as set forth therein.
     7   453. The harmful or offensive contact was not privileged nor consented to.
     8   454. As a result of the DEFENDANT OFFICERS’ intent to cause harmful or
     9        offensive contact with Plaintiff and the fact that the intended harmful or
    10        offensive contact did in fact occur, Plaintiff was grabbed, tased six (6)
    11        times, punched, physically dragged form the vehicle and Plaintiff
    12        suffered damages according to proof at the time of trial.
    13                        THIRTEEN CLAIM FOR RELIEF
    14                 FALSE ARREST AND FALSE IMPRISONMENT
    15                            (Against All Defendants)
    16   455. The Defendants and Doe Defendants, and/or each of them, by their
    17        actions caused Plaintiff to be confined or knew to a substantial
    18        certainty that Plaintiff would be confined due to their actions.
    19   456. The defendants were instrumental in causing Plaintiff to be arrested
    20        and booked on a felony charge and or made material
    21        misrepresentations and omissions in the arrest report(s), booking
    22        approval, probable cause declaration, and follow-up investigations(s)
    23        that they knew was not supported by reasonable suspicion or probable
    24        cause.
    25   457. As fully described above, Defendants and Doe Defendants falsified
    26        evidence, which resulted in the criminal conviction and incarceration of
    27        Plaintiff for at least four years and until the Honorable Judge Walton of
    28        the Superior Court of the State of California dismissed the charges

                                     Complaint for Damages
                                              141
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 142 of 148 Page ID #:142



     1        against Plaintiff on September 1, 2020.
     2   458. As fully set forth above, Defendants and Doe Defendants intentionally
     3        made misrepresentations of fact and falsified evidence, Arrest
     4        Reports, and Follow-Up Investigations which included false testimony
     5        at the preliminary hearing and at both trials which was presented in
     6        criminal court hearings against Plaintiff. FORE REVIEW DEFENDANT
     7        OFFICERS conducted the Departmental administrative review under
     8        the NCUOFR and failed to disclose the incident occurred in Lynwood,
     9        ratified the falsified evidence and failed to correct the official records of
    10        Defendant LAPD’s Use of Force Review Division that were false,
    11        despite being provided information to correct Departmental official
    12        record as well as a request to correct the official record, Defendants
    13        refused to correct the Departmental findings and re-evaluate the
    14        findings for DEFENDANT OFFICERS.
    15   459. At the time of these misrepresentations and accusations, Defendants
    16        and Doe Defendants were aware of their falsity and inaccuracy. As a
    17        result of these false allegations, declaration of probable cause,
    18        Plaintiff was denied bail and unlawfully tried, convicted and imprisoned
    19        for almost ten (10) years. Thankfully the Appellate Court reversed the
    20        conviction on Count 1 and remanded the matter for a retrial to allow
    21        the “proffered evidence” to be presented to a jury.
    22   460. Plaintiff has been greatly humiliated and held up to public scorn and
    23        derision as a result of the foregoing acts of all Defendants.
    24        Additionally, Plaintiff has been forced to incur substantial amounts for
    25        attorneys’ fees, investigation expenses, and other expenses in the
    26        vindication of his constitutional rights.
    27   461. The acts and or omissions of Defendants Borquez, Hutchins, Joyce,
    28        Lobo, Martinez, Pernesky, Thompson, Ingram, Sparkman, Whiteman,

                                     Complaint for Damages
                                              142
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 143 of 148 Page ID #:143



     1        Salazar, Linder, Burns, Ramirez, Hoffman, Tucker, Delieuze, Neal,
     2        Baley, Pasos, and Doe Defendants as herein alleged, were willful,
     3        wanton, malicious, and oppressive, and justify the awarding of punitive
     4        damages in an amount subject to proof at trial.
     5   462. California Government Code, § 820 provides that a public employee is
     6        liable for injury to the same extent as a private person.
     7   463. California Government Code, § 820.4 specifically provides that a
     8        public employee is liable for false arrest or false imprisonment.
     9   464. California Government Code, § 815.2 provides that a public entity is
    10        liable for injury proximately caused by an act or omission of an
    11        employee of the public entity within the scope of his/her employment.
    12        Defendants CLA and LAPD are liable under a theory of respondeat
    13        superior.
    14   465. As a direct and proximate result of the defendants’ wrongful conduct,
    15        Plaintiff has suffered damages, including, but not limited to, legal
    16        expenses, economic losses, loss of reputation, emotional distress,
    17        and other damages.
    18   466. As a direct, proximate and foreseeable result of all the Defendants’
    19        intentional acts and or omissions, Plaintiff suffered loss of life, liberty
    20        and freedom, and other privileges of free society resulting in mental
    21        anguish, loss of enjoyment of life, loss of reputation, discomfort,
    22        inconvenience, loss of time, loss of wages and other monetary losses;
    23        the injuries are permanent or continuing and Plaintiff will suffer such
    24        losses in the future a st forth in the Complaint.
    25   467. In doing the things alleged herein, the Defendants’ conduct was
    26        despicable. The Defendants acted toward Plaintiff with malice,
    27        oppression, fraud, and with willful and conscious disregard for
    28        Plaintiff’s rights, entitling him to an award of punitive damages.

                                     Complaint for Damages
                                              143
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 144 of 148 Page ID #:144



     1                       FOURTEENTH CLAIM FOR RELIEF
     2                           MALICIOUS PROSECUTION
     3                             (Against All Defendants)
     4   468. Defendants Borquez, Hutchins, Joyce, Lobo, Martinez, Pernesky,
     5         Thompson, Ingram, Sparkman, Whiteman, Ramirez, Hoffman, Tucker,
     6         Delieuze, Neal, Baley, Pasos, Salazar, Linder, Burns, and Doe
     7         Defendants, while acting under color of law, intentionally and
     8         maliciously instituted and maintained a legal action not supported by
     9         reasonable suspicion and or probable cause against Plaintiff.
    10   469. The criminal case against Plaintiff was dismissed on September 1,
    11         2020 by the Honorable Judge Walton of the Superior Court of the
    12         State of California resulting in the termination of the charges in his
    13         favor.
    14   470. Defendants CLA, LAPD, Borquez, Hutchins, Joyce, Lobo, Martinez,
    15         Pernesky, Thompson, Ingram, Sparkman, Whiteman, Ramirez,
    16         Hoffman, Tucker, Delieuze, Neal, Baley, Pasos, Salazar, Linder,
    17         Burns, and Doe Defendants, while acting under color of law, acted
    18         with reckless disregard of the law and of the legal rights of Plaintiff in
    19         causing a criminal proceeding to begin.
    20   471. Plaintiff was subjected to humiliation, fear, and pain and suffering by
    21         the illegal acts of Defendants, and each of them, and suffered injuries
    22         as a result of the Defendants’ actions as set forth in the Complaint.
    23   472. Plaintiff is entitled to compensatory damages, punitive damages,
    24         attorneys’ fees and costs under 42 U.S.C. § 1988, and all applicable
    25         state law, and such additional relief as the Court deems just.
    26   \\\
    27   \\\
    28   \\\

                                      Complaint for Damages
                                               144
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 145 of 148 Page ID #:145



     1                        FIFTEENTH CLAIM FOR RELIEF
     2            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
     3        (Against Defendant Borquez, Hutchins, Joyce, Lobo, Martinez,
     4    Pernesky, Thompson, Ingram, Sparkman, Whiteman, Linder, Salazar,
     5               Burns, and Doe Defendants and Doe Defendants)
     6   473. By engaging in the acts alleged herein, Defendants Borquez,
     7        Hutchins, Joyce, Lobo, Martinez, Pernesky, Thompson, Ingram,
     8        Sparkman, Whiteman, Linder, Salazar, Burns, and Doe Defendants
     9        and Doe Defendants who engaged in outrageous conduct with an
    10        intent to or a reckless disregard of the probability of causing Plaintiffs
    11        to suffer emotional distress.
    12   474. As a direct, proximate and foreseeable result, Plaintiffs suffered
    13        severe emotional distress and the outrageous conduct was the cause
    14        of the emotional distress suffered by Plaintiff as in the Complaint.
    15   475. The conduct of Defendants Borquez, Hutchins, Joyce, Lobo, Martinez,
    16        Pernesky, Thompson, Ingram, Sparkman, Whiteman, Linder, Salazar,
    17        Burns, and Doe Defendants also amounts to oppression, fraud or
    18        malice and punitive damages should be assessed against Defendants
    19        for the purpose of punishment and for the sake of example.
    20                        SIXTEENTH CLAIM FOR RELIEF
    21              NEGLIGENT HIRING, SUPERVISION, DISCIPLINING
    22                  AND RETAINING LAPD POLICE OFFICERS
    23      (Against Defendant City of Los Angeles and Doe Defendants 1-25)
    24   476. Plaintiff is informed and believes, and thereon alleges that Defendants
    25        Martinez, Borquez, Joyce, Pernesky, Hutchins, Lobo, Sparkman, and
    26        Doe Defendants work a specialized unit and each had a history and
    27        propensity for acts of the nature complained of herein and manifested
    28        such propensity prior to their employment as City of Los Angeles

                                     Complaint for Damages
                                              145
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 146 of 148 Page ID #:146



     1        Police Officers by the Defendant CLA. Defendant Whiteman
     2        conducted the NCUOFR which was ratified by the FORCE REVIEW
     3        DEFENDANT OFFICERS but simply could not determine that the
     4        DEFENDANT OFFICERS were at all times located in Lynwood, a city
     5        outside of the jurisdiction of Defendant LAPD. Plaintiff is further
     6        informed and believes and thereon alleges that Defendant CLA knew,
     7        or in the exercise of reasonable care should have known of such prior
     8        acts at the time such individual defendants were hired by the
     9        Defendants CLA and LAPD or shortly thereafter. Defendants CLA and
    10        LAPD’s disregard of this knowledge or failure to adequately
    11        investigate and discover the facts constitutes negligent hiring.
    12   477. Plaintiff is informed and believes and thereon alleges that after being
    13        employed and appointed as City of Los Angeles Police Officers for
    14        and by the Defendants CLA and LAPD, and prior to the commission of
    15        the acts complained of herein, Defendants as set forth in the
    16        Complaint Defendants Borquez, Hutchins, Joyce, Lobo, Martinez,
    17        Pernesky, Thompson, Ingram, Sparkman, Whiteman, Salazar, Linder,
    18        Burns, and Doe Defendants, acting under the color of their authority
    19        as LAPD Police Officers, and in the course and scope of their
    20        employment as such, committed similar acts and inflicted similar
    21        injuries and damages upon other persons without reasonable cause or
    22        justification. Plaintiff is further informed and believe and thereon allege
    23        that Defendants CLA, Chief Beck and Chief Moore and Doe
    24        Defendant supervisors knew, or in the exercise of reasonable care,
    25        should have known of these prior acts and that such Police Officers
    26        were unfit and prone to commit them but negligently failed to take
    27        steps to properly train, supervise, discipline and/or terminate the
    28        officer’s employment.

                                      Complaint for Damages
                                               146
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 147 of 148 Page ID #:147



     1   478. As a proximate result of the negligence of Defendants CLA and LAPD,
     2        Plaintiff was damaged and injured as alleged in the preceding
     3        paragraphs.
     4   479. The aforesaid neglect, failure and refusal to instruct and train
     5        constituted execution of the policies, customs, and practices of the
     6        Defendants CLA and LAPD.
     7   480. The aforesaid neglect, failure and refusal to instruct and train, and
     8        promulgation and enforcement of policies, practices and customs
     9        constituted an execution of the policies, practices and customs of the
    10        Defendants CLA, Chief Beck, Chief Moore Doe Defendant
    11        supervisors.
    12   481. As a direct and proximate result of the foregoing, Plaintiff was
    13        deprived of his above described civil rights and is entitled to damages
    14        including, but not limited to general and punitive damages and
    15        attorney’s fees.
    16                                     PRAYER
    17        WHEREFORE, Plaintiff, Frank Edward Edmonds, requests relief on
    18   his own behalf as follows, and according to proof, against each Defendant:
    19   1.   General and compensability damages in any amount according to
    20        proof;
    21   2.   Special damages in any amount according to proof;
    22   3.   Exemplary and punitive damages against each Defendant in their
    23        individual capacities, other than the City of Los Angeles, in an amount
    24        according to proof;
    25   4.   Cost of suit, including attorneys’ fees, under 42 U.S.C. 1988 and
    26        California Civil Code, § 52.1 plus a multiplier as determined by the
    27        District Court;
    28   5.   Prejudgment interest, according to proof, where allowed by law;

                                     Complaint for Damages
                                              147
Case 2:21-cv-03149-JFW-ADS Document 1 Filed 04/12/21 Page 148 of 148 Page ID #:148



     1   6.    Costs of suit;
     2   7.    Injunctive relief barring Defendants from falsifying evidence and
     3         ongoing violation of Brady; and
     4   8.    Such other relief as may be warranted or as is just and proper.
     5
     6                                       Respectfully submitted,
     7
     8   Dated: April 11, 2021.              By:_/S/STEPHEN A. SHIKES___
     9                                                Stephen A. Shikes, Esq.
    10                                                Steven L. Szocs, Esq.
    11                                        By: /s/ Bret D. Lewis, Esq.

    12
    13
    14                            DEMAND FOR JURY DEMAND
    15         Plaintiff hereby demands a trial by jury on all issues in this case.
    16                                       Respectfully submitted,
    17
    18   Dated: April 11, 2021.              By:_/S/STEPHEN A. SHIKES___
    19                                                Stephen A. Shikes, Esq.
    20                                                Steven L. Szocs, Esq.
    21
    22   \\\
    23   \\\
    24   \\\
    25
    26
    27
    28

                                      Complaint for Damages
                                               148
